     Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 1 of 218 PAGEID #: 89
                                                                                        1




 1                        UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
 2                              WESTERN DIVISION
                                     - - -
 3
           JENNIFER BOUGHTON,                    :
 4                                               :
                     P l a i n t i f f,          :
 5                                               :
                     -vs-                        : CASE NO. 1:19-cv-154
 6                                               :
           WILLIAM BARR,                         :
 7         ATTORNEY GENERAL OF                   :
           THE UNITED STATES,                    :
 8                                               :
                     D e f e n d a n t.          :
 9                                               :

10                                           - - -

11                          Zoom Deposition of JENNIFER BOUGHTON,

12        the plaintiff herein, taken by the defendant as

13        upon cross-examination pursuant to the Federal

14        Rules of Civil Procedure and pursuant to

15        agreement between counsel as to time and place

16        and stipulations hereinafter set forth, at the

17        offices of The United States Attorney, 221 East

18        F o u r t h S t r e e t, S u i t e 4 0 0, C i n c i n n a t i, O h i o, a t

19        9:3 0 a.m., o n W e d n e s d a y, A u g u s t 1 2, 2 0 2 0, b e f o r e

20        Pamela S. Giglio, a notary public within and for

21        the State of Ohio.

22                                           - - -

23                           GIGLIO REPORTING SERVICES
                                Three Cypress Garden
24                            C i n c i n n a t i, O h i o 4 5 2 2 0
                                      (513) 861-2200

                                    GIGLIO REPORTING SERVICES
                                          (513) 861-2200
     Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 2 of 218 PAGEID #: 90
                                                                                     2




 1        A P P E A R A N C E S:

 2                     O n b e h a l f o f t h e P l a i n t i f f:

 3                            Elizabeth Asbury Newman, Esq.
                                      of
 4                            Freking Myers & Reul, LLC
                              600 Vine Street
 5                            9th Floor
                              C i n c i n n a t i, O h i o 4 5 2 0 2
 6
                       O n b e h a l f o f t h e D e f e n d a n t:
 7
                              Margaret A. Castro, Esq.
 8                                    of
                              U.S. Attorneys Office
 9                            221 East Fourth Street
                              Suite 400
10                            C i n c i n n a t i, O h i o 4 5 2 0 2

11                     Also present:

12                            J o y W i l l i a m s ( T e l e p h o n i c a l l y)
                              Zachary LeCompte
13
                                                - - -
14

15

16

17

18

19

20

21

22

23

24


                                      GIGLIO REPORTING SERVICES
                                            (513) 861-2200
     Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 3 of 218 PAGEID #: 91
                                                                                           3




 1                             S T I P U L A T I O N S

 2                    It is stipulated by and between counsel

 3        for the respective parties that the deposition

 4        of JENNIFER          BOUGHTON, the plaintiff herein, may

 5        be taken at this time by the defendant as upon

 6        cross-examination pursuant to the Federal Rules

 7        of Civil Procedure and pursuant to Notice of

 8        D e p o s i t i o n; t h a t t h e d e p o s i t i o n m a y b e t a k e n i n

 9        stenotype by the notary public-court reporter

10        and transcribed by her out of the presence of

11        the witness; that the transcribed deposition is

12        to be submitted to the witness for her

13        e x a m i n a t i o n a n d s i g n a t u r e, a n d t h a t s i g n a t u r e

14        may be affixed out of the presence of the notary

15        public-court reporter.

16                                             - - -

17

18

19

20

21

22

23

24


                                     GIGLIO REPORTING SERVICES
                                           (513) 861-2200
     Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 4 of 218 PAGEID #: 92
                                                                                        4




 1                                    E X H I B I T S

 2        D e f e n d a n t's E x h i b i t s:               Marked for ID

 3        No. 1                                                 12
          P l a i n t i f f'S R e s p o n s e t o D e f e n d a n t's F i r s t S e t o f
 4        Interrogatories and Requests for Production

 5        No. 2                                              59
          E-mail chain
 6
          No. 3                          59
 7        Performance Appraisal Report for Jennifer
          Boughton dated 9-30-15
 8
          No. 4                                              84
 9        E-mail chain

10        No. 5                           86
          Typewritten memo dated 10-28-15
11
          No. 6                                              90
12        E-mail chain

13        No. 7                                              91
          E-mail chain
14
          No. 8                                              93
15        E-mail chain

16        No. 9                                              93
          E-mail chain
17
          No. 10                                             98
18        E-mail chain

19        No. 11                                             100
          E-mail chain
20
          No. 12                                             100
21        E-mail dated 7-20-15

22        No. 13                                             108
          E-mail chain
23
          No. 14                                             108
24        E-mail chain


                                     GIGLIO REPORTING SERVICES
                                           (513) 861-2200
     Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 5 of 218 PAGEID #: 93
                                                                                     5




 1
          D e f e n d a n t's E x h i b i t s:              Marked for ID
 2
          No. 15                                            108
 3        E-mail chain

 4        No. 16                                            109
          E-mail chain
 5
          No. 17                                            119
 6        E-mail chain

 7        No. 18                                            133
          E-mail chain
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                     GIGLIO REPORTING SERVICES
                                           (513) 861-2200
     Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 6 of 218 PAGEID #: 94
                                                                                     6




 1                               MS. CASTRO:         We'll go on the

 2                       record and just have it on the record

 3                       that we all stipulate that we have

 4                       agreed that the video is an

 5                       appropriate way to take a deposition

 6                       and we don't expect there to be any

 7                       issues with accurate transition or

 8                       t e s t i m o n y.   Is that fair?

 9                               MS. NEWMAN:         Yes.

10                               MS. CASTRO:         If at any time you

11                       guys have any difficulty hearing me,

12                       please let me know, and I will maybe

13                       take my mask off or do the best I can

14                       to speak up.

15                               Pam has indicated that she may at

16                       points jump in to help clarify, if she

17                       has difficulty hearing.

18                               Ms. Boughton, do you have any

19                       q u e s t i o n s?

20                               THE WITNESS:         None so far.          Thank

21                       you.

22                               MS. CASTRO:         And thanks for being

23                       here today.           We appreciate it.

24                       So we're going to go ahead and get you


                                    GIGLIO REPORTING SERVICES
                                          (513) 861-2200
     Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 7 of 218 PAGEID #: 95
                                                                                           7




 1                         sworn in.

 2                                  JENNIFER BOUGHTON

 3                     Of lawful age, the plaintiff herein,

 4        b e i n g f i r s t d u l y s w o r n a s h e r e i n a f t e r c e r t i f i e d,

 5        was examined and deposed as follows:

 6                                  CROSS-EXAMINATION

 7        BY MS. CASTRO:

 8                         Q.     Ms. Boughton, for the record, I'm

 9        Margaret Castro.              I'm here today representing

10        the FBI in your case that was filed in federal

11        Court.

12                                Have you ever given a deposition

13        before?

14                         A.     Can you clarify?

15                         Q.     Sure.       Have you ever had your

16        testimony taken in a deposition before?

17                         A.     I have had my testimony taken for

18        FBI matters, but I've never for a court

19        p r o c e e d i n g.   No, I didn't.

20                         Q.     So you have been a sworn witness

21        b e f o r e a n d b e e n s u b j e c t t o q u e s t i o n i n g?

22                         A.     Yes.

23                         Q.     I would assume, then, that you

24        are familiar, at least a little bit with the


                                     GIGLIO REPORTING SERVICES
                                           (513) 861-2200
     Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 8 of 218 PAGEID #: 96
                                                                                     8




 1        process, so I won't delve too deep into the

 2        rules.

 3                               If there is a time when you need

 4        a break, please let me know and we can stop.

 5        And if you have any trouble understanding my

 6        q u e s t i o n s, p l e a s e d o l e t m e k n o w.

 7                       A.      Okay.

 8                       Q.      If you answer, I will assume that

 9        you have understood the question.                          Does that

10        make sense?

11                       A.      Yes.

12                       Q.      Do you have any questions for me

13        about the process before we start?

14                       A.      No, just that, is my microphone

15        l e v e l a c c e p t a b l e, c a n y o u h e a r m e ?

16                       Q.      Absolutely perfect.                 Yep, we're

17        good to go.

18                       A.      All right.

19                       Q.      Thank you.

20                       A.      I'm on a different setup myself

21        and I don't know where the microphone is on my

22        computer.

23                       Q.      This is all so new to us.                 I feel

24        like I'm back last spring, like when I was


                                    GIGLIO REPORTING SERVICES
                                          (513) 861-2200
     Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 9 of 218 PAGEID #: 97
                                                                                           9




 1        trying to get my kids on Zoom calls and trying

 2        to figure that out.

 3                                So if you answer a question, I'll

 4        assume that you understood it as asked.

 5                        A.      Okay.

 6                        Q.      Is there any reason that you

 7        believe you cannot give honest testimony today?

 8                        A.      No.

 9                        Q.      Are you under the influence of

10        a n y m e d i c a t i o ns o r a l c o h o l o r d r u g s w h i c h w o u l d

11        affect your ability to give testimony today?

12                        A.      No.

13                        Q.      Let's go ahead and get started.

14        I did e-mail to your attorney very many exhibits

15        last night.          I hope you've had the opportunity

16        to print them off, or have them available to you

17        to review.

18                                Are they in front of you?

19                        A.      They are not in front of me.                      I

20        was told that you would probably share them via

21        this venue.          I mean, I reviewed them last night

22        w h e n I p u l l e d t h e m u p e l e c t r o n i c a l l y.

23                        Q.      Do you have them available

24        electronically where you could pull up the PDFs?


                                    GIGLIO REPORTING SERVICES
                                          (513) 861-2200
     Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 10 of 218 PAGEID #: 98
                                                                                      10




 1                       A.      Yes, I did.

 2                       Q.      Why don't we go ahead and you get

 3        your device ready and have those there, and when

 4        I point to an exhibit, if you could just pull it

 5        up and review as we discuss it.

 6                               Does that work for you?

 7                       A.      That works for me.

 8                       Q.      Okay.

 9                       A.      Can I do it on a separate

10        computer?

11                       Q.      Yes.

12                       A.      Okay.

13                       Q.      Yes.

14                               MS. CASTRO:            Liza, do you have

15                       t h e e x h i b i t s a v a i l a b l e?

16                               MS. NEWMAN:            Yes.

17                               MS. CASTRO:            Okay.

18                                         (Discussion off the

19                                         record.)

20                               THE WITNESS:             I should be able to

21                       find it.

22        BY MS. CASTRO:

23                       Q.      Sure.

24                       A.      If you can tell me where it was


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
     Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 11 of 218 PAGEID #: 99
                                                                                       11




 1        and maybe where it is and then I can find it

 2        after and set it up.

 3                         Q.      So each PDF is labeled by the

 4        Bates number, the stamped number in the bottom

 5        right-hand corner.

 6                         A.      Yes.

 7                         Q.      Except for a few which are Court

 8        filings.         And the first one I am going to look

 9        a t w i t h y o u i s t h e p l a i n t i f f's d i s c l o s u r e o f

10        n o ne x p e r t w i t n e s s e s.

11                                 And this one, if you can't find

12        it, I think we can just go through it fairly

13        q u i c k l y w i t h m e a s k i n g y o u q u e s t i o n s.

14                                 MS. NEWMAN:             I don't see an

15                         attachment labeled with that one.

16                                 MS. CASTRO:             Okay.       And it may be

17                         that I didn't forward it.                       Why don't

18                         we then look at the Plaintiff's

19                         R e s p o n s e t o I n t e r r o g a t o r i e s?

20                                 MS. NEWMAN:             Okay.

21                                 MS. CASTRO:             Then we can look at

22                         that instead.

23                                 MS. NEWMAN:             So this is the one

24                         labeled "2020 0304 Plaintiff's


                                     GIGLIO REPORTING SERVICES
                                           (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 12 of 218 PAGEID #: 100
                                                                                     12




 1                     Discovery Responses"?

 2                             MS. CASTRO:            Yes.

 3                             MS. NEWMAN:            Okay.

 4     BY MS. CASTRO:

 5                     Q.      Ms. Boughton, you let me know

 6     when you are ready.

 7                     A.      I have it pulled up already.

 8                             MS. CASTRO:            First we will

 9                     provide a copy here to our court

10                     reporter.

11                             THE COURT REPORTER:                    Yes.    This

12                     w i l l b e D e f e n d a n t's E x h i b i t 1.

13                                       (At which time,

14                                       D e f e n d a n t's E x h i b i t N o. 1

15                                       was marked for

16                                       i d e n t i f i c a t i o n. )

17     BY MS. CASTRO:

18                     Q.      So I am going to look at

19     Interrogatory No. 16 and your answer to that,

20     Ms. Boughton.            It's on Page 7.

21                             Are you ready to go?

22                     A.      I am.       I have it pulled up.

23                     Q.      What I would like to do is you

24     l i s t , i n r e s p o n s e t o t h i s i n t e r r o g a t o r y,


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 13 of 218 PAGEID #: 101
                                                                                   13




 1     individuals that you believe or that you

 2     communicated with about your case.                              I would like

 3     t o g o t h r o u g h t h e s e i n d i v i d u a l s.   You just tell

 4     me how you know them and what information was

 5     provided.

 6                     A.      Okay.

 7                     Q.      So we will start with Danielle

 8     Stosur, S-t-o-s-u-r.

 9                             How do you know Ms. Stosur?

10                     A.      A current coworker.

11                     Q.      Would you consider her to be a

12     friend as well?

13                     A.      I mean, I'm friendly with her,

14     b u t w e a r e c o w o r k e r s.     S o c o w o r k e r s.

15                     Q.      What information did you convey

16     to her about of this case?

17                     A.      When I filed in Federal Court, it

18     was picked up by a couple of local Cincinnati

19     reporters.           And she had just asked me, she just

20     approached me about it and just asked me about

21     it so it is very brief detail.

22                     Q.      Do you anticipate her being a

23     witness in your case?

24                     A.      No.


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 14 of 218 PAGEID #: 102
                                                                                        14




 1                      Q.       Then the next name is Susan

 2     W u l l e n w e b e r.

 3                               H o w d o y o u k n o w M s . W u l l e n w e b e r?

 4                      A.       Same way, she's a current

 5     coworker.           S a m e s i t u a t i o n.    When the filing

 6     posted, she also approached me and asked me.

 7                      Q.       Do you anticipate her being a

 8     witness in your case?

 9                      A.       No.

10                      Q.       N e x t n a m e i s C a d y W u l l e n w e b e r.

11     For the benefit of our court reporter, these are

12     all in the exhibit.

13                               H o w d o y o u k n o w M s . W u l l e n w e b e r?

14                      A.       She is a former coworker, related

15     t o S u s a n W u l l e n w e b e r.     S a m e s i t u a t i o n.

16                      Q.       Do you anticipate her being a

17     witness?

18                      A.       No.     I do not, no.

19                      Q.       T a n a W e i n g a r t n e r.   I think I know

20     who that is.

21                      A.       Yes.      She actually, I think maybe

22     w o r ks f o r N P R o r s o m e t h i n g, i n C i n c i n n a t i.       She

23     i s a l s o a f r i e n d o f a c o w o r k e r, s a m e s i t u a t i o n,

24     in a general venue.                    She has asked me in the


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 15 of 218 PAGEID #: 103
                                                                                           15




 1     presence of the other coworker.

 2                      Q.      Do you anticipate her being a

 3     witness?

 4                      A.      No.

 5                      Q.      Steven Knull.              How do you know

 6     t h a t i n d i v i d u a l?

 7                      A.      Current coworker.                 Same

 8     s i t u a t i o n.

 9                      Q.      Do you anticipate him being a

10     witness to the case?

11                      A.      No.

12                      Q.      J e s s e D i s a b a t i n o ( p r o n o u n c i n g) ?

13                      A.      D i s a b a t i n o.

14                      Q.      D i s a b a t i n o.

15                      A.      Former coworker.                Same situation

16     when the story came out.                        No, I don't

17     anticipated him being used.

18                      Q.      Eric Ebersole?

19                      A.      S a m e s i t u a t i o n, c u r r e n t c o w o r k e r.

20     No, I do not anticipate him being used.

21                      Q.      And I guess what I would ask is

22     maybe to help move this along, are any of these

23     n o t c o w o r k e r s, f o r m e r o r c u r r e n t, t h a t y o u d o

24     n o t a n t i c i p a t e b e i n g w i t n e s s e s?


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 16 of 218 PAGEID #: 104
                                                                                   16




 1                      A.     So there are some that are not

 2     f o r m e r o r c u r r e n t c o w o r k e r s, l i k e t h e r e a r e

 3     family members and very close personal friends,

 4     but none of them are anticipated to be used as

 5     w i t n e s s e s.

 6                      Q.     Okay.       Then I think we can move

 7     along with that, if you don't expect any of them

 8     to offer testimony in your case.

 9                      A.     Actually, one of them is my

10     spouse, and I don't even know if he is even able

11     to because he is also my spouse.

12                             THE COURT REPORTER:                He is also

13                      what, ma'am?

14     BY MS. CASTRO:

15                      Q.     Could you repeat that?

16                      A.     One of them is my spouse, and if

17     p e r m i t t e d, h e m i g h t b e u s e d, h i s t e s t i m o n y.

18     Robert Ryan.

19                      Q.     But he is the only one on this

20     list that you would anticipate using as a

21     potential witness in your case?

22                      A.     Stand by.         Sorry.        I'm going

23     to -- yes.

24                      Q.     Sure.


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 17 of 218 PAGEID #: 105
                                                                                       17




 1                      A.       I'm going to look for this.

 2                      Q.       Let us know when you are ready to

 3     continue.

 4                      A.       Okay.      Wendy Surikov is a former

 5     coworker.          She might be used.

 6                      Q.       Kenneth Wall?

 7                      A.       Former coworker.              Might be used.

 8     Lois Moore, former coworker, might be used.

 9     Michael Morgan, former coworker, might be used.

10     Calvin Janes, former coworker, might be used.

11     James Davis, former coworker, might be used.                                  TJ

12     Felder, former coworker, might be used.                               Connie

13     New, former coworker might be used.                            Regina

14     Smith, former coworker, might be used.

15     Also, my medical doctors, I'm not sure if you

16     h a v e t h a t, i f w e u s e m e d i c a l i n f o r m a t i o n.

17                      Q.       I would like to talk about those

18     m o r e s p e c i f i c a l l y.

19                               Which ones are your medical

20     doctors?

21                      A.       Stephen Johnson.

22                      Q.       Where is he located?

23                      A.       T r i H e a l t h, G o o d S a ma r i t a n W o m e n's

24     Center.


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 18 of 218 PAGEID #: 106
                                                                                        18




 1                       Q.         And that's here in Cincinnati or

 2     t h e s u b u r b s o f C i n c i n n a t i?

 3                       A.         Yes.    Sorry.     Yes.      C i n c i n n a t i.

 4                       Q.         How long have you been a patient

 5     of Dr. Johnson's?

 6                       A.         Since 2010, possibly 2009 or

 7     early 2010.

 8                       Q.         What information do you believe

 9     Dr. Johnson has that would be relevant to your

10     case?

11                       A.         He is someone that actually wrote

12     things to my personnel file regarding the

13     medical situation that I was facing.

14                       Q.         What medical situation are you

15     referring to?

16                       A.         It is mentioned many times in my

17     OPR investigation and I had mentioned it in an

18     EEO filing prior.

19                                  I had a situation that is very

20     specific to the female gender, and also subject

21     of discriminatory employee, anonymous survey

22     that is also the subject of an OPR

23     i n v e s t i g a t i o n.

24                       Q.         I would strike that answer as


                                     GIGLIO REPORTING SERVICES
                                           (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 19 of 218 PAGEID #: 107
                                                                                    19




 1     nonresponsive and ask you to just answer the

 2     question as asked and we will move along much

 3     more quickly.

 4                           What I'm trying to get is the

 5     factual information of the medical condition

 6     itself.

 7                           Could you provide that to me?

 8                    A.     How much detail do I need to

 9     include in this?

10                    Q.     Well, I will tell you this.                      You

11     have told me and testified right now that you

12     believe it is relevant to your claims.                        And so

13     as a result, I have an obligation to ask you how

14     it is relevant.

15                           I n a l l l i k e l i h o o d, i f y o u a r e

16     planning on presenting testimony or documents

17     from Dr. Johnson in your case, then we will have

18     you sign a waiver or an authorization for us to

19     obtain your medical records and we will do that

20     so we will have those records available to us.

21     But we are still obligated to ask you about that

22     because you have listed him as a witness in your

23     case.

24                    A.     Okay.      He first started treating


                               GIGLIO REPORTING SERVICES
                                     (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 20 of 218 PAGEID #: 108
                                                                                    20




 1     me when I had to go to the emergency room for a

 2     severe abdominal case and I had to have

 3     emergency surgery to remove a large unknown

 4     origin mass in my abdomen and ovary and my

 5     fallopian tube.

 6                    Q.     P a r d o n m e f o r i n t e r r u p t i n g.

 7                    A.     Okay.

 8                    Q.     When was that?

 9                    A.     This was in 2009, 2010, that time

10     period.       Late 2009, early 2010.                 And it went on

11     through the spring of 2010 because he continued

12     t o s e e m e a n d I h a d t o h a v e t r e a t m e n t.       And he

13     believed it was from stress that I grew this

14     unknown mass.

15                           It was not -- I can't think of

16     the right word.           It wasn't a cancerous mass, but

17     i t w a s a l s o -- i t w a s d a n g e r o u s.      We had to

18     remove it.          And they had to remove, like I said,

19     an ovary and a fallopian tube that was damaged

20     s e v e r e l y by i t, a n d I h a d a s e v e r e i n f e c t i o n.

21                           He then again had to treat me

22     multiple times after that because I started

23     having reoccurrence in my ovary problems.                              And

24     up until I was removed from the FBI, I was still


                               GIGLIO REPORTING SERVICES
                                     (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 21 of 218 PAGEID #: 109
                                                                                     21




 1     g e t t i n g t r e a t m e n ts a n d o n m e d i c a t i o n s.

 2                       Q.       I'm sorry.        When you say

 3     r e o c c u r r e n c e, w h a t a r e y o u r e f e r r i n g t o ?

 4                                Did you have a mass on your other

 5     ovary then?

 6                       A.       There was another mass that was

 7     grown, yes.

 8                       Q.       Was that removed?

 9                       A.       I had to have a complete

10     h y s t e r e c t o m y.

11                       Q.       What year was that?

12                       A.       2018, I believe that one was.

13     They tried to treat it medicinally for quite

14     some time, multiple years.

15                       Q.       Because you contend that this

16     treatment is relevant to your claims, I will be

17     sending over an authorization for to you sign to

18     obtain the medical records for that.                                I don't

19     think we need to talk any more about it at this

20     point.

21                                Is it your contention that that

22     i s a d i s a b i l i t y?

23                       A.       I did not say that word.

24                       Q.       All right.        Then which other of


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 22 of 218 PAGEID #: 110
                                                                                   22




 1     these witnesses on Exhibit 1 are your doctors or

 2     m e d i c a l p r o v i d e r s?

 3                      A.       Garvin Nickell.

 4                      Q.       Would you mind repeating that?

 5     You kind of came in and out.

 6                      A.       Sorry.      I'm reading other things.

 7     Garvin Nickell.

 8                      Q.       Okay.

 9                      A.       He's just my primary care doctor

10     but he knew about this information also.

11     He's -- obviously sees my medical records.

12                      Q.       What practice is he with?

13                      A.       UC Health.

14                      Q.       And how do you believe he will

15     provide relevant testimony in your case?

16                      A.       He just also saw me and checked

17     on me with recovery, and with the medical

18     t r e a t m e n t I w a s r e c e i v i n g.

19                      Q.       Was that with regard to the

20     surgery that you had, or are there other

21     instances of treatment that you believe might be

22     relevant?

23                      A.       The same things that Steven

24     Johnson was treating me for and seeing me more


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 23 of 218 PAGEID #: 111
                                                                                   23




 1     in that surgery, yes.               There were multiple

 2     s u r g e r i e s.

 3                      Q.     Then I will also provide an

 4     authorization to your attorney for the release

 5     of those medical records and you will get that

 6     and you will need to sign that as well.

 7                             Are there any other individuals

 8     on here that you believe may provide relevant

 9     testimony in your case?

10                      A.     I believe that covers all of

11     them.       There are no more.

12                      Q.     Thank you.       Did you seek any

13     mental health or counseling treatment during the

14     time period at issue, say, 2010 forward?

15                      A.     I'm sorry.       Could you repeat that

16     last part?            You kind of broke up a little.

17                      Q.     Sure.    Did you seek any mental

18     health counseling or treatment from 2010

19     forward?

20                      A.     No, I did not.

21                      Q.     Do you believe that there are any

22     other medical professionals that could provide

23     information in your case?

24                      A.     No.


                                GIGLIO REPORTING SERVICES
                                      (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 24 of 218 PAGEID #: 112
                                                                                    24




 1                      Q.      Did you seek any counseling

 2     o u t s i d e o f t h e m e d i c a l c o m m u n i t y, s a y, t h r o u g h a

 3     f a i t h b a s e d o r g a n i z a t i o n?

 4                      A.      No.

 5                      Q.      Then I think we can dispose of

 6     this list, if you don't believe anyone else will

 7     be a witness in your case, is that correct?

 8                      A.      Yes.

 9                      Q.      Now, I have in front of me that I

10     did not provide to you your disclosure of other

11     w i t n e s s e s, a n d s o m e o f t h e s e n a m e s a p p e a r

12     familiar to me and some don't.                       So I just wanted

13     to ask for clarification of a couple

14     i n d i v i d u a l s.

15                              Susan Holliday.            How is she

16     related to your case?

17                      A.      She was the unit chief.                 She was

18     the unit chief; I believe she still is, over the

19     program that I was assigned to.                        She was

20     stationed at headquarters and she also provides

21     s o m e s t a t e m e n ts f o r E E Os.       Signed, sworn

22     statements for EEOs.

23                      Q.      What testimony do you believe she

24     might offer in your case?


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 25 of 218 PAGEID #: 113
                                                                                       25




 1                      A.       She was familiar with the program

 2     and oversaw the program, and as I said, she was

 3     also the person that knew about the alleged team

 4     leader questions that they said that I had prior

 5     t o s o m e b o d y's i n t e r v i e w.

 6                      Q.       The next name that I'm looking at

 7     is Karl Swenson?

 8                      A.       Yes.

 9                      Q.       Could you tell me how he's

10     involved?

11                      A.       He was a former supervisor of

12     mine in Cincinnati and he was assigned in

13     Cincinnati still, and yet, it was refused

14     multiple times.               I asked if they would interview

15     for any of the OPR investigation or for the EEO

16     i n v e s t i g a t i o n, m y f o r m e r s u p e r v i s o r s , y e t h e w a s

17     n e v e r i n t e r v i e w e d.

18                      Q.       What year was Mr. Swenson your

19     s u p e r v i s o r?

20                      A.       It was sometime between 2010 and

21     2014.       I would have to check for an exact date.

22                      Q.       How long of a period of time was

23     h e y o u r s u p e r v i s o r?

24                      A.       I would have to check the exact


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 26 of 218 PAGEID #: 114
                                                                                   26




 1     date.      Probably a year or less, I would say.                         He

 2     also served in the acting capacity multiple

 3     times.

 4                    Q.     The next name that I'm looking at

 5     is Kristi Kennelly.

 6                    A.     Does it start with a K?

 7                    Q.     Yes, Kristi with a K, and then

 8     Kennelly, K-e-n-n-e-l-l-y.

 9                    A.     Okay.

10                    Q.     How is Ms. Kennelly related to

11     your case?

12                    A.     She was a team leader from

13     Chicago.       And their team was TDY to Cincinnati

14     for a high priority case we were working.                          And

15     she had some interaction with Andrew Munafo.

16                    Q.     Was she the individual that asked

17     you why Andrew Munafo was making disparaging

18     comments about the TDY?

19                    A.     I'm sorry, which point are you

20     referring to?          Does it have anything about

21     surgery, then can you clarify at what point?

22                    Q.     Sure.      Why don't I ask you.              You

23     said she had some interactions with Andrew

24     Munafo.


                               GIGLIO REPORTING SERVICES
                                     (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 27 of 218 PAGEID #: 115
                                                                                       27




 1                              Tell me what those interactions

 2     were.

 3                      A.      She had said at one point that

 4     she thought he was sleeping when they came to

 5     relieve my team.              And she also, they were all

 6     TDY teams.             When you go TDY, if you want me to

 7     c l a r i f y w h a t T D Y i s ; t e m p o r a r y d u t y a s s i g n m e n t s.

 8     Okay.

 9                              When you go on a temporary duty

10     a s s i g n m e n t, y o u a r e a s s i g n e d a r a d i o t h a t i s

11     specific to that office to use.                         And so they had

12     been assigned radios to use of her team from

13     Chicago.          And this was after I had been removed.

14     Andrew was in charge of supposedly returning the

15     radios to the electronic technicians in

16     C i n c i n n a t i.

17                              And she was the only female

18     supervisor other than myself that had come in to

19     work this case.              And her radio was the only one

20     that went missing and Andrew tried to blame her

21     for it.         And she had contacted me and said, my

22     radio is lost, and I said I had nothing to do

23     with that, I am not on that assignment right

24     now.


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 28 of 218 PAGEID #: 116
                                                                                   28




 1                                  And I later came to find out that

 2     he found it in, somewhere in the tire well of

 3     h i s c a r a n d i t m a g i c a l l y r e a p p e a r e d.   But this

 4     was a big problem, if it's a coded radio,

 5     o b v i o u s l y.     It is a secure piece of equipment to

 6     lose.

 7                       Q.         When did this occur,

 8     a p p r o x i m a t e l y?

 9                       A.         It was after I had been removed

10     from MST or SSG.

11                       Q.         When was that?

12                       A.         I was removed in May of 2015.

13                       Q.         Then I would like to --

14                       A.         There was --

15                       Q.         Please go ahead.

16                       A.         There were teams coming in TDY

17     since the fall of 2014 past the time that I was

18     removed.             So I am not completely sure when it

19     was, but I would say it was late summer or fall

20     of 2015 is when this occurred.

21                       Q.         Okay.    Then I'm going to continue

22     asking you about a few more names that you have

23     listed.

24                                  TJ Felder.       How is Mr. Felder


                                     GIGLIO REPORTING SERVICES
                                           (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 29 of 218 PAGEID #: 117
                                                                                     29




 1     involved in the case?

 2                    A.      He is -- he was in a

 3     s i m i l a r l y-s i z e d o f f i c e a s I.     He went through

 4     training class with me in the bureau so we have

 5     known each other since 2003.

 6                            He was also a team leader, like I

 7     said, in a similar-sized office.                       His team came

 8     in TDY for the same case.                   They were actually

 9     two or three cases that were kind of related.

10     So they were all in it for the same major case,

11     but there were offset cases on it.

12                            He came in from that case and he

13     is one of the people that did ask me at a

14     briefing for the cases.                  He asked me why my team

15     members were talking classified information

16     a b o u t a c a s e a t a n o p e n f o r u m r e s t a u r a n t.     He

17     also experienced a lot of similar situations

18     just from the prospective of having a one-team

19     office.

20                    Q.      What office was he from?

21                    A.      At the time, I believe he was in

22     M e m p h i s, a n d h e's c u r r e n t l y, I w a n t t o s a y h e's

23     in Indianapolis perhaps, maybe Detroit.                              I know

24     he mentions both of those.                       I want to say


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 30 of 218 PAGEID #: 118
                                                                                         30




 1     I n d i a n a p o l i s.

 2                       Q.       That's where you believe he is

 3     currently?

 4                       A.       I believe he's currently in

 5     Indianapolis.

 6                       Q.       Turning to another name on the

 7     list is Nicole D. Barkley.

 8                                How do you believe Ms. Barkley

 9     has information related to your case?

10                       A.       She had been -- she was a former

11     member of the team.                 And during the OPR

12     i n v e s t i g a t i o n, t h e y c l a i m e d t h e y i n t e r v i e w e d a l l

13     of the members of my team, yet they interviewed

14     people that were no longer on my team, but they

15     did not interview her and she had a lot of

16     interaction with a lot of the people that were

17     involved in this.                And she also states a lot of

18     the environment of discrimination against

19     females.

20                       Q.       Where is Ms. Barkley now?

21                                Is she still with the FBI?

22                       A.       I believe she is.              I believe

23     s h e' s b a c k i n C i n c i n n a t i.

24                       Q.       Another name that I have on my


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 31 of 218 PAGEID #: 119
                                                                                      31




 1     l i s t i s M a r y M . F e c i c h, ( p r o n o u n c i n g) , F e c i c h?

 2     F-e-c-i-c-h.

 3                     A.      F e c i c h ( p r o n o u n c i n g) .

 4                     Q.      What information do you believe

 5     Ms. Fecich has related to your case?

 6                     A.      She was one of the former team

 7     members they did interview that I believe that

 8     her statements were not complete.                            I also

 9     believe that she had more information than she

10     had given.           She was also friends with Andrew

11     Munafo and two of the people that died in the

12     boat accident.            And also Joseph Hamilton.

13                     Q.      The next name that I see is

14     Nicole Gearty, G-e-a-r-t-y.

15                             Could you tell me who she is?

16                     A.      She's a former coworker that I

17     worked with in Detroit.

18                     Q.      What information does she have

19     that's relevant to your case?

20                     A.      She also experienced gender

21     discrimination in the Detroit office.

22                     Q.      Do you believe you experienced

23     gender discrimination in the Detroit office?

24                     A.      Yes.


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 32 of 218 PAGEID #: 120
                                                                                      32




 1                      Q.     By whom?

 2                      A.     Multiple employees in the Detroit

 3     office.         There were times where I was passed

 4     o v e r f o r t r a i n i n g s, e v e n i f I w a s s p e c i f i c a l l y

 5     requested by headquarters by name for a training

 6     that had to do with curriculum and training to

 7     c o m e o u t f o r a T D Y a s s i g n m e n t.

 8                             The male supervisor there tried

 9     to insert another male employee instead who was

10     n o t a s q u a l i f i e d.

11                      Q.     What is the name of that

12     s u p e r v i s o r?

13                      A.     It was Ron Rose.

14                      Q.     W a s h e y o u r s u p e r v i s o r?

15                      A.     He was the coordinator so he was

16     the reviewing official for my performance

17     reviews.

18                      Q.     W h o w a s y o u r s u p e r v i s o r?

19                      A.     I had three different supervisors

20     in Detroit.            I had Stephen Croal. (Phonetic) I

21     also have Lawrence Leopold, and for a little

22     while, I had Robert Ryan.                    I think it was

23     Lawrence Leopold at the time.

24                             And the team member was Larry


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 33 of 218 PAGEID #: 121
                                                                                   33




 1     Errol. (Phonetic)                 he was not qualified for --

 2     as qualified as I was for this because my

 3     training and my master's degree are in

 4     c u r r i c u l u m a n d i n s t r u c t i o n.   And yet, Ron Rose

 5     tried to push him to go on the TDY instead, and

 6     he certainly didn't do the training.                        And then

 7     they actually cancelled the training when he

 8     said that he wouldn't let me go.

 9                      Q.      Did you experience discrimination

10     from Mr. Croal?

11                      A.      Yes.

12                      Q.      From Mr. Leopold?

13                      A.      Yes.

14                      Q.      From Mr. Ryan?

15                      A.      No.

16                      Q.      Mr. Ryan is your husband; right?

17                      A.      Yes.

18                      Q.      Was he your husband at the time?

19                      A.      No.

20                      Q.      Were you dating or seeing each

21     other at the time?

22                      A.      Not at that time.              Before I left

23     Detroit, we did date a little bit, but...

24                      Q.      So you were dating while you were


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 34 of 218 PAGEID #: 122
                                                                                   34




 1     an employee at the Detroit field office?

 2                      A.      Yes, and we actually disclosed it

 3     t o R o n a l d R o s e, w h o w a s t h e s u p e r v i s o r, i n

 4     writing.

 5                      Q.      How long were you with Detroit?

 6                      A.      I was in Detroit from 2003 to

 7     December 7th of 2008 when I reported to

 8     C i n c i n n a t i.

 9                      Q.      Why did you leave the Detroit

10     office?

11                      A.      I applied for and got promoted to

12     t h e s u p e r v i s o r f o r C i n c i n n a t i.

13                      Q.      When did you begin dating

14     Mr. Ryan?

15                      A.      I would say around 2007, I want

16     to say late 2007.

17                      Q.      Probably or?

18                      A.      I honestly don't have a perfect

19     date on that.             I t w a s v e r y i n f r e q u e n t.

20                      Q.      But you don't believe you saw him

21     socially before 2007; is that correct?

22                      A.      We were friends before that, but

23     I was married and went through a divorce.

24                      Q.      What is your ex-husband's name?


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 35 of 218 PAGEID #: 123
                                                                                    35




 1                    A.     Timothy Corson.

 2                           THE REPORTER:            Could you spell

 3                    that for the record?

 4     BY MS. CASTRO:

 5                    Q.     Could you spell that, please?

 6                    A.     Timothy is the standard spelling

 7     of Timothy.         Corson is:         C as in Charlie, O as

 8     in Oscar, R as in Romeo, S as in Sierra, O as in

 9     Oscar, N as in November.

10                    Q.     What year were you divorced?

11                    A.     2005.

12                    Q.     Did your leaving the Detroit

13     field office have anything to do with your

14     concerns about experiencing sex discrimination

15     there?

16                    A.     Yes.

17                    Q.     D i d y o u r e p o r t t h o s e i n c i d e n t s?

18                    A.     Yes.

19                    Q.     Who did you report those to?

20                    A.     M y s u p e r v i s o r, R o na l d R o s e.

21                    Q.     When did you make that report?

22                    A.     As the incidents happened.                     And

23     they were verbal reports.

24                    Q.     Did you make any EEO claims


                               GIGLIO REPORTING SERVICES
                                     (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 36 of 218 PAGEID #: 124
                                                                                     36




 1     during your time at the Detroit field office?

 2                      A.       No.

 3                      Q.       Then there is one final person

 4     here that I don't recognize the name, and that's

 5     B e n n i e B u s t a m a n t e?

 6                      A.       Yes.

 7                      Q.       W h o i s t h a t i n d i v i d u a l?

 8                      A.       He's a former coworker in the

 9     Cincinnati office.                 He is a retired special

10     agent.        He was the security officer in

11     C i n c i n n a t i.

12                      Q.       What information does he have

13     that you believe may be relevant?

14                      A.       I reported a lot of the security

15     v i o l a t i o ns t o h i m t h a t o c c u r r e d o n m y t e a m.     I

16     also reported to him at least twice.                               One time

17     when I felt threatened by James Wilson, who was

18     a subordinate and when I felt threatened by

19     A n d r e w M u n a f o, a l s o a s u b o r d i n a t e.

20                      Q.       Thank you for going through those

21     names with me.              I'm just going to keep plowing

22     forward.          So if at any time anybody needs a

23     break, let me know.                 But I figure, let's get

24     this over and done with.


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 37 of 218 PAGEID #: 125
                                                                                   37




 1                              And I'm going to turn back to

 2     what we have labeled as Exhibit 1, which is your

 3     r e s p o n s e s t o t h e I n t e r r o g a t o r i e s.   And I'm now

 4     looking at Page 5.

 5                      A.      Okay.

 6                      Q.      What I see here is a list of

 7     names, and I would like to just go through this

 8     list very quickly of individuals that you

 9     believe -- well, I'll let you say.

10                              I see Jason Distasio.                 Could you

11     tell me what false information against you Mr.

12     Distasio reported?

13                      A.      Yes.       Mr. Distasio in a signed

14     sworn statement for OPR, he reports things that

15     I went to Disneyland while I should have been on

16     shift on a special assignment in California with

17     the team.          And I was actually in a field office

18     getting radios exchanged and in L.A. traffic.

19                      Q.      Y o u d i d n' t g o t o D i s n e y l a n d?

20                      A.      I never went to Disneyland on

21     that trip.            And the only time that I had taken

22     off, and he made some other claims about me just

23     leaving and not showing up for work.                            The other

24     time that I was off was on my regular day off,


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 38 of 218 PAGEID #: 126
                                                                                   38




 1     my RDO that was assigned for the TDY.

 2                      Q.      What is your opinion of

 3     Mr. Distasio?

 4                      A.      I feel that he is extremely

 5     discriminatory against females.                        There were many

 6     incidents where he had to be pulled aside by my

 7     supervisor because he said a thing where he

 8     called a female a baby maker.                      He called -- he

 9     talked about when you have a kid, once you have

10     a boy, it's all good after that.                        Everything is

11     gravy.        He would often make very discriminatory

12     remarks regarding females.

13                      Q.      I appreciate that.              But what I'm

14     asking is, what is your opinion of him?

15                      A.      I didn't have any opinion of him

16     w i t h t h o s e i n t e r a c t i o n s.

17                      Q.      What do you mean by that?                  I'm

18     not sure what you mean.

19                              You did not have an opportunity

20     to develop an opinion of him?

21                      A.      N o , I h a d a n o p p o r t u n i t y.   I feel

22     like he was condescending towards women.                            He

23     would also get into fights a lot of times with

24     people on the team.


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 39 of 218 PAGEID #: 127
                                                                                   39




 1                     Q.      What I am asking is just your

 2     opinion right now.                And I'm going to move on to

 3     the next individual that you have listed and

 4     that's Joseph Hamilton.

 5                             You contend that there was some

 6     sort of offsite security breach.                             What do you

 7     believe that to be?

 8                     A.      Joseph Hamilton had an issue with

 9     securing the offsite.                  Multiple times, he

10     wouldn't engage the locks, he would not engage

11     the locks, he would set the alarm system.                             He

12     also lost a covert ID, he had his passport

13     stolen at one point.

14                     Q.      What is your opinion of

15     Mr. Hamilton?

16                     A.      I feel that he did not like to be

17     told that he needed to work.                       He did not like to

18     work and he often tried to distract from his own

19     ineffectiveness with the security things, and

20     make a joke out of it.

21                     Q.      And again, I appreciate that you

22     a r e g i v i n g m e f a c t u a l a l l e g a t i o ns .     What I'm

23     asking for is your opinion.

24                             What is your opinion of


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 40 of 218 PAGEID #: 128
                                                                                     40




 1     Mr. Hamilton?

 2                     A.      My opinions are based on

 3     i n t e r a c t i o ns t h a t I h a v e h a d .

 4                     Q.      And what are those opinions?

 5                     A.      I just said.           I believe that he

 6     did not like being told to work.                       He hadn't been

 7     taking accountability for his own actions.

 8                     Q.      Did you get along with

 9     Mr. Hamilton?

10                     A.      I tried to get along with every

11     member of my team.

12                     Q.      Well, I didn't ask if you tried.

13     I asked if you did.

14                     A.      For the most part, yes.                 When he

15     started to act unlike his regular personality at

16     the end of 2014 after the boating accident that

17     killed two of our team members, he did not act

18     the same way, and I do not feel like we got

19     along.       I f e l t t h a t h e w a s d i s r e s p e c t f u l, t o o .

20                     Q.      Do you respect him?

21                     A.      That's a very broad, broad

22     question.         Could you be more specific?

23                     Q.      No.

24                     A.      I respect every individual as a


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 41 of 218 PAGEID #: 129
                                                                                   41




 1     human being.          I tried to respect every person as

 2     a human being.

 3                    Q.     That includes Mr. Hamilton?

 4                    A.     He is a human being, yes.

 5                    Q.     You have referenced a couple

 6     times a boating accident that took place in

 7     September of 2014.             It might be worthwhile just

 8     quickly going through what effect that had on

 9     your team members.

10                           Could you explain to me whether

11     that had an effect, and if so, what was it?

12                    A.     I believe it did have a serious

13     effect on the entire team and people that had

14     been friends that were former members of the

15     team, when the people that had perished in the

16     accident.

17                           Prior to the accident, we would

18     often go on TDYs up until a few weeks --

19     actually, they had just gotten back since the

20     week before the accident and we just returned

21     from a TDY and the team would be doing -- a

22     couple members would often go out and go out to

23     eat, or a lot of them would go out to bars in

24     the area where we were assigned.                     And I had


                               GIGLIO REPORTING SERVICES
                                     (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 42 of 218 PAGEID #: 130
                                                                                        42




 1     actually made --

 2                       Q.       If you don't mind, in the

 3     interest of time, I would like to stick with the

 4     question that I asked and maybe I need to be

 5     more specific.

 6                                So tell me what effects, how in

 7     the work situation the accident changed the

 8     dynamics of your team.

 9                       A.       I feel like the people that -- I

10     feel like there was a division a lot with the

11     personalities on my team after this.                             The boat

12     accident was from being intoxicated and driving

13     a boat.          And my point was, I had disclosed to my

14     supervisors --

15                       Q.       Again, I'm not asking you about

16     what happened before the accident.

17                                I'm specifically asking you, how

18     did the accident impact your team

19     p r o f e s s i o n a l l y?

20                                Y o u w e r e t h e s u p e r v i s o r; r i g h t?

21                       A.       Yes.

22                       Q.       So there is probably no better

23     person to describe how your team changed as a

24     result of this very sad and tragic event.


                                      GIGLIO REPORTING SERVICES
                                            (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 43 of 218 PAGEID #: 131
                                                                                   43




 1                                Is that right, do you feel like

 2     you are in a good position to able to make that

 3     assessment?

 4                       A.       I'm trying to explain to you the

 5     assessment but it is relevant that --

 6                       Q.       Well, first I'm asking you, do

 7     you believe that you were in a position to be

 8     able to evaluate the impact the accident had on

 9     your team members?

10                       A.       Yes.

11                       Q.       What impact, and if it's easier,

12     we can go through each team member, if you want,

13     a n d y o u c a n t e l l m e i n d i v i d u a ll y w h a t i m p a c t t h e

14     boat accident had.

15                                Would you prefer to do that?

16                       A.       It's your choice.

17                       Q.       Go ahead and name the team

18     members at the time of the boat accident.

19                       A.       Jason Distasio.

20                       Q.       How did the boat accident impact

21     h i m p r o f e s s i o n a l l y?

22                       A.       So I need clarification on that

23     one.       You're asking how it impacted them

24     p r o f e s s i o n a l l y?    You want to just know how it


                                      GIGLIO REPORTING SERVICES
                                            (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 44 of 218 PAGEID #: 132
                                                                                   44




 1     impacted their performance or do you want to

 2     know how it impacted their interactions with all

 3     of the personalities on the team because we work

 4     as a team in how we interact with each other.

 5                      Q.      Do you believe that the element

 6     of working together professionally as a team is

 7     r e l e v a n t t o p r o f e s s i o n a l p e r f o r m a n c e?

 8                      A.      We were a team.                 We had to work

 9     as a team.            Like we literally had to depend on

10     each other to do our job.                       Yes.

11                      Q.      I take it that's a yes?

12                      A.      Yes.

13                      Q.      Is that because you believe that

14     i t i s i m p o r t a n t p r o f e s s i o n a ll y ?     I would ask

15     both how it affected their individual

16     performance and how it impacted their ability to

17     work together as a team?

18                      A.      Okay.

19                      Q.      Let's start with Mr. Distasio.

20                      A.      Okay.        Mr. Distasio was notably

21     different in his interaction with the team.

22                      Q.      Following the accident?

23                      A.      Following the accident.

24                      Q.      Who was another member of the


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 45 of 218 PAGEID #: 133
                                                                                            45




 1     team at the time?

 2                      A.       Andrew Munafo.

 3                      Q.       How would you describe his

 4     p r o f e s s i o n a l p e r f o r m a n c e, b o t h b e f o r e a n d a f t e r

 5     the accident?

 6                               Did it change in any way?

 7                      A.       He already had some performance

 8     issues and was not always very professional with

 9     h i s i n t e r a c t i o ns .    A n d i t b e c a m e e x a c e r b a t e d, I

10     would say, by the accident.                          It became an

11     e x p o n e n t i a l n o t i c e a b l e d i f f e r e n c e.

12                               He would turn off his phone.

13     Even if he was the acting team leader, he would

14     not respond to things.                      He was making threats of

15     violence.           He was threatening to kill somebody.

16                      Q.       Was he friends with the two

17     individuals that died in the accident?

18                      A.       Yes.

19                      Q.       I assume you all were friends?

20                      A.       For the most part, the team

21     m e m b e r s, m y s u b o r d i n a te s w e r e v e r y g o o d f r i e n d s.

22                      Q.       And were you?

23                      A.       That's sort of like when you

24     asked me if my coworkers were my friends.                                  Yes.


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 46 of 218 PAGEID #: 134
                                                                                    46




 1     I would get a bite to eat with them off shift,

 2     and sometimes even talk to them.                          But I don't

 3     know if I would call it friends.

 4                      Q.       Who were the other members of

 5     your team at the time?

 6                      A.       Joseph Hamilton.

 7                      Q.       How did the accident change his

 8     p r o f e s s i o n a l p e r f o r m a n c e?

 9                      A.       He stopped, he stopped kind of

10     interacting with a lot of the other members.                             He

11     started almost complaining about every minutia

12     of work.          H e d i d n't w a n t t o d o t h e t i m e c a r d s, h e

13     didn't want to do the logs, he didn't want to

14     d o - - i t ' s l i k e i t k i n d o f t o o k t h e m o t i v a t i o n,

15     any motivation he may have had out of it.

16                               And he was very -- he became

17     v e r y, I w a n t t o s a y a l m o s t d e f e n s i v e.    I think

18     i t w a s m o r e a g g r e s s i v e.           It was different than

19     his personality had been if you took like an

20     average of his personality over the years prior.

21                      Q.       Did you have any other team

22     members at the time?

23                      A.       James Wilson.

24                      Q.       Tell me how the accident changed


                                    GIGLIO REPORTING SERVICES
                                          (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 47 of 218 PAGEID #: 135
                                                                                     47




 1     h i s p r o f e s s i o n a l p e r f o r m a n c e?

 2                      A.       I don't know that it changed his

 3     p r o f e s s i o n a l p e r f o r m a n c e.

 4                      Q.       Okay.

 5                      A.       He was, he was aloof beforehand

 6     a n d s o r t o f a l o o f a f t e r w a r d s.

 7                      Q.       In your response to the

 8     i n t e r r o g a t o r y, y o u s t a t e t h a t M r . W i l s o n

 9     provided false information on a signed

10     affidavit --

11                      A.       Yes.

12                      Q.       -- o r a s i g n e d s w o r n s t a t e m e n t?

13                      A.       Yes.

14                      Q.       What are you referring to there?

15                      A.       I'm sorry.             You broke up.

16                      Q.       Sure.        What are you referring to

17     with that?

18                      A.       In the signed sworn statement for

19     the OPR, he said that I put him on a performance

20     improvement plan.                  I never put him on a

21     performance improvement plan.                          I never put any

22     individual on the team on a performance

23     improvement plan.                  And that was used in the

24     investigation against me saying I retaliated


                                    GIGLIO REPORTING SERVICES
                                          (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 48 of 218 PAGEID #: 136
                                                                                        48




 1     against people.

 2                             And a simple check, a records

 3     check would show that I never put him on a

 4     performance improvement plan and he put that in

 5     a s i g n e d s w o r n s t a t e m e n t.

 6                     Q.      What is your opinion of

 7     Mr. Wilson?

 8                     A.      I worked with Mr. Wilson in

 9     Detroit also, and I feel like he was different

10     i n D e t r o i t t h a n h e w a s i n C i n c i n n a t i, b u t o u r

11     roles also changed.                We were coworkers on a team

12     i n D e t r o i t, a n d t h e n w h e n I w e n t t o C i n c i n n a t i,

13     I w a s a s u p e r v i s o r.

14                             And he had also applied for my

15     position and I feel like he had a lot of issues

16     reporting to a female.                  He would not, like when

17     I said no to something, he would break the team

18     off two hours or three hours early, and I told

19     him he couldn't do that.

20                     Q.      I asked what your opinion is of

21     Mr. Wilson.

22                     A.      I feel like he tried to undermine

23     a u t h o r i t y, a n d h e w a s e s p e c i a l l y c o nd e sc e n d i n g

24     to women.


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 49 of 218 PAGEID #: 137
                                                                                   49




 1                    Q.     Did you like him or do you like

 2     him?

 3                    A.     I tried to respect him as a human

 4     being, but I feel like he lied.

 5                    Q.     I take that as a no?

 6                    A.     No.     I did not say no.

 7                    Q.     Okay.

 8                    A.     I said I try to respect everyone

 9     as a human being.

10                    Q.     All right.         I will tell my kids

11     to follow that advice.

12                           Who else was a team member at the

13     time?

14                    A.     I'm trying to remember who we

15     talked about.          Did we talk about Hamilton?

16                    Q.     Yes.

17                    A.     Wilson?

18                    Q.     Yes.

19                    A.     Munafo?

20                    Q.     Yes.

21                    A.     Distasio?

22                    Q.     Right.

23                    A.     I think that was good.                I think

24     we are still missing a member because Barkley


                               GIGLIO REPORTING SERVICES
                                     (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 50 of 218 PAGEID #: 138
                                                                                       50




 1     had just departed for an assignment in

 2     St. Louis.

 3                      Q.        So you have told me that, and

 4     then it sounds like the boat accident had a

 5     s i g n i f i c a n t i m p a c t o n t h e s e i n d i v i d u a l' s

 6     p e r f o r m a n c e p r o f e s s i o n a l l y.

 7                                I s t h a t a f a i r s t a t e m e n t?

 8                      A.        Yes.       They were having trouble

 9     interacting with each other.                         Like our team

10     p e r f o r m a n c e w a s i m p a c t e d t r e m e n d o u s l y.     They

11     were not responding the way that they normally

12     r e s p o n d e d.

13                      Q.        Would you consider that to be a

14     fair response to what had just occurred?

15                      A.        I feel like we were all mourning

16     and we were all shocked.

17                      Q.        What I asked was, would that have

18     been a fair response to the tragic accident that

19     occurred?

20                      A.        I don't know that I can honestly

21     answer that, because my response is the only

22     thing that I can attest to.

23                      Q.        Was your's a fair response?

24                      A.        Sorry?


                                    GIGLIO REPORTING SERVICES
                                          (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 51 of 218 PAGEID #: 139
                                                                                   51




 1                      Q.       Was your response a fair

 2     response?

 3                      A.       I think that for every person

 4     i t's g o i n g t o b e d i f f e r e n t.

 5                      Q.       Well, I'm asking for you.

 6                      A.       It's kind of a subjective

 7     question and I'm not a psychological expert to

 8     say if it is fair or not fair on how somebody

 9     responds to a tragic death or a tragic accident.

10                      Q.       You can't testify as to whether

11     you feel like you responded appropriately to the

12     accident?

13                      A.       T h a t's d i f f e r e n t.   That's

14     d i f f e r e n t.

15                      Q.       Okay.

16                      A.       You want appropriate or fair?

17                      Q.       A p p r o p r i a t e.

18                      A.       I feel like I responded

19     a p p r o p r i a t e l y, y e s .

20                      Q.       Do you feel that the rest of the

21     team members responded properly?

22                      A.       I don't think all of them handled

23     themselves appropriately and I feel like some of

24     t h e m a c t e d o u t o n m e i n p a r t i c u l a r.


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 52 of 218 PAGEID #: 140
                                                                                   52




 1                      Q.      Do you believe that you handled

 2     i t a p p r o p r i a t e l y?

 3                      A.      All I can say is I can attest to

 4     t h e b e s t o f m y a b i l i t y g i v e n t h e s i t u a t i o n.

 5                      Q.      Do you feel that there were any

 6     team members that didn't handle it to the best

 7     o f t h e i r a b i l i t i e s g i v e n t h e s i t u a t i o n?

 8                      A.      I couldn't gauge, because I don't

 9     know everyone's ability for handling grief.

10                      Q.      Let's move on.            In your

11     interrogatory response, I want to talk about

12     Hugh Eby, E-b-y.

13                      A.      Okay.

14                      Q.      First of all, who is that?

15                      A.      Hugh Eby was a Special Agent in

16     the Cincinnati office.

17                      Q.      What candor issue was he

18     investigated for?

19                      A.      I'm not sure I know all the

20     details of it.              I believe he lied on a document

21     that was submitted to -- I can't remember what

22     the name of it is.                It's for following the

23     subject of opening a document to open a case on

24     a subject.


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 53 of 218 PAGEID #: 141
                                                                                          53




 1                       Q.         You believe or you know?

 2                       A.         I never saw the document but that

 3     i s m y k n o w l e d g e.

 4                       Q.         Did you see the OPR report?

 5                       A.         I was interviewed for the OPR

 6     i n v e s t i g a t i o n.

 7                       Q.         Did you see the OPR report?

 8                       A.         Not that I remember.

 9                       Q.         Okay.    Turning to the next page

10     o n t h o s e I n t e r r o g a t o r i e s, y o u l i s t s e v e r a l m o r e

11     individuals that are in different field offices

12     throughout the country.

13                       A.         Okay.

14                       Q.         And what I would like to know is,

15     f o r e a c h o f t h e s e i n d i v i d u a l s, w h a t d o y o u

16     believe the wrongdoing was?

17                                  And we will start with Glennis

18     Jones.         What was he investigated for?

19                       A.         Hold on, sorry.         My page just

20     flipped.

21                       Q.         Sure.

22                       A.         This is Page 6; right?

23                       Q.         Yep.    Page 6.

24                       A.         Okay.    Okay.     One more time.


                                     GIGLIO REPORTING SERVICES
                                           (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 54 of 218 PAGEID #: 142
                                                                                   54




 1                      Q.   Sure.

 2                      A.   Glennis Jones.

 3                      Q.   You had indicated in your

 4     response to the Interrogatories that each of the

 5     following individuals were investigated by OPR

 6     or had EEO complaints against them.

 7                           Tell me what your basis of

 8     knowledge is for the complaint against

 9     Mr. Jones, Glennis Jones.

10                      A.   I believe there were a multitude

11     of things that were being investigated on him.

12     And he was also a one-team office team leader.

13     And I think timecard fraud was one of the

14     i n c i d e n t s.

15                      Q.   When you say you believe, you

16     believe or you know?

17                      A.   I know that he was investigated

18     by OPR.

19                      Q.   Did you see the investigative

20     report?

21                      A.   No.

22                      Q.   Do you have any personal

23     knowledge of what occurred with Mr. Jones?

24                      A.   F i r s t h a n d?   No.


                               GIGLIO REPORTING SERVICES
                                     (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 55 of 218 PAGEID #: 143
                                                                                   55




 1                       Q.         Then let's turn to Michael Jones.

 2                                  Do you have firsthand knowledge

 3     of what occurred with Mr. Michael Jones?

 4                       A.         My knowledge is that the team

 5     leader that had to take over for him, it was

 6     based on financial issues, and also timecard

 7     issues because I had to help them fix the

 8     financial issues in the office.

 9                       Q.         Who provided you that

10     i n f o r m a t i o n?

11                       A.         The team leader at that time.

12                       Q.         John Shaw.       Are you aware of any

13     wrongdoing by Mr. Shaw?

14                       A.         He was in New Haven.         Also a

15     one-team office.                 I did not see the report.            I

16     just know that he was removed because of the --

17     or excuse me.                He was under an OPR

18     i n v e s t i g a t i o n.

19                       Q.         How are you aware of that fact?

20                       A.         He was then put in a different

21     position.

22                       Q.         I guess I should ask, who made

23     you aware of that fact?

24                       A.         One of my team members who knew


                                     GIGLIO REPORTING SERVICES
                                           (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 56 of 218 PAGEID #: 144
                                                                                       56




 1     John Shaw.

 2                     Q.       Lawrence Leopold.                How did you

 3     become aware of any wrongdoing by Mr. Leopold?

 4                     A.       Lawrence Leopold, I actually

 5     s p o k e w i t h h i m p e r s o n a l l y.     And while he was in

 6     W a s h i n g t o n, D C , I h a p p e n e d t o b e o u t t h e r e f o r a

 7     T D Y s e p a r a t e, c o m p l e t e l y u n r e l a t e d.      And he had

 8     reached out to me and we had lunch and he told

 9     me.

10                     Q.       K e v i n H o l y f i e l d?

11                     A.       K e v i n H o l y f i e l d.

12                     Q.       How did you become aware that

13     M r . H o l y f i e l d h a d a l l e g e d w r o n g d o i n g?

14                     A.       He told me.

15                     Q.       Joe Gladd?

16                     A.       Yes.

17                     Q.       How did you become aware that

18     M r . G l a d d w a s s u b j e c t t o a n O P R i n v e s t i g a t i o n?

19                     A.       No.      Joe Gladd, when he was in

20     H o u s t o n, h e s u d d e n l y d i s a p p e a re d f r o m t h a t

21     position and then he resurfaced in Detroit.                                And

22     my husband Robert Ryan was in Detroit at the

23     t i m e, a n d h e r e l a y e d t h a t i n f o r m a t i o n.

24                     Q.       Tom Brink?


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 57 of 218 PAGEID #: 145
                                                                                   57




 1                      A.     I was on a TDY with Tom Brink.

 2     And I don't believe he was OPR, it's different

 3     from the EEO category, and he told me about his

 4     e x p e r i e n c e.

 5                      Q.     Kevin Smith?

 6                      A.     Also on TDY.              He was accused of

 7     h a v i n g a t e a m l e a d e r q u e s t i o n e d.

 8                      Q.     How did you become aware of that?

 9                      A.     He talked about it on the TDY

10     that we were on.

11                      Q.     And what about Ed Foley?

12                      A.     Mary Fecich worked in the New

13     York office and she talked with those team

14     members and I'm not sure if she talked with Ed

15     h i m s e l f, t h e s a m e s i t u a t i o n.

16                      Q.     So you heard about that situation

17     from Mary?

18                      A.     Yes.

19                      Q.     Okay.       All right.           Give me just a

20     moment.         I'm going to switch gears here.

21                      A.     Could this be a good time that we

22     could take a five-minute quick break possibly?

23                      Q.     Sure.       I was going to say the

24     same thing.


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 58 of 218 PAGEID #: 146
                                                                                   58




 1                            MS. CASTRO:          I am not entirely

 2                    s u r e h o w t o d o t h i s e l e c t r o n i c a l l y.

 3                    I might just leave things on.                      Do you

 4                    guys think you can go to another room

 5                    and call each other from there?

 6                            THE WITNESS:           Yes.      Is it okay if

 7                    I turn off my camera and my mike?

 8                            MS. CASTRO:          Yes.      Maybe that's

 9                    the best way to do it.                 I don't know

10                    if we all can do that, but we can try

11                    it.

12                            THE WITNESS:           Like five minutes,

13                    or six minutes?

14                            MS. CASTRO:          Sure.

15                            THE WITNESS:           Okay.       I'm off.

16                                     (At which time, a short

17                                     recess was taken.)

18     BY MS. CASTRO:

19                    Q.      Are you ready to go?

20                    A.      Yes.

21                    Q.      Okay.      I'd just remind you that

22     you are still under oath.

23                    A.      Yes.

24                    Q.      I h a v e a s t a c k o f d o c u m e n t s, a s


                                GIGLIO REPORTING SERVICES
                                      (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 59 of 218 PAGEID #: 147
                                                                                   59




 1     you know, that I think we'll just kind of try to

 2     hammer through it as quickly as we can.

 3                           The first one I would the ask you

 4     to turn to is marked 1189.                   That's the name of

 5     the PDF.       Just give me a shout out whenever you

 6     are ready.

 7                    A.     Okay.      Is it the one that starts,

 8     it's an e-mail?

 9                    Q.     Yes.

10                    A.     Yes.      I'm ready.

11                    Q.     And then I would ask you also to

12     open up 511.

13                           MS. CASTRO:           We are going to mark

14                    these as Defendant's Exhibits 2 and 3.

15                           THE COURT REPORTER:                   Yes.   These

16                    w i l l b e D e f e n d a n t's E x h i b i t s 2 a n d 3.

17                                    (At which time,

18                                    D e f e n d a n t's E x h i b i t N o s. 2

19                                    and 3 were marked for

20                                    i d e n t i f i c a t i o n. )

21                           MS. NEWMAN:           You said 511?

22                           MS. CASTRO:           Yes.        Liza, do you

23                    have it?

24                           MS. NEWMAN:           Yes.        Jennifer, if


                               GIGLIO REPORTING SERVICES
                                     (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 60 of 218 PAGEID #: 148
                                                                                   60




 1                    you can bring all of the attachments

 2                    out into a folder, and then they will

 3                    be in numeric order.

 4                            THE WITNESS:          Okay.      I haven't

 5                    even downloaded all of them at this

 6                    p o i n t, s o I'm s t i l l s e a r c h i n g.    Okay.

 7                    I have 511.

 8     BY MS. CASTRO:

 9                    Q.      We will start with 511, which we

10     h a v e m a r k e d a s D e f e n d a n t's E x h i b i t 3 a n d I s e e

11     that this is a performance appraisal report with

12     a rating of record date of September 30, 2015.

13     Do you see that as well?

14                    A.      Yes.

15                    Q.      So we are on the same page, and

16     we are looking at the same document?

17                    A.      Yes.

18                    Q.      Your performance rating here,

19     what period of time did this cover?

20                    A.      This would have been from

21     October 1st of 2014 through September 30th of

22     2015.

23                    Q.      So that would have encompassed

24     the period of time shortly after the boat


                                GIGLIO REPORTING SERVICES
                                      (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 61 of 218 PAGEID #: 149
                                                                                   61




 1     accident in September of 2014; is that correct?

 2                     A.       Starting, yes; shortly after the

 3     boating accident up through 2015, yes.

 4                     Q.       And if you look at block number

 5     six, your rating was marked as what?

 6                     A.       The summary rating is marked as

 7     "e x c e l l e n t."

 8                     Q.       Is that a good rating?             I'm not

 9     familiar with the FBI in terms of -- I mean, I

10     see the scale here.

11                              Do you consider excellent to be a

12     good rating?

13                     A.       It is a good rating.

14                     Q.       And so you took that to be a good

15     rating when you were given this report?

16                     A.       As an overall rating, it is a

17     good rating.            Yes.

18                     Q.       Who gave that you rating?

19                     A.       It is issued to me by my

20     s u p e r v i s o r, H e r b e r t S t a p l et o n.

21                     Q.       Tell me, what's your opinion of

22     Mr. Stapleton?

23                     A.       Again, I try to have respect for

24     all human beings, but he's not somebody that I


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 62 of 218 PAGEID #: 150
                                                                                   62




 1     would choose as a friend.

 2                    Q.     Why is that?

 3                    A.     We do not have things in common.

 4     I don't think our views on life, politics, et

 5     cetera, are in line.

 6                    Q.     Is he a respectful person?

 7                    A.     To me, no.

 8                    Q.     To others?

 9                    A.     I have seen him be respectful to

10     some people, but disrespectful to others.

11                    Q.     Is he fair?

12                    A.     I do not feel he is, no.

13                    Q.     Does he feel that way toward you,

14     or as to other people as well?

15                    A.     From what I have seen, I feel

16     that it applies to myself and to other people.

17                    Q.     Just to other women or other men

18     as well?

19                    A.     I would say other people, men and

20     women.

21                    Q.     Did Mr. Stapleton ever make any

22     harassing comments to you based on your gender?

23                    A.     Yes.

24                    Q.     Tell me what that was.


                               GIGLIO REPORTING SERVICES
                                     (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 63 of 218 PAGEID #: 151
                                                                                   63




 1                      A.       Multiple times, he's quoted in

 2     signed sworn statements saying, I'm overly

 3     p i c k y, I'm o v e r l y e m o t i o n a l.     I overreacted to

 4     things.         I could be divisive, negative.

 5     Sometimes my commentary or my communications

 6     l a c k e d p r o f e s s i o n a li s m .

 7                               He had, at one point, had a joke

 8     and told me about it that he talked with other

 9     male agents on the squad and calling me a GS-24,

10     which to me, I felt reflected on me being a

11     working female.                Because they were combining my

12     income with my spouse's income and making fun of

13     it.

14                               He will say things to me, like, I

15     will not be talked to like a child.                      And I was

16     just asking him, do you see what is happening

17     here with my team?                  And he would respond with

18     condescending things that I feel I have never

19     heard him say to a male and I couldn't say to a

20     male.       I feel it's very condescending.

21                               And, you know, he also would say

22     things to me after he completed a project.                          He

23     said, "let that be a lesson to you."                       And I felt

24     that that was very offensive to me as a woman


                                    GIGLIO REPORTING SERVICES
                                          (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 64 of 218 PAGEID #: 152
                                                                                   64




 1     that I needed to be taught a lesson, or he felt

 2     that I needed to be taught a lesson.

 3                           H e w o u l d a l s o, h e v o l u n t e e re d m e

 4     for activities that are stereotypical towards

 5     females.       At one point after the accident, he

 6     volunteered and pretty much scheduled me to go

 7     kind of sympathetically to go to one of the

 8     employees that died in the boating accident.

 9     I was the only female on the team.                      He did not

10     ask any of the other males to do it.                       And he

11     said that I was the best suited to do it.                          I

12     felt those were all disrespectful to me as a

13     female.

14                           He also referred to me as cynical

15     and I think that that is often a stereotypical

16     phrase attributed to females.

17                    Q.     You have given me a litany of

18     complaints about Mr. Stapleton and you also

19     testified that he could be disrespectful toward

20     both men and women.

21                    A.     I said he was not fair towards

22     men and women.           That fairness means that he

23     could have shown favor, and I believe he showed

24     favor to males.


                               GIGLIO REPORTING SERVICES
                                     (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 65 of 218 PAGEID #: 153
                                                                                        65




 1                      Q.      The types of words that you have

 2     u s e d t h a t y o u a t t r i b u t e t o M r. S t a p l e t o n, l i k e

 3     "p i c k y," "e m o t i o n a l," "o v e r e m o t i o n a l," "l a c k o f

 4     p r o f e s s i o n a l i s m, " " c y n i c a l , " a r e t h o s e w o r d s

 5     that you would expect for him to describe a man

 6     as well?

 7                      A.      No.

 8                      Q.      Did you ever recall him offering

 9     c o n s t r u c t i v e c r i t i c i s m t o m a l e s u b o r d i n a t e s?

10                      A.      Yes.

11                      Q.      Do you recall who he did that to?

12                      A.      During some, during the six-month

13     reviews that he sat in on, he would often

14     interject things to the male subordinates and he

15     never used any of that language with them.

16                      Q.      What types of interjections would

17     he make?

18                      A.      He would even, on men things,

19     like if it looked like it upset a male, he would

20     say it looked like you are not doing the

21     normal -- and I'm going to be misquoted.

22     It was stated in one of the signed sworn

23     statements that he made.

24                              He had sat in on a six-month


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 66 of 218 PAGEID #: 154
                                                                                   66




 1     review and he had been talking to Joseph

 2     Hamilton.          And he had said that, "I feel like

 3     you are not performing to your normal level."

 4     And Hamilton, I think, got upset by it.                            And so

 5     Stapleton revamped what he said and he even

 6     said, "let me rephrase."                      And he said it in a

 7     more positive way saying, "how can we make you a

 8     TDY like you were before?"

 9                              It's not a direct quote.                  It's in

10     a s i g n e d, s w o r n s t a t e m e n t.     So I don't want

11     to...

12                     Q.       Sure.       Sure.

13                     A.       It was slanted or rephrased in a

14     very, in a more positive action way.

15                     Q.       I'm not asking about positive

16     i n t e r a c t i o ns w i t h M r . S t a p l e t o n.    I'm asking

17     a b o u t n e g a t i v e i n t e r a c t i o ns w i t h h i m .

18                              And the way you described him to

19     me, he sounds very abrasive, is that correct?

20                     A.       He was abrasive with me.                  I did

21     not witness him being abrasive with any of the

22     m a l e e m p l o y e e s.

23                     Q.       Okay.       So then you don't recall

24     him using any of this negative language towards


                                    GIGLIO REPORTING SERVICES
                                          (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 67 of 218 PAGEID #: 155
                                                                                      67




 1     t h e m a l e e m p l o y e e s?

 2                     A.      I never experienced him using

 3     this language towards males.

 4                     Q.      Are you aware of any times when

 5     h e m a y h a v e g i v e n c r i t i c i s m t o m a l e e m p l o y e e s?

 6                     A.      I witnessed a few times, just

 7     l i k e I e v i d e n c e d, l i k e I j u s t t o l d y o u.

 8                     Q.      What were those again, because I

 9     think I kind of got lost?

10                     A.      During six-month reviews.                   He sat

11     in on six-month reviews.

12                     Q.      And what type of language would

13     he use?

14                     A.      I am sorry?

15                     Q.      What type of language did he use

16     that you are referring to?

17                     A.      He used, like I said, he used

18     more positive actionable language.

19                     Q.      I am sorry.          I am not asking

20     about the positive language.                     I'm asking about

21     negative language that he's used.

22                             Can you give me examples of

23     negative language he's used?

24                     A.      I just answered, I did not


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 68 of 218 PAGEID #: 156
                                                                                   68




 1     witness him using negative language towards

 2     males.

 3                      Q.     Okay.      Never?

 4                      A.     I did not witness.

 5                      Q.     But it is your testimony that he

 6     did toward you?

 7                      A.     Yes.

 8                      Q.     Did he do it toward other women?

 9                      A.     I don't know that I witnessed

10     any, just because I was the only female on the

11     team for most of the time Stapleton was our

12     s u p e r v i s o r.

13                      Q.     So you don't --

14                      A.     He actually -- yes, yes, he did.

15     He -- it wasn't someone on my team.                           He

16     d e s c r i b e d, o n o n e o f t h e s u p e r v i s o r s i n t h e m a i n

17     office, as crazy.              C l a u d i a H e n d e r s o n, h e

18     described her as "crazy."                   And he had also

19     r e f e r r e d t o L i s a B u s t a m a n t e, w h o w a s t h e

20     administrative officer as -- I don't remember if

21     it was not right in the head or something

22     similar to the word crazy.                    But I just remember

23     distinctly that he called Claudia Henderson

24     crazy.


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 69 of 218 PAGEID #: 157
                                                                                   69




 1                      Q.      And that was to your face?

 2                      A.      Yes, in a one-on-one talk we were

 3     having.

 4                      Q.      Is it appropriate to talk about

 5     coworkers or subordinates using that type of

 6     language?

 7                      A.      I felt uncomfortable when he did

 8     it.

 9                      Q.      Well, I'm not asking you how you

10     felt.        I ' m a s k i n g i f i t ' s a p p r o p r i a t e?

11                      A.      No.

12                      Q.      And would you contend that

13     supervisors really shouldn't be talking about

14     other employees with that type of language?

15                      A.      They should not be calling

16     employees names, no; other employees names.                           No.

17                      Q.      I s t h a t u n p r o f e s s i o n a l?

18                      A.      Yes.

19                      Q.      Would you say that it's

20     unprofessional to discuss subordinates with

21     other employees using terms like you have

22     described that Mr. Stapleton used, name calling,

23     e s s e n t i a l l y?

24                      A.      If that person is instigating it,


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 70 of 218 PAGEID #: 158
                                                                                   70




 1     I w o u l d s a y t h a t t h a t i s n o t a p p r o p r i a t e.   Like

 2     if I used that word and he were like reiterating

 3     what I had said to try talk to me about it, then

 4     I can understand him using that language, but I

 5     don't think that he should be name calling

 6     somebody else, no.

 7                      Q.      Do you think it's professional to

 8     discuss other employee's performance issues with

 9     t h e i r c o w o r k e r s?

10                      A.      If it has an impact on a team

11     action, I do believe that they should.

12                      Q.      So you think that that's okay to

13     discuss other employee's performance issues with

14     o t h e r c o w o r k e r s?

15                      A.      If the coworker has an impact on

16     t h e t e a m p e r f o r m a n c e, s u c h a s , i f t h e y a r e a n

17     acting team leader at the time, then you have to

18     discuss that because they have the issues.                            They

19     a r e t h e a c ti n g s u p e r v i s o r, s o i t w o u l d b e

20     n e c e s s a r y.

21                      Q.      But it's not okay for Mr.

22     Stapleton to do that, or is it?

23                      A.      Can you ask me clearly which

24     question you are asking me?


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 71 of 218 PAGEID #: 159
                                                                                      71




 1                     Q.      Sure, sure.

 2                     A.      Okay.

 3                     Q.      So you just testified that it is

 4     okay to discuss other employee's performance if

 5     it impacts on their work as a team.

 6                             Is that correct; am I stating

 7     that fairly?

 8                     A.      I said if it's the acting

 9     s u p e r v i s o r, y e s, i t i s n e c e s s a r y t o d i s c u s s

10     those items.           Yes.

11                     Q.      So does that then apply to Mr.

12     S t a p l e t o n a s a s u p e r v i s o r?

13                     A.      I f t h a t i s t h e s i t u a t i o n, h e c a n

14     discuss it, yes.              That's not the situation with

15     Claudia Henderson.

16                     Q.      Well, I'm just asking generally

17     i f t h a t i s t h e s i t u a t i o n, a n d y o u r t e s t i m o n y i s

18     yes?

19                     A.      I didn't hear the last part.

20                     Q.      Yes.

21                     A.      You were muffled.

22                     Q.      Okay.       I think I got the answer.

23                     A.      Okay, sorry.           It keeps crackling

24     at the last two words.


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 72 of 218 PAGEID #: 160
                                                                                       72




 1                      Q.        Yeah, yeah.         I'll take it off, if

 2     i t g e t s r e a ll y d i f f i c u l t.

 3                      A.        Okay.

 4                      Q.        So generally then, would you

 5     c h a r a c t e r i z e M r . S t a p l e t o n a s a g o o d s u p e r v i s o r?

 6                      A.        No.

 7                      Q.        W a s h e a p o o r s u p e r v i s o r?

 8                      A.        I would say he was a very poor

 9     s u p e r v i s o r.   He was the worst supervisor I had

10     i n C i n c i n n a t i.

11                      Q.        What other supervisors did you

12     h a v e i n C i n c i n n a t i?

13                      A.        I reported to Ken Wall, I

14     reported to Karl Swenson, I reported to Wendy

15     Surikov.

16                      Q.        Yes.

17                      A.        And I reported to Herbert

18     Stapleton.

19                      Q.        And I'm assuming of those, Wendy

20     is the only female?

21                      A.        Yes.

22                      Q.        Then I want to look back here at

23     Exhibit 3, which is 511.                     It's your performance

24     review.


                                    GIGLIO REPORTING SERVICES
                                          (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 73 of 218 PAGEID #: 161
                                                                                           73




 1                      A.      Okay.

 2                      Q.      So Mr. Stapleton gave you an

 3     excellent rating; right?

 4                      A.      The summary rating, yes, is

 5     e x c e l l e n t.

 6                      Q.      Who is Mr. Morin?

 7                      A.      Morin was the reviewing official.

 8     He was the ASIC, the Acting Special Agent in

 9     Charge for our branch.

10                      Q.      So he would have had to sign off

11     on this as well?

12                      A.      Yes, he did.

13                      Q.      Let's turn to the next page of

14     it, and these are the critical elements of your

15     position.

16                              Do you see that?

17                      A.      Yes.

18                      Q.      So these elements where you

19     r e c e i v e d a n " o u t s t a n d i n g, " f i v e " e x c e l l e n t s, " a

20     " s u c c e s s f u l, " a n d a " m i n i m a l l y s u c c e s s f u l, "

21     t h o s e w e r e c o m p l e t e d b y M r. S t a p l e t o n, i s t h a t

22     right?

23                      A.      That's -- usually I didn't

24     witness him doing it, but that's usually how it


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 74 of 218 PAGEID #: 162
                                                                                     74




 1     goes.       The person that is the direct supervisor

 2     fills this out and then the reviewing official

 3     signs it.

 4                     Q.       Okay.

 5                     A.       T h a t i s m y u n d e r s t a n d i n g, y e s .

 6                     Q.       You met with Mr. Stapleton to

 7     d i s c u s s t h i s p e r f o r m a n c e e v a l u a t i o n; r i g h t?

 8                     A.       Yes.

 9                     Q.       So it's your understanding that

10     he's the one that assigned these values?

11                     A.       Yes.

12                     Q.       Do you think -- I'm sorry.

13     Turn the page to the next page and there is a

14     narrative section giving comments about various

15     a r e a s o f p e r f o r m a n c e.

16                              Do you see that?

17                     A.       Yes.

18                     Q.       Who do you believe wrote this

19     evaluation or these comments?

20                     A.       As far as I know with protocol,

21     it should have been Stapleton.

22                     Q.       Do you have any reason to believe

23     i t w a s n't S t a p l e t o n?

24                     A.       No.


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 75 of 218 PAGEID #: 163
                                                                                        75




 1                      Q.      What I see on here are some very

 2     positive comments.

 3                              SIS Boughton is highly skilled.

 4     You sought out opportunities for training, you

 5     excelled at providing professional service.

 6                              Would you consider those to be

 7     p o s i t i v e r e m a r k s a b o u t y o u r p e r f o r m a n c e?

 8                      A.      (No response.)

 9                      Q.      I think we lost your audio.

10                      A.      Are you able to hear me?

11                      Q.      There we go.             You are back.

12                      A.      It had a weird thing.                    It was

13     like muffled.

14                      Q.      Yes.

15                      A.      I'm sorry, could you repeat that?

16                      Q.      Sure.        I am looking at the

17     narrative portion of your performance review.

18     And what I see, I see comments like, highly

19     s k i l l e d , s o u g h t o u t o p p o r t u n i t i e s, e x c e l l e d ,

20     e n t r u s ted, e x c e l l e n t.

21                              Do you consider those to be

22     positive comments about you?

23                      A.      Yes.

24                      Q.      Then I'm going to go ahead and


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 76 of 218 PAGEID #: 164
                                                                                   76




 1     look at what we have already marked as

 2     Exhibit 2.          And that's 1189.

 3                    A.      Wait a minute.            Now, you are

 4     going off of the performance review?

 5                    Q.      Yes.

 6                    A.      I just want to clarify.               The

 7     words that you said, specifically read, those I

 8     do consider positive.

 9                    Q.      Okay.

10                    A.      But there were negative ones

11     included on here also.                 You just did not itemize

12     those words.

13                    Q.      Okay.

14                    A.      So just to clarify.

15                    Q.      We can do that.             They are harder

16     to find because there are less of them.

17                            Looks like what I see as a

18     potential negative comment comes on the next

19     p a g e i n t h e a r e a o f s u p e r v i s i n g.

20                            Is that what you are referring

21     to?

22                    A.      I'm referring to the supervising

23     category, and also the relating with others, and

24     providing professional service has negative


                                GIGLIO REPORTING SERVICES
                                      (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 77 of 218 PAGEID #: 165
                                                                                          77




 1     language in it.

 2                      Q.      Let's start with relating with

 3     others.

 4                              I see that you excelled, case

 5     a g e n t's c o m m e n t s i s f a v o r a b l y, a n d Bo u g h t o n

 6     s h o u l d w o r k t o w a r d s m o r e p o s i t i v e i n t e r a c t i o ns

 7     with supervised staff and avoid making critical

 8     remarks about one subordinate to another

 9     s u b o r d i n a t e.

10                              Is that accurate?

11                      A.      That's the part that I am

12     referring to, yes.

13                      Q.      So you would consider that to be

14     a n e g a t i v e e v a l u a t i o n?

15                      A.      A negative and, yes, and unfair.

16     Yes.

17                      Q.      So you do not believe that you

18     had any area that you needed to improve on with

19     relating with others in providing professional

20     services?

21                      A.      That is not what I said.

22                      Q.      Okay.

23                      A.      But they were not the areas that

24     I would have selected.


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 78 of 218 PAGEID #: 166
                                                                                   78




 1                      Q.       So you do not believe that this

 2     accurately reflects your performance in the

 3     relating with others category?

 4                      A.       Not in its entirety, no.

 5                      Q.       Okay.

 6                      A.       I believe he based his opinion

 7     on, especially the last sentence on here where

 8     he is going through on hearsay from the team,

 9     and he is supposed to be evaluating me.

10                      Q.       What I'm having trouble with is,

11     this category is relating with others, and how

12     is he supposed to evaluate how you relate with

13     others if he doesn't ask your subordinates how

14     you relate with them?

15                      A.       So he picked one particular

16     instance and I would refer him to one here, and

17     he even spoke of it during my verbal review

18     going over that.

19                      Q.       Okay, I appreciate that, but what

20     I'm asking is, how is a supervisor supposed to

21     fairly evaluate an employee on their ability to

22     relate with others without speaking to that

23     e m p l o y e e' s s u b o r d i n a t e s?

24                      A.       I didn't say that he couldn't


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 79 of 218 PAGEID #: 167
                                                                                       79




 1     t a l k t o t h e s u b o r d i n a t e s, b u t h e n e e d s t o t a k e

 2     what they say and overall assess.                           And he took

 3     one particular instance from an employee and

 4     focused on it.

 5                     Q.      How do you know that?

 6                     A.      Because he said it verbally to

 7     me.

 8                     Q.      What I'm seeing here is that he

 9     offered a whole paragraph of a response and you

10     are telling me that that paragraph is not

11     accurate because he should not have listened to

12     what your subordinates communicated about you?

13                     A.      I specified in the last sentence.

14                     Q.      Okay.

15                     A.      I was more concerned with the

16     supervising category.

17                     Q.      Let's finish this one first, so

18     we don't muddy things up.                     "Should work toward

19     more positive interactions with supervised

20     staff."

21                             How is Mr. Stapleton to know

22     a b o u t y o u r i n t e r a c t i o ns w i t h s u p e r v i s e d s t a f f i f

23     he doesn't speak with the supervised staff?

24                     A.      I just said a second ago that he


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 80 of 218 PAGEID #: 168
                                                                                      80




 1     should talk to them, it's fine to talk to them,

 2     but he made everything as a summary and not one

 3     particular instance.

 4                      Q.       How do you know that he didn't do

 5     that?

 6                      A.       Because the sentence that he

 7     wrote is referring to one particular instance.

 8                      Q.       How do you know that?

 9                      A.       Because he discussed it with me

10     verbally in the meeting for this part.

11                      Q.       Could there have been more

12     instances that he did not discuss with you

13     verbally?

14                      A.       He did not discuss with me

15     verbally.

16                      Q.       I'm asking you --

17                      A.       He thought that there were.                      I

18     did not experience any others.

19                      Q.       But you don't know what he knew

20     f r o m s p e a k i n g t o y o u r s u b o r d i n a t e s, d o y o u ?

21                      A.       I was not part of those

22     c o n v e r s a t i o n s, n o .

23                      Q.       Then you wanted to move on to

24     s u p e r v i s i n g, w h i c h i s o n t h e l a s t p a g e, a n d y o u


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 81 of 218 PAGEID #: 169
                                                                                     81




 1     d o n o t b e l i e v e t h i s w a s a f a i r a s s e s s m e n t?

 2                      A.      I do not believe it was a

 3     p o s i t i v e a s s e s s m e n t, n o .

 4                      Q.      Do you believe it was a fair

 5     a s s e s s m e n t?

 6                      A.      No.

 7                      Q.      How do you believe that Mr.

 8     S t a p l e t o n a r r i v e d a t t h e s e c o n c l u s i o n s?

 9                      A.      What he told me was, he said that

10     h e l o o ke d a t h i s n o t e s a n d t h e n e x p e r i e n c es a n d

11     he talked to other people that I was working

12     under when I was on special projects in the

13     office.         Because from the point of my six-month

14     review to the point of this, I was only

15     supervising in a supervisory capacity in my

16     position for less than 30 days.

17                      Q.      I don't remember what I asked you

18     but I don't believe that answered the question.

19                      A.      Okay.

20                              MS. CASTRO:            I'm going to ask if

21                      Pam will read back what the question

22                      was.

23                                        (At this time, the

24                                        reporter read back the


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 82 of 218 PAGEID #: 170
                                                                                        82




 1                                       requested portion of the

 2                                       t e s t i m o n y.)

 3     BY MS. CASTRO:

 4                      Q.     How do you believe Mr. Stapleton

 5     a r r i v e d a t t h e c o n c l u s i o ns i n t h i s s u p e r v i s i n g

 6     p a r a g r a p h?

 7                      A.     He told me that he got to the

 8     c a t e g o r i e s, a l l o f t h e w r i t e- u p s f o r m y c a r d

 9     from what he had and from the people that I was

10     temporarily assigned to in the office.                              That's

11     all that I know that he gathered his information

12     from.

13                      Q.     Then I would like you to go ahead

14     and look at what we've marked as Exhibit 2.

15     It's labeled under the Bates Number 1189.                                I

16     think you have it open.

17                      A.     Okay.

18                      Q.     What I have here in front of me

19     are several e-mails between Mr. Stapleton and

20     Lisa Bustamante and Elaine Doll.

21                             Is that what you have?

22                      A.     Yes.

23                      Q.     What I see in these e-mails are

24     requests from Mr. Stapleton to these two


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 83 of 218 PAGEID #: 171
                                                                                   83




 1     individuals asking for feedback on your

 2     performance review, is that right?

 3                      A.       Yes.       That's what it appeared to

 4     me also.

 5                      Q.       So then it wasn't just Mr.

 6     Stapleton contributing to that performance

 7     evaluation in 2015, was it?

 8                      A.       No.      W h a t I r e f e r e n c e d.   The

 9     other supervisors that I was assigned under

10     during my temporary scheduled program.

11                      Q.       Those supervisors were Elaine

12     D o l l a n d L i s a B u s t a m a n t e?

13                      A.       Yes.

14                      Q.       And I'm taking it they are both

15     females based on their names, is that right?

16                      A.       Yes.

17                      Q.       Do you have any reason to believe

18     that Ms. Doll or Ms. Bustamante would lie on a

19     p e r f o r m a n c e e v a l u a t i o n?

20                      A.       No.

21                      Q.       Do you have any reason to believe

22     that Ms. Doll and Ms. Bustamante wouldn't be

23     f a i r i n a p e r f o r m a n c e e v a l u a t i o n?

24                      A.       No.


                                    GIGLIO REPORTING SERVICES
                                          (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 84 of 218 PAGEID #: 172
                                                                                     84




 1                     Q.       Okay.       You can set that aside and

 2     I'll grab of other ones here.                          Let's go to 1326.

 3                              MS. CASTRO:            We are going to mark

 4                     t h i s a s D e f e n d a n t's E x h i b i t 4.

 5                              THE COURT REPORTER:                    This will be

 6                     D e f e n d a n t's E x h i b i t 4.

 7                                        (At which time,

 8                                        D e f e n d a n t's E x h i b i t N o. 4

 9                                        was marked for

10                                        i d e n t i f i c a t i o n. )

11     BY MS. CASTRO:

12                     Q.       Why don't you take a look and

13     just get familiar with it?

14                              And what I see here is an e-mail

15     from Ms. Doll to Mr. Stapleton and it is

16     discussing some of the examples of the project

17     you worked on.

18                              I see that this says your overall

19     summary rating -- when I referred to "your," we

20     a r e t a l k i n g a b o u t M r. S t a p l e t o n's o v e r a l l

21     summary rating seems very valid and it is

22     favorable while offering some honest points on

23     a r e a s f o r i m p r o v e m e n t.

24                              Do you see that?


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 85 of 218 PAGEID #: 173
                                                                                      85




 1                      A.     Yes.

 2                      Q.     Do you have any reason to

 3     question Ms. Doll's judgment in making that

 4     s t a t e m e n t?

 5                      A.     No.

 6                      Q.     So then it also seems that this

 7     e-mail indicates that Ms. Doll provided feedback

 8     t o c o n t r i b u t e t o y o u r e v a l u a t i o n, i s t h a t r i g h t?

 9                      A.     T h a t i s m y u n d e r s t a n d i n g, y e s .

10                      Q.     It sounds like she thinks pretty

11     highly of you.             You have been "pleasant,

12     p r o f e s s i o n a l, a n d r e s p o n s i v e, " i s t h a t r i g h t?

13                      A.     It appears, yes.

14                      Q.     How was your working relationship

15     with Ms. Doll?

16                      A.     I thought it was fine.                   She was a

17     g o o d s u p e r v i s o r, I m e a n, w h a t I e x p e r i e n c e d o f

18     her.       And I was only temporarily under her, but

19     s h e w a s v e r y n i c e a n d a n s w e r e d q u e s t i o n s, h e l p e d

20     me.

21                      Q.     Great.        Then I want you to turn

22     to 515.

23                             MS. CASTRO:           We are going to mark

24                      this as Exhibit 5.


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 86 of 218 PAGEID #: 174
                                                                                   86




 1                            MS. NEWMAN:          What was the number?

 2                            MS. CASTRO:          515.

 3                            MS. NEWMAN:          Thank you.

 4                            THE COURT REPORTER:                  This will be

 5                    D e f e n d a n t's E x h i b i t N o. 5.

 6                                    (At which time,

 7                                    D e f e n d a n t's E x h i b i t N o. 5

 8                                    was marked for

 9                                    i d e n t i f i c a t i o n. )

10                            THE WITNESS:           Sorry.            I'm still

11                    having trouble finding it.

12                            MS. CASTRO:          Take your time.

13                            MS. NEWMAN:          I don't have a 515,

14                    I have a 550.           So maybe that is what

15                    you said all along.

16                            MS. CASTRO:          Let's see.             Well,

17                    maybe I didn't copy it correctly

18                    because our law clerk can't find it

19                    either.       Sorry about that.

20                            THE WITNESS:           I don't feel as bad

21                    then.

22     BY MS. CASTRO:

23                    Q.      So I am just going to ask you,

24     what I have are some notes that Mr. Stapleton


                               GIGLIO REPORTING SERVICES
                                     (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 87 of 218 PAGEID #: 175
                                                                                            87




 1     t o o k t a l k i n g a b o u t y o u r p e r f o r m a n c e e v a l u a t i o n,

 2     and it is a verbal feedback he gave you and what

 3     he says is that Ms. Doll sat in on a meeting

 4     with you, is that correct?

 5                     A.       Yes.

 6                     Q.       So she would able to corroborate

 7     anything that happened in the meeting on your

 8     p e r f o r m a n c e e v a l u a t i o n, i s t h a t r i g h t?

 9                     A.       It should be, yes.

10                     Q.       Okay.       What Mr. Stapleton

11     described -- I am sorry.                     What Mr. Stapleton

12     says he based his rating on was his own

13     o b s e r v a t i o n s, i n p u t f r o m L i s a B u s t a m a n t e, i n p u t

14     from Elaine Doll and review of the employee

15     assessment reports that you provided.

16                              Does that sound correct?

17                     A.       Yes.

18                     Q.       Do you have any reason to believe

19     that Mr. Stapleton based his review on anything

20     else?

21                     A.       Not that I would know of.

22                     Q.       Do you have any reason to

23     question that Mr. Stapleton didn't answer any

24     questions you had during that meeting?


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 88 of 218 PAGEID #: 176
                                                                                         88




 1                      A.     I'm sorry.          You said that I felt

 2     that he didn't answer any questions that I had?

 3                      Q.     Did you feel the opportunity to

 4     be heard at the meeting?

 5                      A.     Heard?

 6                      Q.     Did you feel that you had the

 7     opportunity to be heard, that you could make

 8     comments and you could raise questions with Mr.

 9     S t a p l e t o n?

10                      A.     I actually, it was kind of

11     contentious that the meeting occurred with an

12     individual that I did not consent to.                            That was

13     not part of the program either.

14                      Q.     So you would have preferred that

15     the meeting was just held with you and Mr.

16     S t a p l e t o n?

17                      A.     Or with a former supervisor from

18     t h e p r o g r a m, o r s o m e o n e w i t h p r o g r a m k n o w l e d g e,

19     yes.

20                      Q.     Even though Ms. Doll was the one

21     that was giving you your assignments at the

22     time?

23                      A.     Yes.

24                      Q.     You felt that that meeting was


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 89 of 218 PAGEID #: 177
                                                                                    89




 1     c o n t e n t i o u s?

 2                      A.      Maybe contentious was a bad word.

 3     It made me feel ill at ease, just because I

 4     wasn't expecting other individuals outside of

 5     the program.

 6                      Q.      Did you ask that Mr. Doll lead

 7     the meeting?

 8                      A.      No, but I did say I did not feel

 9     comfortable with someone that was not in the

10     program being in the meeting.

11                      Q.      Were you informed in advance that

12     Ms. Doll would be in on that meeting?

13                      A.      He had sent an e-mail that she

14     w o u l d b e a v a i l a b l e, a n d h e h a d s e n t s o m e t h i n g

15     similar before if I wanted a witness at a

16     meeting with him.              And it was similarly worded,

17     so I just thought that if I wanted, all I had to

18     say was yes, I wanted her there.

19                      Q.      Okay.     I would like for you to

20     open up 569.

21                              THE COURT REPORTER:                 This will be

22                      D e f e n d a n t's E x h i b i t N o. 6.

23                              MS. CASTRO:         Yes.

24                                      (At which time,


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 90 of 218 PAGEID #: 178
                                                                                      90




 1                                      D e f e n d a n t's E x h i b i t N o. 6

 2                                      was marked for

 3                                      i d e n t i f i c a t i o n. )

 4     BY MS. CASTRO:

 5                     Q.      Now what I have in front of me is

 6     an e-mail of October 27, 2015.

 7                             Is that what you have?

 8                     A.      Yes, and that's what I just

 9     referred to.

10                     Q.      So when I see this e-mail, it

11     l o o k s l i k e t h e d a y b e f o r e y o u r e v a l u a t i o n, M r .

12     Stapleton made you aware that "Elaine has

13     already indicated she is available at that time

14     to sit in with us," is that correct?

15                     A.      Yes.

16                     Q.      A n d y o u r e s p o n d e d, "H e r b, 8:3 0

17     a.m. tomorrow morning works for me," is that

18     right?

19                     A.      Yes.

20                     Q.      So you were aware that Elaine was

21     going to be sitting in on that?

22                     A.      That's not what I said and that's

23     not what I inferred from what he said.                            He sent

24     that e-mail, but he also sent something similar


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 91 of 218 PAGEID #: 179
                                                                                   91




 1     prior whenever we had a meeting because he

 2     stated that he could not meet with me on his own

 3     anymore earlier on.

 4                    Q.     What I'm asking you is, you were

 5     aware that Ms. Doll was going to be present at

 6     that meeting, is that right?

 7                    A.     No.     No.      My impression from this

 8     e-mail based on other e-mails that he sent

 9     similarly was that she was available if I wanted

10     her in the meeting.

11                    Q.     So you do not believe based on

12     this e-mail that Ms. Doll would be sitting in

13     with you?

14                    A.     No.

15                    Q.     Okay, all right.                I'm going turn

16     to some other documents and I would like for you

17     to open 1124.

18                                    (At which time,

19                                    D e f e n d a n t's E x h i b i t N o. 7

20                                    was marked for

21                                    i d e n t i f i c a t i o n. )

22                           MS. NEWMAN:           Is this Exhibit 5,

23                    515?

24                           MS. CASTRO:           Five, I'm going to


                               GIGLIO REPORTING SERVICES
                                     (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 92 of 218 PAGEID #: 180
                                                                                   92




 1                    provide to you.

 2                           THE COURT REPORTER:              I don't have

 3                    it marked yet.

 4                           MS. CASTRO:          Yes.     I'm going to

 5                    make a copy at a break and e-mail 5 to

 6                    you.

 7                           MS. NEWMAN:          Because that was

 8                    like a theme?

 9                           MS. CASTRO:          Right.

10                           MS. NEWMAN:          Okay.     I just want

11                    to make sure I'm keeping track.

12                           MS. CASTRO:          Yes.     We are on 7

13                    now.

14                           MS. NEWMAN:          Okay.     Can you say

15                    again that Bates Number?

16                           MS. CASTRO:          Sure.     1124.

17                           MS. NEWMAN:          Okay.     Thank you.

18     BY MS. CASTRO:

19                    Q.     Whenever you are ready, Ms.

20     Boughton I'll be ready.

21                    A.     Okay.      I am having trouble

22     getting to open that.               I got it.

23                    Q.     Go ahead, if you don't mind, and

24     also open up 1149 and 1152.


                               GIGLIO REPORTING SERVICES
                                     (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 93 of 218 PAGEID #: 181
                                                                                   93




 1                    A.     Okay.

 2                    Q.     And then were you able to get

 3     1152?

 4                    A.     1149, 1152, and 1124.

 5                    Q.     Yes.

 6                    A.     Yes.

 7                           MS. CASTRO:           And we will mark

 8                    those as Exhibits 8 and 9.

 9                                    (At which time,

10                                    D e f e n d a n t's E x h i b i t N os.

11                                    8 and 9 were marked for

12                                    i d e n t i f i c a t i o n. )

13                           THE COURT REPORTER:                   This will be

14                    D e f e n d a n t's E x h i b i t N o s. 8 a n d 9.

15     BY MS. CASTRO:

16                    Q.     Are you ready to go?                      Okay.

17     So what I have in front of me as Exhibits 7, 8,

18     and 9 are e-mails that were exchanged on

19     August 28, 29th and 31st.

20                           Is that what you have?

21                    A.     Yes.

22                    Q.     These e-mails, it looks as if you

23     were requesting some training, is that correct?

24                    A.     Yes.


                               GIGLIO REPORTING SERVICES
                                     (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 94 of 218 PAGEID #: 182
                                                                                   94




 1                     Q.      What I see looking at 1149 is

 2     that you requested the training on August 28th,

 3     is that right?

 4                     A.      Yes.

 5                     Q.      And it looks like Mr. Stapleton

 6     responded on Saturday, August 29th.                      So one day

 7     later?

 8                     A.      Yes.

 9                     Q.      And forwarded the request to

10     E l a i n e f o r h e r a w a r e n e s s?

11                     A.      That's what he said he did, yes.

12                     Q.      "We'll discuss and make an

13     approval decision in advance of the deadline,"

14     is that right?

15                     A.      That's what it says, yes.

16                     Q.      I'm assuming that when he said we

17     will discuss, he's talking about himself and Ms.

18     Doll, is that right?

19                     A.      That's what I assumed from this,

20     yes.

21                     Q.      Why would he discuss that with

22     Ms. Doll?

23                     A.      Because she had me working on

24     projects.         He was the one that I was assigned to


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 95 of 218 PAGEID #: 183
                                                                                   95




 1     work on projects for her, and some of them were

 2     c a s e s e n s i t i v e, a n d t i m e s e n s i t i v e a l s o.

 3                     Q.        So her input would have been

 4     important in determining whether or not you

 5     should attend that training?

 6                     A.        I don't think to the relevancy of

 7     the training, but I think if my body was able to

 8     be missing from her work detail.

 9                     Q.        S o y o u r a v a i l a b i l i t y?

10                     A.        Yes.      Thank you.

11                     Q.        Okay.

12                     A.        Yes.      That is a better word.

13                     Q.        And I think maybe then 1152,

14     which we've marked as Exhibit No. 9, probably

15     goes towards that.

16                               It is an e-mail from Ms. Doll to

17     M r. S t a p l e t o n.     Do you see that?

18                     A.        Yes.

19                     Q.        What I see is that on the

20     following Monday, Ms. Doll responded that when

21     someone is on TDY, their ability to go on

22     additional training is somewhat curtailed, is

23     that true?

24                     A.        Yes.


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 96 of 218 PAGEID #: 184
                                                                                   96




 1                    Q.     Why?

 2                    A.     You are assigned to something if

 3     you are set on the TDY, then, that's what your

 4     assignment is for that temporary duty.                        It also

 5     impacts like if you could take leave.                       They

 6     don't allow you to take extended vacation on

 7     TDY.     I mean, I don't make up the rules.                      I just

 8     remember that rule from headquarters of TDY.

 9                    Q.     So that sounds like it was a fair

10     statement that Ms.             Doll made?

11                    A.     It appears that she was following

12     policy, yes.

13                    Q.     And it says that the course is

14     being held the week of the planned PC op for

15     17/9.

16                           Now, you are going to have to

17     tell me what that was, if you remember.

18                    A.     I don't know what that was.

19                    Q.     But she continues to say, we will

20     need as much help as possible, is that right?

21                    A.     That's what it says, yes.

22                    Q.     Do you have any recollection of

23     what was going on at that time?

24                    A.     I don't even -- I don't even


                               GIGLIO REPORTING SERVICES
                                     (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 97 of 218 PAGEID #: 185
                                                                                   97




 1     recall.        I don't even know if I knew what the PC

 2     op was or if I even alerted to what it was.                           It

 3     might not have applied to anything I was working

 4     on.

 5                     Q.      What is a PC op?

 6                     A.      I don't know.

 7                     Q.      You don't know, okay.

 8                     A.      P u b l i c c o r r u p t i o n.

 9                     Q.      Okay.

10                     A.      That is what I learned.

11                     Q.      What is op?

12                     A.      O p e r a t i o n.

13                     Q.      What does 17/9 mean?

14                     A.      I have no idea.

15                     Q.      Some of these acronyms can be

16     difficult so I figured you knew it better than

17     me.     But what I took from this is here, she

18     basically says, we will need as much help as

19     possible, is that right?

20                     A.      That's what it says, yes.

21                     Q.      Do you have reason to doubt or

22     question Ms. Doll's, what she said here was

23     l e g i t i m a t e o r w a s r e a l l y h a p p e n i n g?

24                     A.      I don't doubt.              I do not doubt.


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 98 of 218 PAGEID #: 186
                                                                                   98




 1                    Q.     Okay, thank you.                Then I'm going

 2     to ask you to go ahead and open up 1175.

 3                    A.     That's a different one?

 4                    Q.     That is a different one, yes.

 5                    A.     Okay.

 6                           MS. CASTRO:           We are going to wait

 7                    for the court reporter to mark it as

 8                    Exhibit 10.

 9                           THE COURT REPORTER:                   This will be

10                    D e f e n d a n t's E x h i b i t N o. 1 0.

11                                    (At which time,

12                                    D e f e n d a n t's E x h i b i t N o. 1 0

13                                    was marked for

14                                    i d e n t i f i c a t i o n. )

15     BY MS. CASTRO:

16                    Q.     So Ms. Boughton, what I have here

17     in front of me is another e-mail from Mr.

18     Stapleton to Mr. Morin with Ms. Doll CC'd on

19     September 1st.

20                           Do you have that, too?

21                    A.     Yes.

22                    Q.     And if we scroll down to the next

23     page, we can see that Mr. Stapleton e-mails Mr.

24     M o r i n, w h o I t h i n k i s h i s s u p e r v i s o r, i s t h a t


                               GIGLIO REPORTING SERVICES
                                     (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 99 of 218 PAGEID #: 187
                                                                                   99




 1     right?

 2                     A.      Correct.

 3                     Q.      And asked him to make a decision

 4     about this training.                 "I need to make a call on

 5     this prior to the deadline."

 6                             Do you see that?

 7                     A.      You mean -- I'm sorry.

 8                     Q.      Sure.       The e-mail of Tuesday,

 9     S e p t e m b e r 1s t f r o m M r. S t a p l e t o n.

10                     A.      Yes.

11                     Q.      It looks like Mr. Stapleton then

12     consulted with Mr. Morin about the training?

13                     A.      Yes.      Yes.      I'm there.

14                     Q.      Okay.

15                     A.      Yes.

16                     Q.      Does that sound like -- and

17     M r . M o r i n i s M r . S t a p l e t o n' s s u p e r v i s o r,

18     correct?

19                     A.      Correct.

20                     Q.      Would that be something that

21     would normally happen that he would request

22     information from a supervisor about this?

23                     A.      It could happen.

24                     Q.      And it looks like the concerns he


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 100 of 218 PAGEID #: 188
                                                                                  100




 1     articulated in this e-mail were operational

 2     concerns raised by Elaine, is that right?

 3                    A.      Yes.

 4                    Q.      And he also cites a limited

 5     benefit to our division, is that right?

 6                    A.      Yes.

 7                    Q.      So it looks like at minimum, we

 8     are aware of three people having been involved

 9     in the decision as to whether you would go on

10     this training, is that right?

11                    A.      It appears that's what the e-mail

12     says, yes.

13                    Q.      All right.           You can set that one

14     aside now, and I'm going to have you open 812

15     and 833.

16                            MS. CASTRO:           We are going to mark

17                    Exhibits 11 and 12.

18                            THE COURT REPORTER:                   This will be

19                    D e f e n d a n t's E x h i b i t N o s. 1 1, a n d 1 2.

20                                     (At which time,

21                                     D e f e n d a n t's E x h i b i t N o s.

22                                     11 and 12 were marked for

23                                     i d e n t i f i c a t i o n. )

24                            THE WITNESS:            Okay.


                                GIGLIO REPORTING SERVICES
                                      (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 101 of 218 PAGEID #: 189
                                                                               101




 1     BY MS. CASTRO:

 2                    Q.      So what I have marked as

 3     Exhibit 11 is an e-mail between you and Mr.

 4     Stapleton of July 16, 2015.

 5                    A.      Yes.

 6                    Q.      And then I've marked as

 7     Exhibit 12 an e-mail of July 20, 2015.

 8                            Is that what you have in front of

 9     you?

10                    A.      I think I inverted your numbers.

11     I have the 12 to be the 16th, then 833 to be the

12     20th of July.

13                    Q.      We are on the same page, yes.

14                    A.      Okay.

15                    Q.      Let's focus on the one of the

16     16th of July first.              This was regarding your use

17     of -- tell me how to pronounce this, bucar?

18                    A.      Bucar.

19                    Q.      What was the bucar?

20                    A.      It was an assigned bureau

21     vehicle.

22                    Q.      And is that something that is

23     used only on professional time or is it

24     something that is taken home?


                                GIGLIO REPORTING SERVICES
                                      (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 102 of 218 PAGEID #: 190
                                                                                   102




 1                             Can you describe that for me?

 2                     A.      It is a take-home vehicle for

 3     c e r t a i n o p e r a t i o ns o f S p e c i a l A g e n ts a n d

 4     other -- and I think certain supervisors that

 5     are nonagent also in the office are assigned

 6     Work-to-Home vehicles.

 7                     Q.      Okay.

 8                     A.      And all of the SSG is a work from

 9     h o m e o n o p e r a t i o n s.

10                     Q.      W h e n y o u s a y, " o p e r a t i o n s, " w h a t

11     are you referring to?

12                     A.      Our daily work.

13                     Q.      S o y o u, a s a s u p e r v i s o r, h a d o f

14     bucar; is that right?

15                     A.      I did, I did.

16                     Q.      Are you aware as a supervisor of

17     what the Home-to-Work policy was?

18                     A.      Yes.       It was our published

19     policy.

20                     Q.      Where would I find that?

21                     A.      It was actually attached to one

22     of the EEOs.

23                     Q.      I mean, if you were an employee

24     of the FBI and I were trying to find that, where


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 103 of 218 PAGEID #: 191
                                                                               103




 1     would I find that policy?

 2                      A.      Well, I can't speak for the past

 3     five years because I have not be assessing any

 4     b u r e a u c o m p u t e r s.

 5                      Q.      Right.

 6                      A.      But at the time, and from most of

 7     the time that I was in the FBI, there was

 8     something called the Intranet.                        It's like an

 9     internal system, and you could do a little

10     internal search and you could find any policy to

11     read about, as long as it was open to public.

12                              When I say "open to public," open

13     t o e m p l o y e e s, t o a l l e m p l o y e e s.     Everybody had

14     the same access to all these.

15                      Q.      So mine is contained in something

16     called the U.S. Attorneys Manual.

17                              Was yours contained in something

18     called the FBI Manual or?

19                      A.      It had its own little separate

20     manual with its own cover page.                         But each thing

21     they published there, like was either like a

22     time and attendance one, or if you want to take

23     certain leave for H.R. questions.                         There was

24     also a policy for vehicles.


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 104 of 218 PAGEID #: 192
                                                                                   104




 1                     Q.       A s a s u p e r v i s o r, I p r e s u m e y o u

 2     had to be fairly familiar with those policies,

 3     is that right?

 4                     A.       Yes.

 5                     Q.       Do you believe you were familiar

 6     with those policies?

 7                     A.       G e n e r a l l y, y e s.

 8                     Q.       That includes the policy about

 9     the use of the bucars?

10                     A.       Yes.

11                     Q.       This Home-to-Work, I think is

12     what it is called, right, Home-to-Work

13     tr a n sp o r t a t i o n?

14                     A.       Something like that, yes.

15                     Q.       What does that mean?

16                     A.       It just means you have privileges

17     of the use of this bureau vehicle to drive from

18     work to home, and from home to work.                          So you get

19     to go in with the car and back with the car.

20                     Q.       Turning to the e-mail that you

21     have in front of you, it looks like your bucar

22     was not authorized for the Home-to-Work program,

23     is that right?

24                     A.       According to this, yes.


                                    GIGLIO REPORTING SERVICES
                                          (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 105 of 218 PAGEID #: 193
                                                                                              105




 1                       Q.       And the reason it's given is, the

 2     Home-to-Work Transportation is not essential for

 3     the safe and efficient performance of

 4     i n t e l l i g e n c e , c o u n t e r i n t e l l i g e n c e, p r o t e c t i v e

 5     services, or criminal law enforcement duties.

 6                       A.       A n d t h a t w a s t h e i r d e t e r m i n a t i o n,

 7     t h a t i t i s n o t e s s e n t i a l.          Essential is the word

 8     t h a t t h e y d e t e r m i n e d, y e s.

 9                       Q.       Would I find that in the FBI

10     policy section on the Intranet?

11                       A.       I'm sure that that's part of like

12     a quote from the policy, yes.

13                       Q.       I just wanted to make sure that I

14     understood that, thank you.                           Then let's turn to

15     833.

16                                What I see, this is an e-mail of

17     Monday, July 20th.                   Is that what you have in

18     front of you?

19                       A.       Yes.

20                       Q.       Because this is an e-mail from

21     you, can you tell me what this is?

22                       A.       This was the EEO person that does

23     the first, I believe it was the first mediation

24     of an EEO.             It's not the filing.                    I think it's


                                    GIGLIO REPORTING SERVICES
                                          (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 106 of 218 PAGEID #: 194
                                                                               106




 1     the initiating of the claim.

 2                             When you initiate a claim, the

 3     first round, the first person that takes your

 4     s t a t e m e n t.    I believe that's who Kuchay was.

 5                      Q.     And this writing here, this is

 6     something that you composed; right?

 7                      A.     Yes.     This is the timeline.

 8                      Q.     I'm looking at the July 15th

 9     entry.

10                             So this is something that you

11     would have written; correct?

12                      A.     Uh-huh, yes.

13                      Q.     And it looks like it's a short

14     description of the e-mail that you received from

15     Mr. Stapleton about the bucar?

16                      A.     I think it was primarily about my

17     rating, but it does mention the bucar, yes.

18                      Q.     So it sounds like you realized,

19     or that Mr. Stapleton had cited the bucar policy

20     when he discussed the removal of the bucar from

21     y o u r p o s s e s s i o n, i s t h a t r i g h t?

22                      A.     He had highlighted part of the

23     original bucar policy, yes.

24                      Q.     Do you have any reason to doubt


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 107 of 218 PAGEID #: 195
                                                                                 107




 1     that that policy was what he had -- that the

 2     policy that he presented was the correct policy?

 3                    A.      I don't know, no.             No, sorry.           It

 4     means I don't know.              No, I don't have any

 5     reason.

 6                    Q.      This is written in your own

 7     words?

 8                    A.      This was my writing, yes.

 9                    Q.      Okay.      We can set this aside for

10     now then.         I'm going to have you then pull up

11     788.

12                    A.      I'm sorry.         What was that number

13     one more time?

14                    Q.      Sure.      788.

15                    A.      Okay.

16                    Q.      Why don't you go ahead and pull

17     up 796 as well?

18                    A.      Okay.

19                    Q.      And 824.

20                            MS. CASTRO:         And we'll mark all

21                    of these as 13, 14, and 15.

22                            THE COURT REPORTER:             This will be

23                    D e f e n d a n t's E x h i b i t N o s. 1 3, 1 4, a n d

24                    15.


                                GIGLIO REPORTING SERVICES
                                      (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 108 of 218 PAGEID #: 196
                                                                                    108




 1                                     (At which time,

 2                                     D e f e n d a n t's E x h i b i t N o s.

 3                                     13, 14 and 15 were marked

 4                                     f o r i d e n t i f i c a t i o n. )

 5                            THE WITNESS:            What was the last

 6                    one, 924 or 824?

 7     BY MS. CASTRO:

 8                    Q.      824.

 9                    A.      Sorry.

10                    Q.      This is not the ideal way to do

11     things.

12                    A.      Yes.

13                    Q.      It's much easier in person.

14                    A.      Okay.      Okay.        I believe I have

15     all of them now.

16                    Q.      I'm going to be a real pain.                        Go

17     ahead and do 971, too.                 Thanks.

18                    A.      Okay.

19                            MS. CASTRO:           And we'll mark that

20                    as Exhibit 16.

21                            THE COURT REPORTER:                 This will be

22                    Exhibit 16.

23                                     (At which time,

24                                     D e f e n d a n t's E x h i b i t N o. 1 6


                                GIGLIO REPORTING SERVICES
                                      (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 109 of 218 PAGEID #: 197
                                                                                109




 1                                      was marked for

 2                                      i d e n t i f i c a t i o n. )

 3                               MS. CASTRO:         And I see that it's

 4                     12:15, so...

 5                               THE COURT REPORTER:                 Well, maybe

 6                     1:00-ish.

 7                               MS. CASTRO:         I don't know if you

 8                     can guys can hear Pam or not, but do

 9                     you want to go until about 1:00-ish?

10                     We will find a natural breaking point

11                     sometime between now and then.                      We

12                     will take maybe a half hour.

13                               THE WITNESS:          Sure.

14                               MS. CASTRO:         Okay.

15                               MS. NEWMAN:         That's okay.

16     BY MS. CASTRO:

17                     Q.        I'll turn to 788, which we've

18     marked as Exhibit 13.                 What I have is Tuesday,

19     July 14th, an e-mail between Ms. Bustamante and

20     M r. S t a p l e t o n.

21                               Is that what you have?

22                     A.        Yes.

23                     Q.        What I see here, this is about

24     your assignment to special projects?


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 110 of 218 PAGEID #: 198
                                                                                   110




 1                      A.      Yes.

 2                      Q.      And I see that there had been

 3     some discussion as to what your current status

 4     was, and whether your pay would be impacted by

 5     y o u r a s s i g n m e n t.

 6                      A.      Yes.      I see that.

 7                      Q.      In this email, there is

 8     r e f e r e n c e d, H R D s l a s h P A U U C , J a m e s J u d d.

 9                              Who is that?

10                      A.      I have no idea.

11                      Q.      Do you know what any of those

12     acronyms mean?

13                      A.      H u m a n R e s o u r c e s D e p a r t m e n t,

14     Performance Award and something unit, I think is

15     what that stands for.                   I don't know the

16     i n d i v i d u a l, w h o i t i s .

17                      Q.      S o i n a l l l i k e l i h o o d, t h i s w a s a n

18     H.R. employee?

19                      A.      Looks like it, yes.

20                      Q.      That employee advised Ms.

21     Bustamante you will be assigned special projects

22     but your pay will not be impacted, right?

23                      A.      That's what it says.

24                      Q.      Was your pay impacted?


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 111 of 218 PAGEID #: 199
                                                                                      111




 1                     A.      My base pay was not impacted.                          My

 2     overall pay was impacted.

 3                     Q.      Your base pay was not impacted?

 4                     A.      Base pay, not impacted.

 5                     Q.      Was your locality pay impacted?

 6                     A.      No.

 7                     Q.      How was your pay impacted?

 8                     A.      R e g u l a r l y, w e w o r k e d a v a r i a b l e

 9     schedule and a night differential included in

10     it.     There was an opportunity for overtime.

11     There was an opportunity for comp time.

12                     Q.      So your schedule changed?

13                     A.      D r a s t i c a l l y, y e s .

14                     Q.      But your base pay did not?

15                     A.      My base pay, locality pay did not

16     change.

17                     Q.      Okay.       Let's turn to 796, which

18     I've marked as 14.               And I see this is an e-mail

19     f r o m M r. M o r i n t o M r. S t a p l e t o n?

20                     A.      Yes.

21                     Q.      What I see is that Mr. Morin is

22     i n s t r u c t i n g M r. S t a p l e t o n, o r M s. B u s t a m a n t e t o

23     make sure that, "Jen," I'm assuming that's you,

24     "is fully assigned," is that right?


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 112 of 218 PAGEID #: 200
                                                                                        112




 1                      A.       Yes.

 2                      Q.       What does fully assigned mean?

 3                      A.       I don't know.              It wasn't my

 4     phrase.         I don't know.

 5                      Q.       I didn't know if it was an FBI

 6     specific thing.               "If projects" --

 7                      A.       N o t t o m y k n o w l e d g e.

 8                      Q.       "If projects get light,

 9     c o n s i d e r e d j a i l h o u s e c a l l s , t r a n s c r i p t i o ns ,

10     T-III's, and whatever else needs to be done."

11                               I take this to mean that they

12     were finding projects for you to do, is that

13     right?

14                      A.       It looks that way.

15                      Q.       Were they?

16                      A.       I would get assigned things, yes.

17                      Q.       You had work to do?

18                      A.       Yes.       I also found additional

19     things to do, like online training, there were a

20     number of online trainings to do.                              So in between

21     p r o j e c t s, I w o u l d d o o nl i n e t r a i n i n g s.

22                      Q.       Sounds like you were trying to

23     m a k e t h e b e s t o f t h e s i t u a t i o n?

24                      A.       I don't like being idle.                       I like


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 113 of 218 PAGEID #: 201
                                                                                         113




 1     being paid to work, I went to work.

 2                     Q.       You are not going to be idle very

 3     soon, I take it, right?

 4                     A.       For what?

 5                     Q.       For your new -- well, not your

 6     new, but your position that will be starting

 7     soon as a teacher?

 8                     A.       Oh, yes.

 9                     Q.       No idle hands there.

10                     A.       There never are, even in the

11     summer.

12                     Q.       You know, that raises a fair

13     point.

14                              What was your background in; your

15     educational background?

16                     A.       M y e d u c a t i o n a l b a c k g r o u n d, l i k e

17     degrees in college?

18                     Q.       Sure.

19                     A.       In college, I have a degree, a

20     bachelor degree in physics education and a

21     degree in physics.                And then I have a master's

22     d e g r e e i n c u r r i c u l u m a n d i n s t r u c t i o n.

23                     Q.       What are you teaching now?

24                     A.       Physical sciences, physics, and


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 114 of 218 PAGEID #: 202
                                                                                  114




 1     math.

 2                      Q.     What grades, just out of

 3     c u r i o s i t y?

 4                      A.     High school.

 5                      Q.     Oh, wow.          So you have got a tall

 6     order on your hands coming up?

 7                      A.     I t ' s i n t e r e s t i n g.   It changes

 8     every day.

 9                      Q.     Right, right.             So you said you

10     had, it sounds like a math and science

11     b a c k g r o u n d o r m a t h a n d p h y s i c s b a c k g r o u n d.

12                             Did that at all tie into your

13     work at the FBI?

14                      A.     No.      Not until actually, probably

15     the special projects time period.                           And you will

16     see one of the e-mails that I approach Lisa

17     Bustamante with a list of things that I thought

18     maybe I could contribute with.

19                             And I had computer programming at

20     one point so maybe I could follow the project.

21     I was going more for helping with web pages.

22     And they had me work with the computer science

23     person, but it was fine.

24                      Q.     Okay.       Well, I'll turn then to


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 115 of 218 PAGEID #: 203
                                                                                     115




 1     971, which is the e-mail you are referring to?

 2                     A.      Okay.

 3                     Q.      We've marked it as Exhibit 16.

 4                     A.      Yes.      That is the e-mail I was

 5     referring to.

 6                     Q.      It sounds like also, beyond your

 7     u s e f u l b a c k g r o u n d, M r . M o r i n t h o u g h t i t w o u l d b e

 8     helpful because somebody was going on maternity

 9     leave, is that right?

10                     A.      I had no idea about any of those

11     things, so I don't know.                    I was stationed

12     o u t s i d e o f t h e o f f i c e a t a n o f fs i t e p r i m a r i l y.

13     So when I would run into the office, I did not

14     know the situation or a lot of people's

15     s i t u a t i o ns i n t h e o f f i c e.    So I can't speak to

16     that, whatever.

17                     Q.      When I see this e-mail, it looks

18     like one of the considerations that was involved

19     was that you expressed interest in a certain

20     t y p e o f w o r k b e c a u s e o f y o u r b a c k g r o u n d, i s t h a t

21     right?

22                     A.      Yes.      I f e l t I c o u l d c o n t r i b u t e.

23                     Q.      And also that, at least Mr. Morin

24     felt like that would be helpful to assist with


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 116 of 218 PAGEID #: 204
                                                                                  116




 1     somebody's maternity leave coming up; is that

 2     right?

 3                    A.      That's what it says, yes.

 4                    Q.      Do you believe that you provided

 5     helpful work during the time when you were

 6     assigned in Special Assignments?

 7                    A.      I would like to think that I did,

 8     because I tried to work very hard, but I have no

 9     idea because I didn't get to see the fruition of

10     it at the end.

11                    Q.      But you continued to work at the

12     level of professionalism that you had always had

13     throughout your time there?

14                    A.      Yes.     I maintained the same

15     level.

16                    Q.      And you felt like some of the

17     skills that you had were applicable to some of

18     the work that you could be doing?

19                    A.      I could be doing, is that the

20     last part?

21                    Q.      Yes.     J u s t w i t h y o u r b a c k g r o u n d,

22     you had offered that you could be useful for

23     certain types of projects?

24                    A.      Yes.


                                GIGLIO REPORTING SERVICES
                                      (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 117 of 218 PAGEID #: 205
                                                                               117




 1                      Q.       And then I want to turn to 824,

 2     which we've marked as Exhibit 15.

 3                      A.       Okay.

 4                      Q.       I see that it's an e-mail of

 5     Friday, July 17th?

 6                      A.       Yes.

 7                      Q.       What I see in this is again a

 8     reassurance that the employee, referring to you,

 9     is still employed in the position of Supervisory

10     I n v e s t i g a t i v e Sp e c i a l i s t?

11                      A.       Yes.

12                      Q.       So that was still your title

13     while you were doing special projects, is that

14     right?

15                      A.       Yes.       Yes.

16                      Q.       And going on, it says, "she,"

17     referring to you, "retained her job title and

18     her pay grade," is that correct?

19                      A.       Yes.

20                      Q.       You can set that aside now, and

21     we will move on to something else.                      I have in

22     front of me your pay information for various

23     years.

24                               We could enter this in, but do


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 118 of 218 PAGEID #: 206
                                                                                         118




 1     you have any reason to doubt the information

 2     that's contained in your personnel records?

 3                       A.         Such as the SF50's, is that

 4     the --

 5                       Q.         Yes.

 6                       A.         At the top?

 7                       Q.         Right.

 8                       A.         They're usually -- they're

 9     generally pretty accurate.

10                       Q.         Then I won't go through the

11     trouble of introducing these.                               Okay.

12                                  I want to talk a little bit about

13     t h e O P R i n v e s t i g a t i o n.       Who conducted that

14     i n v e s t i g a t i o n?

15                       A.         Inspection Division at

16     headquarters.

17                       Q.         W h e n y o u s a y " h e a d q u a r t e r s, " f o r

18     those of us that are not familiar, are you

19     referring to headquarters in Cincinnati or

20     headquarters in...

21                       A.         W a s h i n g t o n, D . C .

22                       Q.         Okay.       Do you recall the name of

23     the individual that conducted that

24     i n v e s t i g a t i o n?


                                      GIGLIO REPORTING SERVICES
                                            (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 119 of 218 PAGEID #: 207
                                                                                     119




 1                    A.      Well, there were two people that

 2     d i d t h e i n t e r v i e w s, a n d t h e p r e l i m i n a r y, I

 3     believe and then the overall summary, all of the

 4     evidence was done by William Trencher.

 5                    Q.      Why don't I have you take a look

 6     at this.        It's 1331.

 7                            MS. CASTRO:            And we'll mark that

 8                    as Exhibit 17.

 9                            THE COURT REPORTER:                    This will be

10                    Exhibit 17.

11                                      (At which time,

12                                      D e f e n d a n t's E x h i b i t N o. 1 7

13                                      was marked for

14                                      i d e n t i f i c a t i o n. )

15     BY MS. CASTRO:

16                    Q.      So we've marked this as

17     Exhibit 17.

18                            What I have is an e-mail of

19     October 20, 2015.              Is that what you have?

20                    A.      I have an string of e-mails.

21     Yes.

22                    Q.      Okay.

23                    A.      October 20th is the first one.

24                    Q.      It looks like if you scroll down,


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 120 of 218 PAGEID #: 208
                                                                                        120




 1     a t t a c h e d t o t h a t i s a m e m o r a n d u m?

 2                     A.       Yes.

 3                     Q.       All right.           We have the same

 4     thing.

 5                              This e-mail on October 20th was

 6     sent from SSA Tiffany Baker.

 7                              What does SSA stand for?

 8                     A.       Supervisory Special Agent.

 9                     Q.       It sounds like she, from this

10     e-mail, she may have been the one gathering

11     i n f o r m a t i o n, p u t t i n g t o g e t h e r t h e r e p o r t?

12                     A.       I believe she was one of the

13     interviewers sent from the Inspection Division,

14     yes.

15                     Q.       Now, explain to me how the

16     process of an investigation of this sort works?

17                     A.       I'm not privy to the other side

18     o f t h e i n v e s t i g a t i o n, h o w t h e y d o i t .           I just

19     e x p e r i e n c e d i t f r o m b e i n g i n v e s t i g a t e d.      So I

20     w a s j u s t n o t i f i e d t h a t I w a s b e i n g i n v e s t i g a t e d,

21     and they just told me categories that I was

22     being investigated on when they removed me from

23     my position.

24                              It was very vague.                 And then I


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 121 of 218 PAGEID #: 209
                                                                                        121




 1     was moved to the special projects in the office

 2     and I was told that I would be interviewed

 3     r e g a r d i n g t h e a l l e g a t i o n.   Then I was

 4     i n t e r v i e w e d, a n d I h a d t o s i g n a s w o r n

 5     s t a t e m e n t.

 6                      Q.      So OPR investigations are not

 7     conducted in-house?

 8                      A.      No.      They are not supposed to be.

 9     Well, that's not correct.                      That's not correct.

10     S o a p p a r e n t l y, t h e y c a n b e s e n t t o t h e

11     Inspection Division, and a lot of times the

12     Inspection Division does send it back to be

13     i n v e s t i g a te d b y a g e n t s i n - h o u s e.

14                      Q.      T o y o u r k n o w l e d g e, w a s y o u r

15     investigation completed in-house?

16                      A.      No, it was supposed to be by the

17     Inspection Division.

18                      Q.      You have no reason to believe

19     that it was anyone but the Inspection Division

20     that did yours?

21                      A.      Well, I have a lot of reason to

22     believe that there was interference by people.

23                      Q.      I d i d n ' t a s k a b o u t i n t e r f e r e n c e.

24     I a s k e d a b o u t w h o c o m p l e t e d t h e i n v e s t i g a t i o n.


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 122 of 218 PAGEID #: 210
                                                                                    122




 1                              And that was done in DC, is that

 2     right?

 3                      A.      They sent two people from DC to

 4     C i n c i n n a t i.   S o i t o r i g i n a t ed i n D C, a n d t h e n

 5     t h e y s e n t t h e m t o C i n c i n n a t i.

 6                      Q.      The individuals that come to

 7     Cincinnati are not employees of the Cincinnati

 8     field office, is that right?

 9                      A.      Correct, that's correct.

10                      Q.      So the two individuals that came

11     f o r y o u r i n v e s t i g a t i o n, d o y o u k n o w w h o t h o s e

12     were?

13                      A.      I believe Tiffany Baker was one

14     of them.          I'm going to say, I'd have to look and

15     see who the other person was.                      It was two

16     females.

17                      Q.      When I'm looking at this e-mail

18     that we've marked as Exhibit 17, I see that this

19     is Ms. Baker forwarding on the report, the

20     Notice of Adjudication Report to Ms. Byers.

21                              Do you see that?

22                      A.      Yes.

23                      Q.      Who is Ms. Byers?

24                      A.      She was at the head of the


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 123 of 218 PAGEID #: 211
                                                                                         123




 1     Cincinnati Office, Special Agent in Charge at

 2     the time, yes.

 3                       Q.         I n t e r m s o f h i e r a r c h y, i t w o u l d

 4     have been Ms. Byers at the top, and then

 5     M r. M o r i n, t h e n M r. S t a p l e t o n, a n d t h e n y o u, i s

 6     that right?

 7                       A.         For our branch, yes.

 8                       Q.         Yes.     So Ms. Byers would have

 9     been the highest ranking official in the

10     Cincinnati field office?

11                       A.         She made the official decisions

12     f o r t h i n g s t h a t h a p p e n e d i n C i n c i n n a t i, y e s.

13                       Q.         Did you have much day-to-day

14     interaction with her?

15                       A.         No.     I don't know that we did

16     anything more than meet when she came into the

17     office.

18                       Q.         So you have not had extensive

19     c o n v e r s a t i o ns w i t h M s . B y e r s?

20                       A.         I believe we had no

21     c o n v e r s a t i o n s.

22                       Q.         Have you had the opportunity to

23     form an opinion about her professional ability?

24                       A.         Yes.


                                      GIGLIO REPORTING SERVICES
                                            (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 124 of 218 PAGEID #: 212
                                                                                          124




 1                       Q.       And what is that?

 2                       A.       I don't think that she was very

 3     p r o f e s s i o n a l a n d t h a t w a s f r o m i n t e r a c t i o ns t h a t

 4     I saw in meetings and how she conducted

 5     meetings.           A n d o b v i o u s l y, m y e x p e r i e n c e w i t h

 6     this situation does not bode well in my opinion

 7     on how she handled things.

 8                                I don't want to quarterback here,

 9     but it looks like she is inserting opinion and

10     i n f l e c t i o n, a n d I t h i n k t h a t' s i n a p p r o p r i a t e a n d

11     u n p r o f e s s i o n a l.

12                       Q.       Show me where, what you are

13     referring to.

14                       A.       It's in here in 1331, Angela

15     Byers to Tiffany Baker.                     "Tiffany, I understand

16     that Herb was not able to find the list

17     questions Jennifer pulled out," but she

18     certainly searched my office.

19                                "Sorry, not trying to quarterback

20     from here, but I have so much at stake to make

21     sure OPR understands the situation and

22     a d j u d i c a t e s a p p r o p r i a t e l y, w i t h n o w i g g l e r o o m

23     for Jennifer."

24                                And I am saying later that they


                                      GIGLIO REPORTING SERVICES
                                            (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 125 of 218 PAGEID #: 213
                                                                               125




 1     need a strong leader, or a good leader, they

 2     need a good leader.                 I think that's really

 3     inappropriate to insert whatever her opinion is

 4     into an inspection that's supposed to be

 5     unbiased.

 6                     Q.      Can you back up and tell me what

 7     pages you were looking at?

 8                     A.      I'm looking just above the

 9     memorandum that you were referring to in the

10     same 1331.

11                     Q.      Okay.

12                     A.      And on page -- sorry, I'm not on

13     my computer.

14                     Q.      Okay.

15                     A.      It's on this page.

16                     Q.      Okay, on 1332.

17                     A.      It says, 1331, it says, Angela

18     Byers to Tiffany Baker, August 10th, it's an

19     e - m a i l r i g h t b e f o r e t h e m e m o r a n d u m.

20                     Q.      Yes.       Yes.

21                     A.      And I was referencing snippets

22     right from my e-mail from Angela Byers.

23                     Q.      Other than that e-mail, what

24     other specific instances have you had with Ms.


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 126 of 218 PAGEID #: 214
                                                                                  126




 1     Byers that helped you formulate your opinion

 2     a b o u t h e r p r o f e s s i o n a l a b i l i t i e s?

 3                      A.      Just from meetings that I had.

 4     So say we had supervisory meetings.                            I don't

 5     want to say it doesn't matter what day of the

 6     week, but they were usually once a month and all

 7     supervisors had to attend.                       And I was expected

 8     to attend, so I would attend them.

 9                              And I felt like her conducting of

10     t h e m e e t i n g s w a s n o t a p p r o p r i a t e.     Some of the

11     casualness that she would talk about cases with

12     was not appropriate either.

13                      Q.      Can you think of a specific

14     example?

15                      A.      I would have to think or go look

16     through my notes.

17                      Q.      So is your main criticism of Ms.

18     Byers then that she was too casual?

19                      A.      She was casual.               I can't think of

20     an example.           She would often joke around, or --

21     I'm kind of a reserved person.                          I don't, even

22     before the pandemic, I'm not a touch type of

23     person.        I'll shake your hand but she would

24     sometimes inappropriately touch shoulders of


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 127 of 218 PAGEID #: 215
                                                                                       127




 1     some of the male agents, and some of the female

 2     agents, too.            But I primarily had seen her do it

 3     twice with male agents.

 4                      Q.      S o t o u c h i n g p e o p l e's s h o u l d e r s,

 5     perhaps she was too casual, she joked too much.

 6                              Do you have any other examples?

 7                      A.      I n t h e w o r k p l a c e, y e s.      In a

 8     w o r kp l a c e i n a p r o f e s s i o n a l e n v i r o n m e n t, I

 9     t h o u g h t t h a t w a s n o t p r o f e s s i o n a l.

10                      Q.      Do you recall having heard any

11     inappropriate jokes made by Ms. Byers?

12                      A.      I don't recall any of them, no.

13                      Q.      And I guess I would extend that

14     t o a n y s u p e r v i s o r.

15                      A.      A n y s u p e r v i s o r i n C i n c i n n a t i?

16                      Q.      Yes.

17                      A.      I have already referenced the one

18     from Stapleton about me being a GS-24.                               There

19     was a joke, a running joke, a lot of times with

20     t h e s u p e r v i s o r s.     One of them was one of my

21     s u p e r v i s o r s, K e n W a l l t h a t t h e y w o u l d k e e p t r a c k

22     of how many times they had somebody cry in their

23     office or made them cry in the office as a

24     s u p e r v i s o r.   I thought that was really


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 128 of 218 PAGEID #: 216
                                                                                   128




 1     u n p r o f e s s i o n a l.

 2                       Q.       Can you think of any other times

 3     that supervisors made inappropriate jokes?

 4                       A.       There were times where another

 5     s u p e r v i s o r, M i c h a e l R e g a l, w o u l d m a k e j o k e s

 6     about cases that they were working, and the

 7     subject of the cases.                    Especially if they were

 8     of like a diverse population, he would imitate

 9     in a very condescending way and made in an

10     uncomfortable way.                   Things that people would

11     s a y, o r i f t h e y w e r e r e a d i n g t r a n s c r i p ts f r o m a

12     phone call, he would joke about them in the

13     office and I found that to be really

14     d i s c r i m i n a t o r y.

15                       Q.       What did --

16                       A.       It was specifically about

17     African-American people.

18                       Q.       Which individual was this?

19                       A.       Michael Regal.

20                       Q.       Did you report Mr. Regal for

21     m a k i n g t h o s e i n a p p r o p r i a t e s t a t e m e n t s?

22                       A.       I would say I don't think that's

23     funny.         I would say that and then I would even

24     walk away.


                                      GIGLIO REPORTING SERVICES
                                            (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 129 of 218 PAGEID #: 217
                                                                                       129




 1                     Q.      Did you ever report him?

 2                     A.      No, not other than verbal.                       No.

 3                     Q.      So you made a verbal report about

 4     his --

 5                     A.      I t o l d m y s u p e r v i s o r, K e n W a l l.

 6     I s a i d , I t h i n k t h a t t h a t ' s i n a p p r o p r i a t e.

 7     And also, I did tell Stapleton because he was

 8     still supervisor at that time.                        Then Michael

 9     Regal has actually stepped down from a

10     s u p e r v i s o ry p o s i t i o n a n d w a s u n d e r S t a p l e t o n.

11     That was one of the people that was making jokes

12     with him about the GS-24.

13                     Q.      Getting back to Ms. Byers, do you

14     contend that she specifically took any

15     discriminatory action against you?

16                     A.      Yes.

17                     Q.      What specifically did she do?

18                     A.      She took the words of male

19     subordinates of mine, along with Stapleton who

20     w a s a m a l e, a n d m a d e t h e s e d e c i s i o n s.        And she

21     came up -- she didn't know me and she came up

22     with this assessment that they need to find

23     against me, and I should have wiggle room, and

24     clearly that she didn't think I was a good


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 130 of 218 PAGEID #: 218
                                                                               130




 1     leader.

 2                     Q.       Would you be surprised if she did

 3     testify that she knew your work?

 4                     A.       W o u l d I b e s u r p r i s e d?   I guess

 5     I ' m n o t u n d e r s t a n d i n g.

 6                     Q.       Would you be surprised if Ms.

 7     Byers testified that she was aware of your work?

 8                     A.       I'm sure she was aware of my

 9     work, and she was reading things that others

10     contributed about my work, but she had no

11     firsthand knowledge or experience with me or my

12     work.

13                     Q.       So then she would have had some

14     knowledge based upon the information that was

15     provided to her, is that right?

16                     A.       On hearsay, yes.

17                     Q.       And that would have been provided

18     to her through Mr. Morin?

19                     A.       I don't believe it would have

20     been through Mr. Morin.                    I believe it would have

21     b e e n t h r o u g h S t a p l e t o n.

22                     Q.       In terms of going back to SSA

23     Baker, she then would have provided information

24     to Ms. Byers as well, right?


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 131 of 218 PAGEID #: 219
                                                                                   131




 1                     A.       B a s e d o n i n t e r v i e w s, y e s.

 2                     Q.       In looking at this 1331, Ms.

 3     Baker provided the notice of adjudication

 4     directly to Ms. Byers; correct?

 5                     A.       Yes.

 6                     Q.       And in the last line of her

 7     e-mail beyond, "Please contact me with

 8     q u e s t i o n s," w a s "m y a p o l o g i e s fo r a n y d i s r u p t i o n

 9     this delay may have caused."

10                              I'm s o r r y, I'm b e i n g c o n f u s i n g.

11     Let me take a step back.                     She said she is

12     "forwarding this now to advise the hard copy is

13     on its way, as I know the Division has been

14     w a i t i n g f o r t h i s d o c u m e n t a t i o n.   My apologies

15     for any disruption this delay may have caused."

16                              Is she just acknowledging that it

17     took time for this report to be prepared; is

18     that what you take that to mean?

19                     A.       I have no idea since I wasn't

20     part of this.             And I'm not familiar about how

21     long the adjudication happens with OPRs.                             I

22     would have no way to gage.

23                     Q.       So you don't know what -- if a

24     year takes a long time or if that's a reasonable


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 132 of 218 PAGEID #: 220
                                                                                      132




 1     amount of time, you wouldn't know?

 2                       A.         I have no idea.

 3                       Q.         Okay.

 4                       A.         I have no idea.

 5                       Q.         Do you have any idea how Ms.

 6     B a k e r c o n d u c t e d h e r i n v e s t i g a t i o ns ?

 7                       A.         I'm not privy to that, no.

 8                       Q.         Okay.

 9                       A.         All I know was she interviewed

10     me.      And I'm assuming she interviewed other

11     people from the transcript that I received

12     later.

13                       Q.         Do you know if she gathered

14     d o c u m e n t a t i o n?

15                       A.         I don't know.          I would say yes.

16                       Q.         Are you aware of everybody that

17     s h e i n t e r v i e w e d?

18                       A.         I received a transcript of the

19     e n t i r e r e p o r t o f i n v e s t i g a t i o n, s o I t h i n k s o ,

20     yes.

21                       Q.         And are you aware of all of the

22     information she received?

23                       A.         All I have is the report that I

24     was sent.           I was sent something with a lot of


                                     GIGLIO REPORTING SERVICES
                                           (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 133 of 218 PAGEID #: 221
                                                                                         133




 1     documents in it.                 But I mean, that's all I had

 2     from her report.                 I'm assuming it's supposed to

 3     b e e v e r y t h i n g.     Legally, I think it's supposed

 4     t o b e e v e r y t h i n g.

 5                     Q.         Can you pull up 955 for me?

 6                     A.         Okay.

 7                                MS. CASTRO:            And we'll mark that

 8                     as Exhibit 18.

 9                                THE COURT REPORTER:                    This will be

10                     Exhibit 18.

11                                          (At which time,

12                                          D e f e n d a n t's E x h i b i t N o. 1 8

13                                          was marked for

14                                          i d e n t i f i c a t i o n. )

15     BY MS. CASTRO:

16                     Q.         And this is another e-mail

17     between Ms. Byers and Ms. Baker, is that right?

18                     A.         It looks like it, yes.

19                     Q.         In this, they are discussing

20     questions that you provided to IS Prater, to

21     Stephanie Prater, is that right?

22                     A.         A l l e g e d q u e s t i o n s.     Stephanie

23     Prater showed handwritten notes of questions

24     that were very similar to the team leader


                                    GIGLIO REPORTING SERVICES
                                          (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 134 of 218 PAGEID #: 222
                                                                                         134




 1     q u e s t i o n s, a n d s h e a t t r i b u t e d i t t o m e.           And

 2     then one of the e-mails that you had earlier

 3     shows that Angela and Herbert Stapleton both

 4     searched my office, and did not find anything

 5     even closely related to what Stephanie was

 6     d e s c r i b i n g.

 7                                 I explained that Stephanie was

 8     lying, and Stephanie actually was dismissed for

 9     lying after all this on a separate unrelated

10     matter.

11                      Q.         When I look at this e-mail and I

12     see that the referenced questions have already

13     been obtained from IS Prater last week.

14                                 W h e n w e t a l k a b o u t q u e s t i o n s, I'm

15     not necessarily talking about a list on a piece

16     of paper.              I ' m t a l k i n g a b o u t i f i n f o r m a t i o n,

17     such as separate questions could have been

18     provided orally?

19                      A.         I'm confused.

20                      Q.         When I say a question, if I ask a

21     question, it can be verbal; correct?

22                      A.         You ask me a verbal question,

23     yes.

24                      Q.         Okay.       It doesn't necessarily


                                      GIGLIO REPORTING SERVICES
                                            (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 135 of 218 PAGEID #: 223
                                                                               135




 1     mean that a question is on a piece of paper,

 2     right?

 3                                  I can ask you a question like I

 4     am right now?

 5                       A.         Yes.    You can also read me a

 6     question off a piece of paper.

 7                       Q.         Okay.    Okay.

 8                       A.         Yes.

 9                       Q.         And what I'm taking from this

10     e-mail is that Stephanie Prater provided

11     referenced questions to SSA Baker.

12                       A.         Yes.

13                       Q.         Do you see that?

14                       A.         Yes.

15                       Q.         Okay.    All right.          I just, I

16     needed to clarify that for my own understanding

17     of what happened.

18                                  So are you then contending that

19     Stephanie Prater is not credible?

20                       A.         Correct.

21                       Q.         Why do you have that

22     u n d e r s t a n d i n g?

23                       A.         Because I never gave her

24     questions that she had written on this piece of


                                     GIGLIO REPORTING SERVICES
                                           (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 136 of 218 PAGEID #: 224
                                                                                      136




 1     paper.        I never orally gave her questions that

 2     were written on that piece of paper.

 3                              I did not have the team leader

 4     q u e s t i o n s.   I had no reason to have the team

 5     l e a d e r q u e s t i o n s.   She, however, was trying to

 6     become the team leader and she said, blatantly

 7     s a i d t h a t m u l t i p l e t i m e s i n s t a t e m e n t s.   And

 8     when she came into the Cincinnati office, she

 9     said that.

10                              So she kind of had, you know,

11     every reason and every ambition to have these

12     q u e s t i o n s a n d p a s s h e r t e a m l e a d e r i n t e r v i e w.

13     N o w, I e v e n s a i d i n m y s i g n e d s w o r n s t a t e m e n t, I

14     went over job details and like having KSA

15     questions that are public to everybody based on

16     what you should have had ready to give examples

17     for, for the program.

18                              There is a whole Intranet web

19     page on the program, too, for them to look at.

20     And the trainer's was with Cirg at the time.

21     You spell Cirg, C-i-r-g.                    That was our program.

22     That he would post hints, and here's how we want

23     you to answer.              And I think the acronym was

24     STAR.       They love acronyms.


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 137 of 218 PAGEID #: 225
                                                                                        137




 1                              And I don't remember like the

 2     s i t u a t i o n a n d s o m e t h i n g, t h e n i t a l l s t o o d f o r

 3     something that you were supposed to do when

 4     answering their questions.                     And I went over that

 5     w i t h h e r f r e q u e n t l y.

 6                      Q.      Did you hire Ms. Prater?

 7                      A.      I selected Ms. Prater because of

 8     her background, yes.                 And she was in a one-team

 9     office while she was in Norfolk when she

10     i n t e r v i e w e d.   She applied to come to Cincinnati

11     when we were replacing the two team members that

12     died in the boat accident.

13                      Q.      What was it about Ms. Prater's

14     b a c k g r o u n d p r o f e s s i o n a ll y t h a t l e d y o u t o h i r e

15     or select her?

16                      A.      For our job specifics, and in our

17     office, we were a one-team office.                           And she and

18     Bethany Ritenour were the only two individuals

19     that were also in one-team offices that had

20     e x t e n s i v e e x p e r i e n c e, a n d t a l ke d a b o u t t h a t

21     experience during their interviews with the

22     administrative duties and the balance they

23     needed to have in the one-team office.                              It's a

24     very different environment than multiple team


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 138 of 218 PAGEID #: 226
                                                                                      138




 1     offices.

 2                     Q.      So Ms. Prater's experience was

 3     the reason that you hired her?

 4                     A.      That was one of the biggest

 5     reasons, yes.

 6                     Q.      What were the other reasons?

 7                     A.      O p e r a t i o n a l l y, i f y o u a r e d o i n g

 8     s u r v e i l l a n c e, t y p i c a l l y, i f y o u a r e l o o k i n g

 9     around and you are looking to see if somebody is

10     following you, the typical is to have you think

11     it's the going to be a white male in a baseball

12     hat or a guy in a suit in a darkened car.

13                             And so to have people that did

14     n o t f i t t h a t d e s c r i p t i o n w e r e a l w a y s b e n e f i c i a l.

15     The ability to also plan.                      We just lost all of

16     our females.            I had no other females with me,

17     then that would be an asset.

18                             And we also -- we also look for

19     p e o p l e t h a t a r e o f d i v e r s e b a c k g r o u n ds t h a t c a n

20     f i t i n , i n a n y e n v i r o n m e n t.

21                     Q.      Was there anything specific to

22     Ms. Prater other than her being a female that

23     led you to select her for that position?

24                     A.      The experience was the main


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 139 of 218 PAGEID #: 227
                                                                                    139




 1     thing.       I even asked other individuals that were

 2     n o t f e m a l e t o i n t e r v i e w.     And I said, "So what

 3     experience do you have with writing a six-month

 4     report?        What experience do you have with

 5     helping fix the log program"?

 6                             And none of the other applicants

 7     t h a t w e i n t e r v i e w e d h a d a n y e x p e r i e n c e.   They

 8     said none, they had none.

 9                     Q.      Okay.

10                     A.      I said, "Did you ever go to

11     trainings to do this"?                     I mean, I tried to even

12     say, did you go to this training, did you go to

13     the log training program, like perhaps to see if

14     there was anything there that was relevant, but

15     n o n e o f t h e m h a d t h e e x p e r i e n c e.

16                     Q.      So the experience was the main

17     driver of that decision?

18                     A.      That is the primary thing.                    Yes.

19                     Q.      Was there anything

20     p e r s o n a l i t y- w i s e o r a s k i l l s e t w i s e o t h e r t h a n

21     experience that you appreciated about Ms.

22     Prater?

23                     A.      I mean, it was an interview so I

24     can't always get a sense from somebody's


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 140 of 218 PAGEID #: 228
                                                                                  140




 1     p e r s o n a l i t y.   So, no.

 2                      Q.      Okay.

 3                      A.      I did not base my judgment on

 4     that.

 5                      Q.      Okay.

 6                              MS. CASTRO:          Well, I'm kind of at

 7                      a stopping point if you guys are.                        Do

 8                      you want to take a little bit of time

 9                      t o h a v e l u n c h a n d r e c o n v e n e?

10                              MS. NEWMAN:          Yes, please.

11                              MS. CASTRO:          Okay.       It's 12:52.

12                      How long do you all want?                   A half

13                      hour?

14                              MS. NEWMAN:          30 to 45 minutes is

15                      good with me.

16                              THE WITNESS:           That is fine.         I

17                      know.

18                              MS. CASTRO:          You want to come

19                      back, what do you think, about 1:30?

20                              MS. NEWMAN:          That is great.

21                                       (At which time, a short

22                                       lunch recess was taken.)

23     BY MS. CASTRO:

24                      Q.      Ms. Boughton, thank you for


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 141 of 218 PAGEID #: 229
                                                                                   141




 1     coming back.           I will remind you that you are

 2     s t i l l u n d e r o a t h, w h i c h I ' m s u r e y o u u n d e r s t a n d.

 3                     A.      Yes.

 4                     Q.      Just a few more points that I

 5     would like to discuss with you.

 6                             When we last talked, we were

 7     talking a little bit about Stephanie Prater.

 8     And I would like to talk then about Ms.

 9     Ritenour, Brittany Ritenour. (Sic) I believe she

10     was the other individual that you hired along

11     with Ms. Prater, is that right?

12                     A.      Bethany?

13                     Q.      No, I am sorry, Bethany, yes.

14                     A.      She had been coming at the same

15     time.      They were already employed by the FBI.

16     T h e y j u s t g o t t r a n s f e r r e d t o C i n c i n n a t i.

17                     Q.      Okay.       Were you the selecting

18     official for Ms. Ritenour's employment at your

19     office?

20                     A.      I was not the selecting official

21     for either.           I t w a s H e r b e r t S t a p l e t o n.

22                     Q.      Were you the one that made the

23     r e c o m m e n da t i o n t o b r i n g M s. R i t e n o u r i n?

24                     A.      Herb Stapleton and I both sat in


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 142 of 218 PAGEID #: 230
                                                                                        142




 1     o n i n t e r v i e w s, a n d t h e n d i s c u s s e d o u r s e p a r a t e

 2     s c o r i n g s o f t h e p e o p l e t h a t w e r e i n t e r v i e w e d.

 3     And from that, I give my input and he gave his

 4     input, and a lot of them were kind of the same.

 5                     Q.      Okay.

 6                     A.      And then he wrote the official --

 7                             THE WITNESS:            There was some

 8                     weird noise, are you hearing that?

 9                     Like a clanking?

10                             MS. NEWMAN:           Oh, I'm sorry.

11                     That's me.          I was pouring tea, sorry.

12                             THE WITNESS:            And he wrote the

13                     e-mail, he had wrote the official

14                     e-mail stating what the request was.

15     BY MS. CASTRO:

16                     Q.      So before we took a break when

17     you talked about when Ms. Prater came onboard

18     that you selected her, is that still what your

19     testimony is?

20                     A.      We both selected her.                  We both.

21                     Q.      Okay.

22                     A.      Stapleton and I agreed on

23     Ritenour and Prater.

24                     Q.      What was it in particular about


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 143 of 218 PAGEID #: 231
                                                                                    143




 1     Ms. Ritenour that stood out to you to make her a

 2     good hire?

 3                     A.       The same thing.              Same

 4     qualification and experience that Prater had,

 5     that they both worked in a one-team office, they

 6     were very familiar with the administrative

 7     duties, they had had experience with the

 8     administrative duties, they had experience

 9     running teams, a one-team office team and these

10     t h i n g s s t o o d a b o v e t h e e x p e r i e n c es o f t h e o t h e r

11     p e o p l e w e i n t e r v i e w e d.

12                              And I don't believe that any -- I

13     think I stated this before, I don't believe that

14     any of the other applicants were from one-team

15     offices.

16                     Q.       Was there anything specific about

17     Ms. Ritenour's skill set beyond her experience

18     that stood out to you?

19                     A.       J u s t t h e e x p e r i e n c e.

20                     Q.       Did she do a good job?

21                     A.       She was there for less than 30

22     days before I was removed, so I don't think I

23     had enough information to answer that.

24                     Q.       In the 30 days that you worked


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 144 of 218 PAGEID #: 232
                                                                               144




 1     with Ms. Ritenour, what was your assessment of

 2     her performance?

 3                      A.       I don't have enough information

 4     to assess her performance and she did not

 5     receive an assessment from me at the six-month

 6     review either because of that.

 7                      Q.       I'm not asking about a formal

 8     a s s e s s m e n t.   I am simply asking for your

 9     o b s e r v a t i o n s a s t o h e r p e r f o r m a n c e.

10                               What did you think of how she did

11     in those 30 days?

12                      A.       Um, in those 30 days, the things

13     that I saw were she seemed to know how to do the

14     basic skills of the operations of surveillance

15     o p e r a t i o n s.   I think she may have done a log,

16     I'm not positive, which is another basic skill

17     that they need to be able to write a log and so

18     I think she did.

19                               I don't remember seeing anything

20     alertive about any of those things.                            It was

21     p r o b a b l y s u c c e s s f u l.   She was probably, my guess

22     is, it would be a successful rating because that

23     would be a rating for FBI performance reviews.

24                      Q.       Was there anything tremendously


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 145 of 218 PAGEID #: 233
                                                                                      145




 1     negative about her performance that struck you

 2     in that 30-day period?

 3                     A.      S h e s e e m e d t o b e v e r y w i t h d r a w n,

 4     particularly with other members of the team.

 5     And she did at one point talk to me about that

 6     in the office that it was impacting her ability

 7     to work with the team a little bit.

 8                             She said she knew, I think the

 9     phrase she used was, they're sniffing around me

10     like I'm a stray dog.                 And she meant the already

11     established Cincinnati members that were there.

12     So I think, to me, it was a -- she had a feeling

13     o f u n c o m f o r t o r d i s c o m f o r t, b u t s h e w a s i n a n e w

14     office.       And I did ask if I could do anything to

15     help.      She just said, no, I want to take time

16     and see.

17                     Q.      What was your response about the

18     s t a t e m e n t, t h e s n i f f i n g a r o u n d m e l i k e a s t r a y

19     dog?

20                     A.      I said that was very upsetting.

21     And she was somewhat -- like, her eyes were

22     getting a little bit red.                   So I wasn't sure if

23     she wanted me to ask further or not.                           And I

24     didn't know her very well, like I said.                            She


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 146 of 218 PAGEID #: 234
                                                                                 146




 1     like literally had been there -- when I say less

 2     than 30 days, she was just assigned to our

 3     office.

 4                            It doesn't mean she was working

 5     all those 30 days.              She had time where she was

 6     moving, she had time where she was getting her

 7     administrative things done in the main office.

 8     So it didn't mean that we interacted or I got to

 9     actually work with her.                 That's why I'm saying,

10     I probably only saw a few surveillance things

11     from her.

12                    Q.      I n t e r m s o f h e r c r e d i b i l i t y, d i d

13     you see anything in that less than 30-day period

14     that would lead you to believe that she would

15     lie about anything?

16                    A.      From her statement about the

17     sniffing around me like dogs and that she was

18     upset by it and her unease, it did see him like

19     she might cower to what other people were saying

20     o r d o i n g o r m a y b e g o a l o n g w i t h s o m e t h i n g,

21     especially if she is in a new office.

22                    Q.      That's what you took that to

23     mean?

24                    A.      Yes.


                                GIGLIO REPORTING SERVICES
                                      (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 147 of 218 PAGEID #: 235
                                                                                     147




 1                     Q.      And I'm not sure, I guess, I

 2     w o u l d a s k y o u f o r s o m e c l a r i f i c a t i o n.

 3                             What do you mean that she would

 4     cower to others, or what you took that to mean

 5     that she was --

 6                     A.      If there were an aggressive

 7     personality, if you are new in a situation and

 8     there is already a very forward or aggressive

 9     p e r s o n a l i t y, I d o n ' t t h i n k - - s h e ' s n o t t h e t y p e

10     o f p e r s o n f r o m m y i m p r e s s i o n, s h e i s n o t t h e

11     type of person that would go up against that

12     person or combat that person.

13                             I think she would either back off

14     or bow down to whatever they were saying and

15     just let them pass.                Does that make sense?                 If

16     y o u a r e g i v i n g w a y t o s o m e t h i n g, I w o u l d s a y

17     that she would not be the one to assert herself.

18                     Q.      Would you say that's how you

19     would describe yourself?

20                     A.      Describe myself?

21                     Q.      Yes.

22                     A.      No.

23                     Q.      So you would instead be assertive

24     and more combative to use your words?


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 148 of 218 PAGEID #: 236
                                                                                      148




 1                      A.       No.        That is also not -- that is

 2     also not how I would describe myself.                             I don't

 3     f e e l l i k e t h o s e a r e t h e o n l y t w o c a t e g o r i e s.

 4                      Q.       How would you describe yourself?

 5                      A.       That's a good question.                  I'm very

 6     thoughtful in things that I do and I say and my

 7     actions.          I try very hard to think things

 8     through a lot.              I try very hard.              It is -- part

 9     of my training is to try very hard to do a fair

10     a n a l y s i s o f s o m e t h i n g, e s p e c i a l l y l i k e t h e w h o l e

11     s c i e n c e b a c k g r o u n d.    I try very hard to look at

12     a l l i n f o r m a t i o n, o r n u m b e r s a n d e v e r y a s p e c t o f

13     it.

14                      Q.       Would you be surprised -- I am

15     sorry, go ahead.

16                      A.       Okay.        I was going to say, I

17     d o n' t - - I ' m n o t a g g r e s s i v e, I w o u l d n' t s a y, b u t

18     I also, if something seems like it is wrong, I

19     w i l l s a y s o m e t h i n g.

20                      Q.       Would you be surprised if people

21     described you as stand-offish or aloof?

22                      A.       No, I wouldn't.

23                      Q.       Why is that?

24                      A.       As I mentioned before, I'm not


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 149 of 218 PAGEID #: 237
                                                                                      149




 1     particularly -- like before the pandemic even,

 2     I ' m n o t a p a r t i c u l a r l y, y o u k n o w , t o u c h i n g,

 3     hugging, feeling type of person in that manner.

 4     I a m u n d e r s t a n d i n g.     I feel like I'm

 5     c o mp a s s i o na t e a s a n i n d i v i d u a l, b u t I a m n o t

 6     t h a t t y p e o f i n d i v i d u a l.

 7                              I am an independent person, too.

 8     A lot of times, and I have been told, it's not

 9     in a negative way, and I know it's taken in a

10     negative way, that a lot of times if I -- if

11     someone is saying something or if I'm in a

12     meeting and somebody is speaking, I will often

13     think about I'm pondering what they are saying

14     and I'm quiet and I'm thinking.                         And that,

15     sometimes that silence, especially online, too,

16     i t m a k e s p e o p l e u n c o m f o r t a b l e.

17                              And that's not my intention to

18     m a k e s o m e o n e u n c o m f o r t a b l e.   I'm not even

19     thinking about it.                 I am literally inside my own

20     head thinking about the situation and thinking

21     about what they are saying.

22                      Q.      So then it's not your intention

23     t o c a u s e o t h e r s d i s c o m f o r t?

24                      A.      I f t h e y f e e l d i s c o m f o r t, t h a t' s


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 150 of 218 PAGEID #: 238
                                                                               150




 1     n o t w h a t I a m i n t e n d i n g.   I am very matter of

 2     fact at times when I say things.                     I wouldn't say

 3     blunt, I wouldn't say rude or condescending,

 4     it's just I'm stating a fact and so it's a

 5     matter of fact.

 6                    Q.      Would you be surprised if you

 7     heard that people felt like you were a vengeful

 8     person?

 9                    A.      Yes.

10                    Q.      And would you be surprised if

11     people felt like you were the type of person

12     that would try to seek revenge for things?

13                    A.      Yes, I am very surprised by that,

14     yes.

15                    Q.      And would you be surprised if

16     people found you to be concerned with saying

17     things opposed to you because you would try to

18     inflict some sort of revenge upon them?

19                    A.      What was the first part of the

20     question?

21                    Q.      Yes.

22                    A.      I want to make sure I answer it

23     right.

24                    Q.      Fair enough.          Would it be


                                GIGLIO REPORTING SERVICES
                                      (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 151 of 218 PAGEID #: 239
                                                                                    151




 1     surprising to you if individuals were afraid to

 2     speak out against you because they were afraid

 3     of what sort of retaliation you would impose on

 4     them?

 5                      A.     Yes.

 6                      Q.     Tell me about working -- in

 7     r e a d i n g t h r o u g h a l l o f t h e d o c u m e n t s, I t h o u g h t

 8     the idea of a surveillance team was very

 9     interesting and it seems somewhat unique.

10                             Is that true?

11                      A.     Yes.

12                      Q.     Tell me how so?

13                      A.     We spend a lot of time, and it

14     k i n d o f d e p e n d s o n t h e s i t u a t i o n.    And it can

15     vary from office to office in the type of work

16     that we are doing or the type of case that you

17     are working.

18                             I n C i n c i n n a t i, w e c o v e r a l l o f - -

19     the Cincinnati office covers all of southern

20     Ohio, so that includes Columbus, Athens,

21     e v e r y t h i n g.   So there is a lot of variety in

22     C i n c i n n a t i.   And most of it is involved with

23     v e h i c l e s , t h e s u r v e i l l a n c es w e h a d t o d o .

24                             And so you have a lot of time


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 152 of 218 PAGEID #: 240
                                                                                           152




 1     that you were either busy, busy, busy, or you

 2     had to sit and wait for certain things.                                 And so

 3     e v e r y b o d y d o e s s o m e t h i n g d i f f e r e n t.    And they

 4     are sitting around and waiting for how they

 5     position themselves when they are working, too.

 6                      Q.      What is the role of the team

 7     leader?

 8                      A.      So, okay.           Now this is also

 9     different depending on the office.                               In a

10     one-team office, which we are, there is a GS-12

11     and then it's the team leader.                           There is no

12     G S - 1 3 t h a t i s t h e c o o r d i n a t o r.

13                              In a multi-team office, you have

14     a coordinator then team leader and then the

15     team.       So that coordinator does strictly all of

16     the admin.

17                      Q.      If you don't mind, let's just

18     stick to what is relevant here, and since

19     Cincinnati is a one-team office, just tell me

20     what the role of the team leader is in a

21     one-team office?

22                      A.      Okay.        So this is relevant.

23     T h e c o o r d i n a t o r' s d u t i e s a r e d o n e b y

24     coordinators in other offices.                           I n C i n c i n n a t i,


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 153 of 218 PAGEID #: 241
                                                                                153




 1     which is a one-team office, there is no

 2     c o o r d i n a t o r.

 3                              So those administrative duties, a

 4     full-time administrative job falls on the team

 5     leader.         In addition to the team leader duties,

 6     which are in a normal office, but not Cincinnati

 7     because it is one-team, in a normal office, the

 8     t e a m l e a d e r i s s u p p o s e d t o b e c o n t r o l l i n g,

 9     c o o r d i n a t i n g, a n d o r g a n i z i n g t h e a c t u a l

10     o p e r a t i o na l t e a m w i t h t h e t e a m.

11                      Q.      I take it that there are more

12     one-team offices in the country than just

13     C i n c i n n a t i?

14                      A.      There are.

15                      Q.      Are there quite a few, meaning,

16     maybe more than ten?

17                      A.      I honestly don't know at this

18     point because it has kind of vacillated over the

19     years.        There are not that many.

20                      Q.      But Cincinnati is not the only

21     one?

22                      A.      Correct.

23                      Q.      So then the team leader, what I

24     hear you telling me is, the team leader's role


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 154 of 218 PAGEID #: 242
                                                                                      154




 1     is to do a lot of organizing and administrative

 2     work?

 3                      A.      In a one-team office, yes.                      The

 4     team leader has to be a GS-12 and the GS-13

 5     unless they offer in the office to give like

 6     administrative support, sometimes that also

 7     happens.          So in some offices that have been

 8     one-team offices, they have also been assigned

 9     an administrative person.                          Cincinnati denied

10     that.

11                      Q.      In addition to the organizing and

12     the administrative work, what other job duties

13     fell on the team leader?

14                      A.      The operational duties of

15     organizing the team, making sure everyone is on

16     leave.        Takes their leave, their REOs when

17     s c h e d u l e d, s e t t i n g u p t h e s u r v e i l l a n c e, r u n n i n g

18     t h e s u r v e i l l a n c e, k i n d o f o r g a n i z i n g a l l o f t h e

19     f a c e t s d u r i n g s u r v e i l l a n c e.

20                      Q.      What role does the team leader

21     take in personality issues within the teams?

22                      A.      So the team leader is a

23     s u p e r v i s o r.   So just like a supervisor at any

24     w o r k p l a c e, y o u h a v e t o k i n d o f m e d i a t e, f i n d o u t


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 155 of 218 PAGEID #: 243
                                                                                      155




 1     what is happening and mediate the issue so that

 2     the team can then function again.

 3                              And in a one-team office, if the

 4     team leader is not out, there is an assistant

 5     team leader that is named that is functioning as

 6     that team leader in their absence and they are

 7     supposed to be handling those issues.

 8                     Q.       So those issues --

 9                     A.       Or giving them up to the team

10     leader that passes along.                     W i t h r e f e r e n c es t o

11     where you said before, you never have to

12     discuss, you know, issues with subordinates with

13     one of the people on the team.                        That is the

14     instance that I was talking about.

15                              If there is an assistant team

16     leader and there is an issue, a lot of times I

17     would have to discuss the situation with them

18     and then help mediate.

19                     Q.       Did you see the role as team

20     leader to be more reactionary with regard to

21     r e l a t i o n s h i p s a m o n g y o u r s u b o r d i n a t e s, o r w a s i t

22     m o r e p r o a c t i v e?

23                     A.       I think it was a mix of both.                         I

24     t h i n k t h a t o b v i o u s l y, w h e n y o u a r e d e a l i n g w i t h


                                    GIGLIO REPORTING SERVICES
                                          (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 156 of 218 PAGEID #: 244
                                                                                      156




 1     personalities and a lot of opinions that you are

 2     going to have to react.                   That's kind of the job

 3     o f t h e s u p e r v i s o r.

 4                             You couldn't plan everything out

 5     b u t I ' m a l w a y s v e r y p r o a c t i v e a b o u t a c t i v i t i e s,

 6     planning as much as I can, trying to get things,

 7     you know, front loaded, like getting reports

 8     d o n e a n d t h i n g s t h a t I c o u l d i n c a s e s o m e t h i n g,

 9     you know, a big case came out, and had to

10     respond.         And that was very reactionary on a

11     work level, too.

12                     Q.      And in terms of interpersonal

13     relationships among team members, tell me or

14     g i v e m e a n e x a m p l e o f h o w y o u w e r e p r o a c t i v e?

15                     A.      I w o u l d r e g u l a r l y, b e f o r e

16     S t a p l e t o n b e c a m e o u r s u p e r v i s o r, a l l o f t h e

17     other supervisors prior would always let us do a

18     training day.            And I would have my team members

19     a lot of times say, okay, what are the skills

20     that we need, you think we need to work on as a

21     team, and I would organize a training based on

22     that skill level.                And I would do the training

23     with the team, we would all do it together.

24                             And a lot of times we would use a


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 157 of 218 PAGEID #: 245
                                                                                    157




 1     d i f f e r e n t c o m p l e m e n t, w h i c h I d o n' t k n o w t h a t I

 2     want to talk about, but we incorporate another

 3     complement that is housed in the Cincinnati

 4     office and have them kind of test our skills.

 5     And it was a safe way that the team could bond,

 6     the team could establish more rapport and

 7     increase their skill set.

 8                            And at the end of it, we

 9     sometimes would just all bring in like our

10     sandwiches and have a hot lunch and we would

11     talk about things that happened, things we did,

12     how it would apply in the real world.                           And our

13     supervisors all prior to Stapleton would attend

14     them also.          So I think that was also good that

15     they felt that there was this openness.

16                    Q.      S o y o u o r g a n i z e d t h e s e t r a i n i n g s?

17                    A.      T h e t r a i n i n g s, y e s.

18                    Q.      And so did you do them annually?

19                    A.      We tried to do at least one per

20     year, but sometimes the case load is, you know,

21     the case load is unpredictable, because we were

22     actually working real cases from the office.                                So

23     we would sometimes not be able to do it or, you

24     know, "life is what happens when you are making


                                GIGLIO REPORTING SERVICES
                                      (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 158 of 218 PAGEID #: 246
                                                                                   158




 1     plans" kind of thing.

 2                      Q.      Why did you stop doing them when

 3     Stapleton came on board?

 4                      A.      When Stapleton came on board,

 5     shortly thereafter -- well, we were on a number

 6     of TDYs that we were on, so there was not an

 7     o p p o r t u n i t y.   We always tried to do them in the

 8     h o m e o f f i c e a r e a i n C i n c i n n a t i.

 9                              We came on board, we had a number

10     o f T D Y s w e w e r e a d d r e s s i n g, a n d t h e n t h e b o a t i n g

11     accident happened, and then a high priority

12     national case came up and we were working 24/7

13     on some things with TDY teams coming in.                            And I

14     was having to help coordinate that.                         And we were

15     working, like I said, we were working a lot.                                So

16     there was no opportunity to do that.

17                              We did, before the accident when

18     he first came in, there was a little bit of down

19     time, and we were finishing up one of these

20     little rounds where we did some training.                             And

21     he was newer to the office, but he opted not to

22     come.

23                      Q.      So it wasn't that you were

24     prohibited from holding these trainings by


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 159 of 218 PAGEID #: 247
                                                                                  159




 1     S t a p l e t o n?

 2                      A.     By Stapleton on that?

 3                      Q.     Right.

 4                      A.     No.

 5                      Q.     Okay.      And in terms of that

 6     timing that you had discussed when you said you

 7     had multiple TDYs coming in and a big national

 8     case, it sounds like that was a stressful period

 9     of time?

10                      A.     Yes.

11                      Q.     What are you referring to,

12     g e n e r a l l y, a s t h a t p e r i o d?

13                      A.     It was almost directly after the

14     boating accident in the fall, late fall of 2014.

15                      Q.     How long did that stressful

16     period last?

17                      A.     Up until today.

18                      Q.     So until, at least in terms of

19     this case, until you left the FBI?

20                      A.     That particular case had, I

21     think, three spin-off cases.                     And they were

22     s t i l l w o r k i n g t h o s e t h e d a y I w a s d i s m i s s e d.

23                      Q.     Can you think of any other ways

24     that you were proactive in developing


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 160 of 218 PAGEID #: 248
                                                                                    160




 1     interpersonal relationships amongst your team

 2     members?

 3                       A.       Um, if we had a TDY, I would

 4     always try.             If I was invited to go out for like

 5     a dinner if the team was getting dinner, or I

 6     would just say at the end of our shift, anybody

 7     want to grab a bite, let me know, like as a team

 8     kind of thing.

 9                                And sometimes, if you would, and

10     towards the 2014 time, it just wasn't happening

11     anymore.          And I know that a number of them were

12     going to like bars and things and I wasn't a big

13     drinker so it didn't phase me that I wasn't

14     included in that.                  It didn't bother me.

15                       Q.       Can you think of any other ways

16     that you were proactive in facilitating

17     i n t e r p e r s o n a l r e l a t i o n s h i p s?

18                       A.       I did try to talk to individual

19     team members on a regular basis to see if they

20     had what they needed.                      I tried to make sure also

21     t h a t o n c e a n i n d i v i d u a l h a d t h e e x p e r i e n c e, o n c e

22     they were a GS-11 and they had a year's worth of

23     e x p e r i e n c e, i f t h e y w a n t e d t o - -

24                                Well, and it's part of their job


                                    GIGLIO REPORTING SERVICES
                                          (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 161 of 218 PAGEID #: 249
                                                                               161




 1     description to take over the supervisory skills

 2     of practice running and mentoring the team.                           And

 3     so I provided them the opportunity if they

 4     wanted to go through and run the team as the

 5     ATL, serve as the ATL, I rotated that through on

 6     a regular basis.

 7                     Q.       As part of talking to team

 8     members, you didn't discuss personal issues

 9     regarding other team members, did you?

10                     A.       Only if they had brought it up

11     that it was an issue.                   Like I said before,

12     sometimes the ATLs or actually other team

13     members would bring up issues if they had

14     issues.

15                              I received a phone call one day

16     from Distasio -- excuse me, from Munafo, telling

17     me that Distasio and Wilson stopped the

18     surveillance and were screaming at each other

19     outside of their cars.                   Like they stopped in the

20     subject's neighborhood and were screaming at

21     each other outside of their cars.

22                              And I was in the office working

23     on our report, and I said, "What do you mean

24     t h e y s t o p p e d t h e s u r v e i l l a n c e?   Is everybody


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 162 of 218 PAGEID #: 250
                                                                               162




 1     okay?"        And he said, "I want to give you a heads

 2     up."       And I'm like, "All right.                 I'll reach out

 3     to them, thanks."             And they were both were

 4     furious because I wouldn't side with them that

 5     they were yelling at each other.                      And I believe

 6     Wilson was calling Distasio, "a piece of shit."

 7     And Distasio was telling Wilson, "You better do

 8     what he told him to do."                 It was a fight,

 9     o b v i o u s l y.

10                            There was a lot of this that went

11     on, on the team, especially if I got called into

12     a s u p e r v i s o r' s m e e t i n g o r i f t h e A T L w a s

13     supposed to be in charge of it and sometimes

14     they would reach out.

15                      Q.    In terms of a lot of that going

16     on, was that after the boat accident?

17                      A.    No, no.

18                      Q.    This was before?             Okay.

19                      A.    That was from day one.                Wilson

20     was very combative with multiple team members,

21     and then it turned into Wilson and Distasio, and

22     then for a while it was Wilson and Munafo.

23                      Q.    In terms of talking with team

24     members about things, is there a general


                                GIGLIO REPORTING SERVICES
                                      (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 163 of 218 PAGEID #: 251
                                                                                      163




 1     understanding that you do not talk about EEO

 2     c o m p l a i n ts?

 3                      A.      Correct.

 4                      Q.      A n d s o a s a s u p e r v i s o r, y o u w e r e

 5     aware that you were not to discuss EEO

 6     c o m p l a i n t s a m o n g y o u r e m p l o y e e s?

 7                      A.      Correct.

 8                      Q.      Do you recall having ever

 9     d i s c l o s e d o r d i s c u s s e d a n y p r o c e e d i n g s, a n y E E O

10     p r o c e e d i n g s?

11                      A.      None that I was involved in.

12                      Q.      What about ones that you were not

13     involved in?

14                      A.      I told you Tom Brink had told me

15     about one that had occurred in his office.

16                      Q.      I would like to limit this to

17     just your team.

18                      A.      Bethany Ritenour told me about

19     one that had occurred in the St. Louis office.

20                      Q.      Did you tell her about any that

21     occurred in your office?

22                      A.      No.

23                      Q.      Can you recall discussing any

24     o t h e r E E O p r o c e e d i n gs w i t h a n y t e a m m e m b e r s?


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 164 of 218 PAGEID #: 252
                                                                               164




 1                      A.       No.

 2                      Q.       But you are aware that that is

 3     n o t p e r m i s s i b l e; c o r r e c t?

 4                      A.       W h a t i s n o t p e r m i s s i b l e?

 5                      Q.       Disclosing a pending EEO

 6     p r o c e e d i n g.

 7                      A.       Yes.       I'm aware.

 8                      Q.       Okay.        It seems to me that

 9     surveillance teams may be like a different

10     beast.

11                               Do they have a reputation of

12     being a certain way?

13                      A.       Yes.       In the bureau, the SSG

14     program is known to have a lot of very

15     d i s g r u n t l e d e m p l o y e e s.

16                      Q.       I'm sorry.          What is SSG?

17                      A.       I am sorry?

18                      Q.       What is SSG?

19                      A.       I think that's the title that

20     they go by right now, special surveillance

21     group.

22                      Q.       Okay.

23                      A.       At the time it was MST, which I

24     think stands for mobile surveillance team.


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 165 of 218 PAGEID #: 253
                                                                                   165




 1     Every time there is a new director, they change

 2     the name.

 3                    Q.      Okay.

 4                    A.      There is a new name.

 5                    Q.      Right.

 6                    A.      The organization of everything so

 7     nobody knows what the acronyms are.

 8                    Q.      I'm sorry for interrupting you.

 9     Go ahead.

10                    A.      Yes.     I was saying that there is

11     an overall census usually that people on the

12     t e a m a r e v e r y d i s g r u n t l e d, a n d a l o t o f t i m e s,

13     which I feel was reflective of the Cincinnati

14     team, too.

15                            If somebody had attempted to be a

16     team leader or as an ATL, they would lock horns

17     a lot of times because they felt like they were

18     doing things the way they wanted to do them.

19     And this was one of the issues that I had with

20     Wilson is he would get mad at me because I

21     wouldn't let him cut the team short because he

22     was ATL.

23                    Q.      What did you say, cut the team

24     short?


                                GIGLIO REPORTING SERVICES
                                      (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 166 of 218 PAGEID #: 254
                                                                                    166




 1                      A.      Yes.     We were paid to work a

 2     straight eight hours and he would let them go

 3     after five or six hours if I wasn't there.                               And

 4     I told him that's not acceptable and he got

 5     furious with me.              He was yelling at me, and he

 6     said that he had no respect for me on multiple

 7     occasions and he refused to do his basic job

 8     duties.

 9                      Q.      It sounds like the MST team

10     members had to be actively managed.

11                              I s t h a t a f a i r s t a t e m e n t?

12                      A.      Yes, yes.

13                      Q.      Almost like they needed to have

14     their hands held?

15                      A.      I don't know about that.                   I mean,

16     I think that's a little over the top for a

17     d e s c r i p t i o n.   I think they just needed to have a

18     s u p e r v i s o r, a n d t h e n h a v e a s u p e r v i s o r f o r t h a t

19     part.        Like the team needed that, I mean the

20     trifecta, they needed that.

21                              And I even wrote an essay to

22     headquarters requesting that they augment

23     one-team offices with either a coordinator

24     position or an administrative position asking


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 167 of 218 PAGEID #: 255
                                                                                     167




 1     because it was too much.                   And it was very -- it

 2     was very -- not only just difficult for the team

 3     leaders to have to do both duties, but it was

 4     also taxing on the team because the team would

 5     fight a lot.

 6                                There was a lot of stress.                And

 7     if you were the only team to respond to things,

 8     so we were on-call all the time.

 9                       Q.       Did you like it?

10                       A.       I absolutely loved the job of

11     s u r v e i l l a n c e.   I'm sure I would have loved the

12     job of team leader, not having to do my duties

13     and the coordinator duties for the length of

14     time that I did.                   And all of the instances that

15     played into it were -- it was a lot.                          It was a

16     lot to handle.

17                       Q.       I guess I should just ask this

18     more straight up?

19                                Did you love or enjoy being in

20     the position of a team leader.

21                       A.       I did like being a team leader.

22     I loved our program.                   I loved my job when I was

23     j u s t s u r v e i l l a n c e.     When I became a team leader,

24     I was very excited, too.                   I n C i n c i n n a t i, I w a s


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 168 of 218 PAGEID #: 256
                                                                               168




 1     very, very excited.

 2                     Q.      So you loved being a team leader?

 3                     A.      I did.        I loved being in the

 4     program.

 5                     Q.      And you felt you were well-suited

 6     for it?

 7                     A.      Yes.       I thought I was probably

 8     overqualified for it in a lot of aspects.                           I was

 9     t o l d t h a t b y m u l t i p l e s u p e r v i s o r s.

10                     Q.      Who told you that?

11                     A.      When I was at headquarters doing

12     TDYs, the people that I worked with out there

13     and told me that.               Ken Wall told me that, Wendy

14     Surikov had told me that.

15                             THE COURT REPORTER:                  What was

16                     that last name?

17     BY MS. CASTRO:

18                     Q.      Can you repeat those names for

19     us?

20                     A.      I can't remember what I just

21     said.       When I was at headquarters, the

22     supervisors out there told me that when I did

23     TDY up there.            Ken Wall told me, Wendy Surikov

24     told me.         Do you need the names of people at


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 169 of 218 PAGEID #: 257
                                                                               169




 1     h e a d q u a r t e r s?

 2                       Q.       Sure.    We got it.          We just had

 3     trouble hearing you the first time.

 4                       A.       Okay.

 5                       Q.       I want to talk a little bit about

 6     your hobbies both before 2014 then after 2015.

 7     And by "hobbies," I mean your life outside of

 8     work.

 9                                Did your life change in any way

10     having worked from 2008 to 2014, and then after

11     2015 when you left the FBI.

12                       A.       Okay.    I'm sorry.          So you said

13     I'm comparing my work in Cincinnati time to like

14     what I'm doing after FBI until now?

15                       Q.       Yeah.    I guess, not even

16     work-related.

17                                Tell me what some of your hobbies

18     are.

19                       A.       I play tennis when I can, I do

20     yoga, garden, I read.                 Well, I audio book read.

21     People say you can read and then I even don't do

22     it.      So I'm following it.

23                       Q.       Did you do all of those things

24     during your time in Detroit?


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 170 of 218 PAGEID #: 258
                                                                               170




 1                      A.    I don't think audio books were a

 2     thing, but I did try to read.                    I'm dating my age

 3     here.       Yes.

 4                      Q.    Do you still do those now?

 5                      A.    Yes, yes.        It is what I do now.

 6     I probably did them more intermittently when I

 7     started with Cincinnati FBI just because of the

 8     time demands of the job.                 It was a lot more

 9     taxing time-wise on my life.

10                      Q.    Did your life change in any way

11     when you went from the Detroit office to the

12     Cincinnati office just in terms of hobbies or

13     i n t e r e s t s?

14                      A.    I don't think so.

15                      Q.    And in terms of hobbies or

16     interests from the time that you were in the

17     Cincinnati office versus after you left the

18     Cincinnati office, did your hobbies or interests

19     change at all?

20                      A.    Um, I probably done -- well, I

21     don't know.           I don't know, I don't think so.                   I

22     mean, I probably do more like nerdy, sciency

23     things now just because it is part of my job.                               I

24     kind of throw myself into trying to learn other


                                GIGLIO REPORTING SERVICES
                                      (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 171 of 218 PAGEID #: 259
                                                                                    171




 1     aspects even as like a hobby.

 2                       Q.       So you are able to do that type

 3     of thing now?

 4                                Your time allows for that?

 5                       A.       Not really as much, no, not very

 6     much.

 7                       Q.       Okay.

 8                       A.       But when I can, you asked if I

 9     have a hobby.                  That is what I would do if I had

10     some time, yes.

11                       Q.       Did your life change in any other

12     way after you left the FBI other than

13     p r o f e s s i o n a ll y ?

14                       A.       I'm sorry?

15                       Q.       I am sorry about that.               Other

16     t h a n p r o f e s s i o n a ll y , d i d y o u r l i f e c h a n g e i n a n y

17     way after you left the FBI?

18                                I assume you are still married?

19                       A.       Yes, I am still married.

20                       Q.       Okay.

21                       A.       It's become quite -- it is

22     d i f f e r e n t, a n d I g u e s s s o m e o f t h e h o b b i e s t h a t

23     I probably had when I was in the FBI, some of

24     them I don't have, I can't partake in anymore.


                                      GIGLIO REPORTING SERVICES
                                            (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 172 of 218 PAGEID #: 260
                                                                                 172




 1     Like I used to belong to tennis clubs.                            I can't

 2     afford that, to do that anymore because of the

 3     p a y d e c r e a s e t h a t I ' v e e x p e r i e n c e d.   And I am

 4     also working at three or four jobs at a time to

 5     try to even make a portion of what I made.

 6                             In addition to my spouse, my

 7     husband has also been facing economic issues

 8     because they demoted him at work after I filed

 9     this lawsuit.

10                     Q.      What tennis clubs did you belong

11     to before that you can no longer afford now?

12                     A.      There was one in Michigan that I

13     belong to, I don't even know what it was called.

14     It's on Brasset Road, (phonetic) if that helps.

15     I think it's like Northeast Tennis Club.                            I

16     don't even know if it's still there.

17                             And then down here, I was at the

18     Queen City Tennis Club.                    And there was another

19     one.      I don't know if it's called Queen City

20     anymore either.              They recently changed their

21     name.       There was another one.                   I played in some

22     tournaments for them and I played at -- what's

23     it called now?             It's where they play the big

24     t e n n i s t o u r n a m e n ts d o w n h e r e.


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 173 of 218 PAGEID #: 261
                                                                                    173




 1                     Q.      Right.        Right.

 2                     A.      So we played there, I played

 3     there one season, too.

 4                     Q.      Other than having to quit your

 5     clubs, is there any other way that you have seen

 6     your life change from the time you were employed

 7     at the FBI until now?

 8                     A.      W e l l, f i n a n c i a l l y, t h e r e h a s b e e n

 9     a lot of, yeah, changes.

10                     Q.      H o w a b o u t e m o t i o n a l l y?

11                     A.      I'm, obviously because I'm still

12     talking about these incidents and feeling

13     discriminated and retaliated against that I'm

14     still feeling the stress.                    It's very stressful

15     and working and balancing financials and all of

16     t h e s e e m p l o y m e n ts i s v e r y s t r e s s f u l.

17                     Q.      Have you sought counseling for

18     your stress?

19                     A.      I have already answered that

20     once.      No, I have not.

21                     Q.      Are you taking any medication to

22     help you manage your stress levels?

23                     A.      No.

24                     Q.      Are you taking any medication to


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 174 of 218 PAGEID #: 262
                                                                                 174




 1     help with any mental health issues?

 2                       A.        No.

 3                       Q.        Can you think of any other way

 4     that your life has changed other than

 5     p r o f e s s i o n a l l y?

 6                       A.        So we are not talking about

 7     hobbies anymore, and we are not talking about

 8     e m o t i o n a l l y?

 9                       Q.        Right, right.

10                       A.        I mean, I had a loss of security

11     c l e a r a n c e.       So I feel like I have been very

12     limited on my career options and I feel like I

13     kind of had to start over.

14                                 I have lost a lot of sleep

15     because of the things that have happened with

16     the FBI.             I t m a k e s m e h u m i l i a t e d.   I have, I

17     would say, a lack of self-esteem many times.

18     I mean, I had a lot of anxiety because of these

19     kinds of things with workplace interactions that

20     probably wouldn't cause a lot of people anxiety.

21                                 I feel like my reputation is

22     completely demolished by some of the things that

23     were allowed to be said about me.

24                       Q.        You mentioned the loss of


                                      GIGLIO REPORTING SERVICES
                                            (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 175 of 218 PAGEID #: 263
                                                                                        175




 1     security clearance.

 2                                What impact has that had on you

 3     p r o f e s s i o n a l l y?

 4                       A.       I'm sorry, I didn't hear that.

 5     Did you say effect?

 6                       Q.       What impact has the loss of

 7     s e c u r i t y c l e a r a n c e h a d o n y o u p r o f e s s i o n a l l y?

 8                       A.       Because I don't have a security

 9     c l e a r a n c e, I n o l o n g e r w a s e l i g i b l e f o r l o t s o f

10     things on the job, which is where my resume was

11     shattered and ruined my entire career.

12                       Q.       I'm sorry, Ms. Boughton.                   Could

13     you repeat all of that?

14                       A.       The security clearance question,

15     yes.

16                       Q.       Yes.

17                       A.       I feel like I was not eligible

18     for a lot of jobs on USA jobs, which is where

19     most of the clearance jobs would be, or on

20     clearance jobs.                 These were websites where I had

21     built my career.                  And I had my resume and I

22     would actively, you know, apply for jobs and I

23     was no longer eligible because I didn't have a

24     s e c u r i t y c l e a r a n c e.    And it was going to be a


                                      GIGLIO REPORTING SERVICES
                                            (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 176 of 218 PAGEID #: 264
                                                                                   176




 1     blight on my record that the FBI dismissed me

 2     and would not hire me again because of their

 3     claims.

 4                    Q.      We talked a little about this

 5     earlier today, but I know you're a teacher now.

 6                            How do you like that job?

 7                    A.      I really like teaching.                  I've

 8     always enjoyed teaching.                  I did, I was adjunct

 9     faculty at the bureau.                The bureau had training

10     days which I organized the training, and I would

11     go to headquarters and do trainings there also.

12     I do enjoy teaching.               I don't necessarily know

13     that it's the thing that I want to do for my

14     whole life.

15                    Q.      But you do enjoy it?

16                    A.      I enjoy most of it, yes.

17                    Q.      You said you don't anticipate

18     doing it forever.

19                            What would you prefer to be doing

20     now?

21                    A.      I w a n t e d t o d o s u r v e i l l a n c e.   I

22     wanted to work for the FBI.

23                    Q.      Beyond, besides that?

24                    A.      Well, if I had to change


                                GIGLIO REPORTING SERVICES
                                      (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 177 of 218 PAGEID #: 265
                                                                                      177




 1     government agencies, I would think about working

 2     for another government agency.                             But I don't have

 3     security clearance anymore and I have a giant

 4     blight on my record.

 5                      Q.       I t ' s m y u n d e r s t a n d i n g, a n d y o u

 6     might be able to help me with this, but does the

 7     FBI have a policy?

 8                               I'm sure it has many policies

 9     a b o u t c o n f i d e n ti a l i t y, i s t h a t r i g h t?

10                      A.       Yes.       There have been many

11     p o l i c i e s a b o u t c o n f i d e n t i a l i t y.

12                      Q.       One of those that I know is an

13     issue with my office as well is securing your

14     e-mail.

15                               Did you have any prohibitions

16     about how e-mail was to be used?

17                      A.       We had two different platforms

18     for e-mails.

19                      Q.       What were they?

20                      A.       Well, there was a classified and

21     an unclassified one.

22                      Q.       And for documents on the

23     unclassified platform, were you permitted to

24     forward e-mails generally outside of the


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 178 of 218 PAGEID #: 266
                                                                                       178




 1     o r g a n i z a t i o n?

 2                       A.       O u t s i d e o f t h e o r g a n i z a t i o n?

 3                       Q.       Yes.

 4                       A.       Everything was labeled so you had

 5     t o s e e i f i t w a s l a be l e d u n c l a s s i f i e d.          And as

 6     long as it wasn't for, I think it was official

 7     or internal use only.

 8                       Q.       Maybe I should get right to the

 9     point.

10                                We have a number of e-mails that

11     were sent to you that were then forwarded to

12     your husband.

13                                Do you recall doing that?

14                       A.       Yes.

15                       Q.       What was the reason for doing

16     that?

17                       A.       I forwarded them to him in case I

18     lost access to any of my e-mails again because

19     Stapleton had my access revoked from a lot of

20     platforms on the FBI.

21                                My husband was an employee, he

22     had the same clearance as I did, and he knew

23     about all of the situations and he had also been

24     i n t e r v i e w e d a b o u t t h e s i t u a t i o n.


                                    GIGLIO REPORTING SERVICES
                                          (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 179 of 218 PAGEID #: 267
                                                                                    179




 1                      Q.       Did you share information with

 2     y o u r h u s b a n d a b o u t a n y o f y o u r s u b o r d i n a t e s?

 3                      A.       I think I would just share if we

 4     had done a TDY or who had done the TDY.                              He knew

 5     where I was working, when I was working,

 6     o b v i o u s l y, b e c a u s e w e l i v e d t o g e t h e r.   He knew

 7     who was on my team.                  He had worked for my team

 8     for a little when I was on medical recovery.                                 So

 9     t h a t t y p e o f i n f o r m a t i o n, y e s .

10                      Q.       Did you ever share any personnel

11     decisions or matters with your husband?

12                      A.       I cannot remember if I did.                    If I

13     did, it would have been related to, he was also

14     a team leader in the same program so he was also

15     still familiar with those things.                          So it would

16     have been just a general question of, how do I

17     do this or what do I do if someone asked me

18     this.

19                      Q.       Did you ever gossip with your

20     husband about your team members?

21                      A.       I don't know that gossip is

22     really an appropriate word.                      I find that

23     s o m e w h a t o f f e n s i v e.

24                      Q.       Did you ever gossip with anyone


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 180 of 218 PAGEID #: 268
                                                                               180




 1     about any of your team leaders?

 2                      A.       I feel the word gossip is

 3     s o m e w h a t o f f e n s i v e.   I feel like that's kind of

 4     a discriminatory word.

 5                      Q.       Gossip?      Well, whether it is or

 6     isn't, I'm asking you if you did that?

 7                      A.       Can you clarify what you mean by

 8     gossip?

 9                      Q.       Did you ever speak with your

10     husband about matters internal to your team only

11     when he was not a member of that team?

12                      A.       Can you give me an example?

13                      Q.       That is what I'm asking you, if

14     you did that?

15                      A.       He did not know details of a lot

16     of the things that were going on, on the team.

17     Even now, I don't often share specific details

18     of things that have happened.

19                      Q.       Okay.

20                      A.       He knew that I would be OPR'd.

21     He knew that I had filed an EEO.                        He knew all of

22     those things.

23                      Q.       What about the situation with

24     Munafo, did you speak to your husband about


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 181 of 218 PAGEID #: 269
                                                                                    181




 1     Andrew Munafo?

 2                     A.      We had discussed Andrew Munafo

 3     before because he had worked with Andrew Munafo.

 4                     Q.      Can you think of any other

 5     examples?

 6                     A.      I mean, just on the basis -- Joe

 7     Hamilton's daughter, she had come over to my

 8     house and I helped her with math and reading.

 9     So I discussed Joe because Joe would come over

10     to our house and he knew Joe.

11                             Joe would come over at one point

12     when we had TDY people from other offices that

13     were visiting and I made a big pot of chili and

14     they all watched football and I was in and out.

15     A n d w e p r o b a b l y h a d c a n d i d d i s c u s s i o ns a b o u t

16     being there, and I'm sure they may have

17     discussed things, too, but nothing out of the

18     ordinary.

19                     Q.      I'm curious if you think the --

20     w h a t d i d y o u s a y, t h e t e r m g o s s i p w a s o f f e n s i v e?

21                     A.      Yes.

22                     Q.      Do you consider the term

23     e m o t i o n a l t o b e o f f e n s i v e?

24                     A.      I think overly emotional or


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 182 of 218 PAGEID #: 270
                                                                                          182




 1     c a l l i n g s o m e o n e e m o t i o n a l, o v e r l y em o t i o nal, I

 2     think that is adding a clarifying judgment on

 3     somebody that, you know, you have a right to be

 4     e m o t i o n a l a b o u t s o m e t h i n g, b u t s a y i n g s o m e b o d y

 5     i s o v e r l y e m o t i o n a l.

 6                      Q.      So saying someone is emotional is

 7     n o t o f f e n s i v e, b u t s a y i n g s o m e o n e i s o v e r l y

 8     emotional is?

 9                              I s t h a t a f a i r c h a r a c t e r i z a t i o n?

10                      A.      N o t n e c e s s a r i l y.

11                      Q.      Why not?

12                      A.      I think it depends on the

13     s i t u a t i o n.    Like, if I want to show emotion to

14     s o m e t h i n g, I c o u l d.      Calling me emotional about

15     s o m e t h i n g, t h a t i s y o u r j u d g m e n t o n h o w I'm

16     reacting to something and I don't think that

17     that's very fair.                 I think that that's sometimes

18     condescending.

19                      Q.      Is it always condescending?

20                      A.      It depends on who is saying it,

21     what the situation is, and who it is being said

22     about.

23                      Q.      If I were to describe myself as

24     b e i n g v e r y e m o t i o n a l, w o u l d y o u c o n s i d e r t h a t t o


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 183 of 218 PAGEID #: 271
                                                                                   183




 1     be offensive language?

 2                      A.     Are you saying that about

 3     yourself?

 4                      Q.     Sure.

 5                      A.     I'm not judging what you say, so

 6     I w o u l d n o t s a y t h a t t h a t's o f f e n s i v e.    If

 7     that's what you feel, for you, then that is

 8     fine.

 9                      Q.     And if I said that my law clerk

10     i s o v e r l y e m o t i o n a l, w o u l d y o u s a y t h a t's

11     o f f e n s i v e?

12                      A.     I would say that you are making a

13     judgment on how much emotion your law clerk

14     s h o u l d b e u s i n g i n a s i t u a t i o n, a n d y o u a r e n o t

15     y o u r l a w c l e r k, t h e r e f o r e, y o u d o n't k n o w w h a t

16     type of emotion your law clerk would normally

17     h a v e i n a s i t u a t i o n.

18                      Q.     But if I took out the word

19     o v e r l y, t h a t w o u l d m a k e a d i f f e r e n c e?

20                      A.     I t c o u l d m a k e a d i f f e r e n c e, y e s.

21                      Q.     Okay.      But you didn't gossip

22     about your team members by saying things like

23     that?

24                      A.     I don't feel like I gossiped


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 184 of 218 PAGEID #: 272
                                                                                     184




 1     about my team members, no.

 2                     Q.      Did you gossip about OPR actions?

 3                     A.      Gossip about OPR actions?

 4                     Q.      Yes.

 5                     A.      No.

 6                     Q.      I n v e s t i g a t i o n s?

 7                     A.      No.

 8                     Q.      And you certainly never would

 9     threaten to seek revenge on someone that spoke

10     out against you?

11                     A.      No.      And I would like to know

12     what type of revenge is being referred to,

13     because I mean, I just -- that whole statement

14     is just kind of ludicrous to be applied or said

15     even.

16                     Q.      Do you believe that if your

17     former team members felt that you would seek

18     r e v e n g e o n t h e m, t h a t t h e y w e r e b e i n g l u d i c r o u s?

19                     A.      I feel like applying that to me

20     i s a l u d i c r o u s s t a t e m e n t.     I t i s i n a c c u r a t e,

21     it's a somewhat biased statement because if

22     somebody misapplies a phrase like that to

23     somebody or said that, I feel like it is kind of

24     looking at -- we need to look at why would you


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 185 of 218 PAGEID #: 273
                                                                                185




 1     be afraid or why would you be saying that and

 2     trying to distract by saying that about me?

 3                    Q.      I appreciate what you are saying

 4     but I don't think it answered my question.

 5                    A.      Okay, I'm sorry.                   Ask me one more

 6     time.

 7                    Q.      I forget what my question was.

 8     So we will just read it back again.

 9                            THE COURT REPORTER:                   One moment.

10                                         (At this time, the

11                                         reporter read back the

12                                         requested portion of the

13                                         t e s t i m o n y.)

14                            THE WITNESS:               Yes.      I mean, that

15                    is not even a reasonable thing to

16                    think.

17     BY MS. CASTRO:

18                    Q.      Okay, thank you.                   That made it

19     easier for me.

20                    A.      Okay.

21                            MS. CASTRO:              I'm going to take a

22                    couple minutes and look through my

23                    notes just to see if I have any more

24                    q u e s t i o n s.     Let me just -- give me


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 186 of 218 PAGEID #: 274
                                                                               186




 1                      maybe two or three minutes, if you

 2                      don't mind.

 3                             THE WITNESS:         Can we take a quick

 4                      break?

 5                             MS. CASTRO:        Sure.      We will take

 6                      a quick five minutes, and we will put

 7                      it on mute.

 8                             THE WITNESS:         Okay, thank you.

 9                                     (At which time, a short

10                                     recess was taken.)

11                             MS. CASTRO:        We are back.

12     BY MS. CASTRO:

13                      Q.     Just a couple follow-up

14     q u e s t i o n s.    I would remind you, Ms. Boughton,

15     you are still under oath.

16                             I saw some indication in the

17     files that there were two women, way back in

18     2009, there were two women on your team who were

19     probationary employees.

20                             Do you recall this?

21                      A.     You said probationary employees

22     that were worked with me?

23                      Q.     Right.

24                      A.     Jennifer Wisecarver and Nicole


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 187 of 218 PAGEID #: 275
                                                                                        187




 1     B o r n s t e i n.

 2                       Q.       I s i t W i s e c a r v e r?

 3                       A.       Yes.

 4                       Q.       N i c o l e B e r n s t e i n?

 5                       A.       B o r n s t e i n.

 6                       Q.       B o r n s t e i n, o k a y.

 7                       A.       Like a star is born, stein.

 8                       Q.       Okay.       W e r e y o u t h e i r s u p e r v i s o r?

 9                       A.       Yes.

10                       Q.       And it's my understanding that

11     both of these women were released before their

12     probationary period ended, is that right?

13                       A.       That's correct.

14                       Q.       Why don't we talk about them

15     i n d i v i d u a ll y .

16                                With regard to Nicole, why was

17     s h e n o t h i r e d p e r m a n e n t l y?

18                       A.       There were a number of

19     performance issues that actually both of them

20     h a d, a n d t h e y w e r e d o c u m e n t e d.

21                       Q.       What were those issues?

22                       A.       Not following basic protocols for

23     surveillance and contributing to the team.                                   For

24     instance, when I asked them to go take an eye on


                                    GIGLIO REPORTING SERVICES
                                          (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 188 of 218 PAGEID #: 276
                                                                                  188




 1     the subject, or silence on the radio for a

 2     while, I find them in the Chick-fil-A

 3     drive-through.            And that was just one example of

 4     multiple times that they were not doing what

 5     they were instructed to do.                    And then giving

 6     excuses, oh, well, I'll get there eventually or

 7     i t w a s n't t h a t i m p o r t a n t.

 8                              And sitting in a drive-through,

 9     that is something you do on your personal time

10     on your break.            You don't do it while we are

11     o p e r a t i o n a l.

12                      Q.      Do you recall, it's my

13     understanding that they were let go for

14     personality conflict reasons.

15                              Do you know anything about that?

16                      A.      They had trouble, I'm going to

17     say, yes, coalescing with the team.                         On a team

18     t h e r e w e r e a l o t o f d i s a g r e e m e n ts a m o n g t e a m

19     members with them, specifically with Jim Wilson.

20     James Wilson would often come to me.

21                              And Ken Wall was our supervisor

22     at the time with a list of grievances about them

23     and their performance and the way that they

24     acted and talked to him.                   And Nicole Barkley had


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 189 of 218 PAGEID #: 277
                                                                                    189




 1     a few of those issues.                     I think Nicole Barkley

 2     ended up finding a way to work out her issues

 3     with them, like talking to them more and trying

 4     to mentor them more.

 5                              And that was my advice for both

 6     of them was, can you mentor them more, and can

 7     you give me specific things that I can come in

 8     and help with that they could improve on or

 9     things that I am looking for that you are

10     complaining about.                 And this went on constantly

11     with certain individuals of the team.

12                              There is also another female on

13     the team that they would be combative with.                                 Jim

14     Wilson was also combative with Lisa Burns.                                 She

15     was one of the original members.                         And Mary

16     Fecich, she had a lot of trouble with this

17     interaction also.

18                     Q.       Did you ever take steps to

19     c o u n s e l M r . W i l s o n o n h i s i n t e r a c t i o ns w i t h

20     t h e s e f e m a l e e m p l o y e e s?

21                     A.       Yes, multiple times.                And after

22     an incident like I had mentioned before where I

23     had told him he could not let the team go early,

24     he would, regularly if we were as a group, we'd


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 190 of 218 PAGEID #: 278
                                                                                      190




 1     meet up as group at the end of shift just to

 2     kind of debrief and go over what happened just

 3     for the log purposes.                    Because we had to submit

 4     an official log just to make sure that the

 5     details were correct for the writer.                          And he

 6     would often just interrupt me while we were

 7     talking as a group.

 8                               If I were leading as the closer,

 9     he would interrupt me, and he would undermine me

10     as a team leader or he would complain that he

11     didn't think some things were being done

12     c o r r e c t l y.   And he would become very

13     a r g u m e n t a t i v e a n d c o m b a t i v e.

14                               And multiple times, I would try

15     one-on-one to talk to him, but I didn't want to

16     make a show of it in front of everybody or

17     single him out.               I wanted him to be heard.

18     A n d t h e n e v e n t u a l l y, I h a d a s k e d m y s u p e r v i s o r

19     to talk to him, and at first, the first time it

20     was Ken Wall, and then the next time it was Karl

21     Swenson.

22                               And Karl Swenson had to intercede

23     and I had to have multiple talks with Jim

24     because Jim said that he refused to talk to me.


                                   GIGLIO REPORTING SERVICES
                                         (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 191 of 218 PAGEID #: 279
                                                                                191




 1     He said I nitpicked him.                      He was a grown-up, he

 2     didn't need to be babysat.                       I need to stop

 3     henpecking him.                 He wanted to just come out and

 4     sit and drink his Diet Coke and read his paper

 5     and didn't want to be told what to do.

 6                                  And he wouldn't do anything.              He

 7     would not come -- like, I said, you have to come

 8     ready to work, ready to be fueled up like the

 9     entire team.                 And I was, too, and he didn't want

10     to do it.           He wouldn't take an eye.                    He won't do

11     the duties for the team that everybody has to

12     do.

13                                  And so Karl had to have what Karl

14     c a l l e d a g e n t l e m a n ' s c o n v e r s a t i o n.   I'm not sure

15     what that means, but I didn't quite appreciate

16     the phrasing.                 But that's what he said he had to

17     have with Jim to tell him he had to do his basic

18     job requirements and contribute to the team or

19     it was considered that he was being

20     i n s u b o r d i n a t e.

21                       Q.         It sounds like Jim Wilson was a

22     bad apple?

23                       A.         I would say he wasn't a good

24     apple.         He could bring down the entire team,


                                     GIGLIO REPORTING SERVICES
                                           (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 192 of 218 PAGEID #: 280
                                                                                192




 1     yes.

 2                      Q.      That was my next question.

 3                              Did his influence rub off on the

 4     other team members?

 5                      A.      Yes, because he is the one who

 6     started poking at Andrew Munafo and Jason

 7     Distasio.          And he would regularly get into, like

 8     I said before, screaming matches in the middle

 9     of a surveillance in the target's neighborhood

10     outside of their house screaming at each other

11     when I was not there.

12                      Q.      You were the supervisor in 2009

13     when the two female employees were brought on,

14     weren't you?

15                      A.      I'm confused.             Which two females,

16     B o r n s t e i n a n d W i s e c a r v e r?

17                      Q.      Yes.

18                      A.      So they were there before I even

19     r e p o r t e d t o C i n c i n n a t i.       They went through

20     training class, and they went too fast before

21     the team was set up because I came in to set up

22     the team.

23                              We didn't have vehicles, we

24     d i d n't h a v e e q u i p m e n t, w e d i d n't e v e n h a v e a n


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 193 of 218 PAGEID #: 281
                                                                                     193




 1     office.         And headquarters kind of like spun them

 2     through the class and then spit them to

 3     Cincinnati so that they were already there.

 4     That was in 2008.

 5                      Q.     You did not hire them then?

 6                      A.     No.     I had nothing to do with

 7     selecting them.

 8                      Q.     Did you terminate them?

 9                      A.     I had to do the paperwork to send

10     to headquarters based on my office's request.

11                      Q.     Did you make the request to

12     terminate them?

13                      A.     I sent it to -- I gave it to Ken

14     Wall.       I t h i n k h e g a v e i t t o K e v i n C o r n e l i u s.       I

15     want to say Kevin Cornelius may have sent that

16     out.

17                      Q.     K e v i n C o r n e l i u s?

18                      A.     He was our SAP at the time.

19                      Q.     But did you make the request to

20     terminate those two employees?

21                      A.     No.     I wanted them to be

22     r e m e d i a t e d.   And I just sent it to -- I think it

23     was the H.R. PAR, whatever the acronym was that

24     you asked me about earlier.                      P e r f o r m a n c e, i t


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 194 of 218 PAGEID #: 282
                                                                                    194




 1     sounds good, performance and awards, but it's

 2     not a good thing.               But I just sent in the

 3     details to them from their probationary period

 4     and they came back and contacted the office, and

 5     our H.R. said they needed to be put up for

 6     d i s m i s s a l.

 7                      Q.     I'm just wondering why Mr. Wilson

 8     wasn't put up for dismissal as well?

 9                      A.     So I did ask because he wasn't

10     performing his duties.                 If we can consider

11     s o m e t h i n g l i k e t h a t t o m y s u p e r v i s o r, b e c a u s e I

12     told him what was happening and that's when he

13     came in and he talked to him and he said, let's

14     h a v e a c o n v e r s a t i o n.

15                             Then I had to have another

16     conversation with him.                 But Jim wouldn't even

17     talk to me.           Like he wouldn't even have a

18     conversation with me because he said he had no

19     respect for me and he didn't like the way that

20     things were being run.                 He had also put in, I

21     might add, for the team leader's spot in

22     C i n c i n n a t i, a n d I b e a t h i m o u t f o r i t .

23                      Q.     How would you say the other team

24     members would describe you?


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 195 of 218 PAGEID #: 283
                                                                               195




 1                    A.      Describe me?

 2                    Q.      Yes.

 3                    A.      I think their description

 4     probably would change just based on the mood of

 5     the team.         It would go up and down like I said.

 6     If I was out, if I was able to be out and not

 7     having to do the administrative duties, I think

 8     that it would have probably been more positive.

 9                            Like I think -- I know and I said

10     it in the headquarters that the team leader

11     needs to be out with the team.                    We have already

12     identified also in just this time frame that

13     they need someone to just be there at that

14     point, that juncture, they need the supervisor

15     with them.

16                            And I think they would have said

17     that when I am with them as the team, we

18     operated well and I probably led the team well

19     and I organized very well, but I think that also

20     i t w a s v e r y d i f f i c u l t.   They did not want to

21     serve as the acting team leader.

22                            I mean, I expressed it with

23     headquarters that it was a lot of pressure and

24     duty to put on not only the team leader but to


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 196 of 218 PAGEID #: 284
                                                                                    196




 1     the GS-11, which was the team members that have

 2     to step up and always run the team like that.

 3     So I think that that would have changed possibly

 4     what the description would have been.

 5                     Q.       How do you believe that they

 6     w o u l d d e s c r i b e y o u a s t h e d u t i e s w e r e p e r f o r m e d,

 7     meaning, you've already told me what you believe

 8     they would have felt had you been in the field

 9     more.

10                              But the way it actually was, how

11     do you believe your team members would have

12     described you?

13                     A.       In general, like

14     p e r s o n a l i t y- w i s e, I t h i n k t h a t p r o b a b l y, y o u

15     know, like somewhat stoic.                      Sometimes a good

16     s e n s e o f h u m o r , k n o w l e d g e a b l e.   Most times I

17     would have liked to have thought they thought I

18     was fair, or at least I very much tried to base

19     m y d e c i s i o n s o r o p i n i o n s o n i n f o r m a t i o n.

20                              MS. CASTRO:           Okay.      I don't have

21                     any more questions for you.                       I have

22                     got a couple points for Ms. Newman.

23                             We will get the authorizations for

24                     medical records over to you for


                                  GIGLIO REPORTING SERVICES
                                        (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 197 of 218 PAGEID #: 285
                                                                               197




 1                    s i g n a t u r e.

 2                            MS. NEWMAN:          Okay.

 3                            MS. CASTRO:          And I also noticed

 4                    in the Interrogatories that they were

 5                    not signed.            And it's more of a

 6                    technical thing, but you guys may just

 7                    want to send over a verification at

 8                    some point.

 9                            MS. NEWMAN:          Yes, we will do

10                    that.       The medical records, they may

11                    h a v e b e e n p a r t o f o u r p r o d u c t i o n.

12                            MS. CASTRO:          I went through

13                    everything and I didn't see them, but

14                    if they are, then great.

15                            MS. NEWMAN:          We will double check

16                    on that because I know we had gotten

17                    releases.            So I'll double check on

18                    that and I'll send that over to you.

19                            MS. CASTRO:          Okay, thanks.

20                            MS. NEWMAN:          Yep.

21                            MS. CASTRO:          Did you want to do

22                    any follow up, Liza?

23                            MS. NEWMAN:          No, I don't.

24                            MS. CASTRO:          All right.


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 198 of 218 PAGEID #: 286
                                                                               198




 1                    Well, thank you, Ms. Boughton.                    I

 2                    appreciate your time and your

 3                    attention today.            Thanks for putting

 4                    up with our technical issues.

 5                            THE WITNESS:          I feel like we are

 6                    breaking ground, right?

 7                            MS. CASTRO:         Right.

 8                            THE WITNESS:          A new way to do

 9                    things.

10                            MS. CASTRO:         Right.

11                            Do you guys want to sign?

12                            MS. NEWMAN:         Yes.      We'll read.

13                            MS. CASTRO:         Pam will e-mail you

14                    the details.

15                                   __________________________

16                                   JENNIFER BOUGHTON

17

18                 DEPOSITION CONCLUDED AT 3:05 P.M.

19

20

21

22

23

24


                                GIGLIO REPORTING SERVICES
                                      (513) 861-2200
 Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 199 of 218 PAGEID #: 287
                                                                                    199




 1                           C E R T I F I C A T E

 2     STATE OF OHIO                   :

 3                                     : SS.

 4     COUNTY OF HAMILTON              :

 5                   I , P a m e l a S . G i g l i o, t h e u n d e r s i g n e d, a
       duly qualified and commissioned notary public
 6     within and for the State of Ohio, do hereby
       certify that before the giving of her aforesaid
 7     deposition the said JENNIFER BOUGHTON was by me
       first duly sworn to depose the truth, the whole
 8     truth, and nothing but the truth; that the
       foregoing is the deposition given at said time
 9     and place by the said JENNIFER BOUGHTON; that
       said deposition was taken in all respects
10     pursuant to Notice of Deposition and to
       agreement and stipulations of counsel
11     hereinbefore set forth; that said deposition was
       taken by me in stenotype and transcribed into
12     t y p e w r i t i n g u n d e r m y s u p e r v i s i o n; t h a t t h e
       transcribed deposition was submitted to the
13     w i t n e s s f o r h e r e x a m i n a t i o n a n d s i g n a t u r e; t h a t
       I am neither a relative of nor attorney for any
14     of the parties to this cause, nor relative of
       nor employee of any of counsel, and have no
15     interest whatever in the result of this action.

16                 IN WITNESS WHEREOF, I hereunto set my
       h a n d a n d o f f i c i a l s e a l o f o f f i c e, a t C i n c i n n a t i,
17     Ohio, this 26th day of August, 2020.

18                              /S/ Pamela S. Giglio
                                Notary Public - State of Ohio
19
       MY COMMISSION EXPIRES:
20     March 26, 2024

21

22

23

24


                                 GIGLIO REPORTING SERVICES
                                       (513) 861-2200
Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 200 of 218 PAGEID #: 288
                                                                                                                                     1




            /                115:3                    28th [1] - 94:2                                       40:16, 41:6, 41:16,
                                                                                            8
                            16th [2] - 101:11,        29th [2] - 93:19, 94:6                                41:17, 41:20, 42:7,
                             101:16                                                                         42:12, 42:16, 42:18,
/S [1] - 199:18                                                                  8 [5] - 4:14, 93:8,        43:8, 43:14, 43:18,
                            17 [6] - 5:5, 119:8,                  3
                             119:10, 119:12,                                      93:11, 93:14, 93:17       43:20, 44:22, 44:23,
            0                119:17, 122:18                                      812 [1] - 100:14           45:5, 45:10, 45:17,
                            17/9 [2] - 96:15, 97:13   3 [6] - 4:6, 59:14,        824 [4] - 107:19,          46:7, 46:24, 50:4,
                            17th [1] - 117:5           59:16, 59:19, 60:10,       108:6, 108:8, 117:1       50:18, 51:9, 51:12,
0304 [1] - 11:24                                       72:23
                            18 [4] - 5:7, 133:8,                                 833 [3] - 100:15,          61:1, 61:3, 64:5,
                             133:10, 133:12           30 [9] - 60:12, 81:16,      101:11, 105:15            64:8, 137:12,
            1               1:00-ish [2] - 109:6,      140:14, 143:21,           84 [1] - 4:8               158:11, 158:17,
                                                       143:24, 144:11,           86 [1] - 4:10              159:14, 162:16
                             109:9
                                                       144:12, 146:2, 146:5      861-2200 [1] - 1:24       according [1] - 104:24
1 [5] - 4:3, 12:12,         1:19-cv-154 [1] - 1:5
                                                      30-day [2] - 145:2,        8:30 [1] - 90:16          accountability [1] -
 12:14, 22:1, 37:2          1:30 [1] - 140:19
                                                       146:13                                               40:7
10 [4] - 4:17, 98:8,        1st [3] - 60:21, 98:19,
                                                      30th [1] - 60:21
 98:10, 98:12                99:9                                                           9              accurate [4] - 6:7,
                                                      31st [1] - 93:19                                      77:10, 79:11, 118:9
10-28-15 [1] - 4:10
                                                      3:05 [1] - 198:18                                    accurately [1] - 78:2
100 [2] - 4:19, 4:20                   2                                         9 [6] - 4:16, 93:8,
108 [3] - 4:22, 4:23,                                                                                      accused [1] - 57:6
                                                                  4               93:11, 93:14, 93:18,
 5:2                                                                                                       acknowledging [1] -
                            2 [6] - 4:5, 59:14,                                   95:14
109 [1] - 5:4                                                                                               131:16
                             59:16, 59:18, 76:2,                                 9-30-15 [1] - 4:7
10th [1] - 125:18                                                                                          acronym [2] - 136:23,
                             82:14                    4 [4] - 4:8, 84:4, 84:6,   90 [1] - 4:11
11 [5] - 4:19, 100:17,                                                                                      193:23
                                                       84:8                      91 [1] - 4:13
                            20 [2] - 101:7, 119:19                                                         acronyms [4] - 97:15,
 100:19, 100:22,                                      400 [2] - 1:18, 2:9
                            2003 [2] - 29:5, 34:6                                924 [1] - 108:6            110:12, 136:24,
 101:3                                                45 [1] - 140:14
                            2005 [1] - 35:11                                     93 [2] - 4:14, 4:16        165:7
1124 [3] - 91:17,                                     45202 [2] - 2:5, 2:10
                            2007 [3] - 34:15,                                    955 [1] - 133:5           act [2] - 40:15, 40:17
 92:16, 93:4                                          45220 [1] - 1:24
                             34:16, 34:21                                        971 [2] - 108:17, 115:1   acted [2] - 51:24,
1149 [3] - 92:24, 93:4,
                            2008 [3] - 34:7,                                     98 [1] - 4:17              188:24
 94:1
                             169:10, 193:4                        5              9:30 [1] - 1:19           Acting [1] - 73:8
1152 [4] - 92:24, 93:3,
                            2009 [5] - 18:6, 20:9,                               9th [1] - 2:5             acting [6] - 26:2,
 93:4, 95:13
                             20:10, 186:18,           5 [7] - 4:10, 37:4,                                   45:13, 70:17, 70:19,
1175 [1] - 98:2
1189 [3] - 59:4, 76:2,
                             192:12                    85:24, 86:5, 86:7,                   A               71:8, 195:21
                            2010 [8] - 18:6, 18:7,     91:22, 92:5                                         action [4] - 66:14,
 82:15
                             20:9, 20:10, 20:11,      511 [5] - 59:12, 59:21,                               70:11, 129:15,
119 [1] - 5:5                                                                    a.m [2] - 1:19, 90:17
                             23:14, 23:18, 25:20       60:7, 60:9, 72:23                                    199:15
12 [8] - 1:19, 4:3, 4:20,                                                        abdomen [1] - 20:4
                            2014 [10] - 25:21,        513 [1] - 1:24                                       actionable [1] - 67:18
 100:17, 100:19,                                                                 abdominal [1] - 20:2
                             28:17, 40:16, 41:7,      515 [4] - 85:22, 86:2,                               actions [4] - 40:7,
 100:22, 101:7,                                                                  abilities [2] - 52:7,
                             60:21, 61:1, 159:14,      86:13, 91:23                                         148:7, 184:2, 184:3
 101:11                                                                           126:2
                             160:10, 169:6,           550 [1] - 86:14                                      actively [2] - 166:10,
12:15 [1] - 109:4                                                                ability [9] - 9:11,
                             169:10                   569 [1] - 89:20                                       175:22
12:52 [1] - 140:11                                                                44:16, 52:4, 52:9,
                            2015 [12] - 28:12,        59 [2] - 4:5, 4:6                                    activities [2] - 64:4,
13 [5] - 4:22, 107:21,                                                            78:21, 95:21,
                             28:20, 60:12, 60:22,                                                           156:5
 107:23, 108:3,                                                                   123:23, 138:15,
                             61:3, 83:7, 90:6,                                                             actual [1] - 153:9
 109:18
                             101:4, 101:7,
                                                                  6               145:6
1326 [1] - 84:2                                                                  able [14] - 10:20,        add [1] - 194:21
                             119:19, 169:6,                                                                adding [1] - 182:2
133 [1] - 5:7                                                                     16:10, 43:2, 43:8,
                             169:11                   6 [5] - 4:11, 53:22,
1331 [5] - 119:6,                                                                 75:10, 87:6, 93:2,       addition [3] - 153:5,
                            2018 [1] - 21:12           53:23, 89:22, 90:1                                   154:11, 172:6
 124:14, 125:10,                                                                  95:7, 124:16,
                            2020 [3] - 1:19, 11:24,   600 [1] - 2:4                                        additional [2] - 95:22,
 125:17, 131:2                                                                    144:17, 157:23,
                             199:17                                                                         112:18
1332 [1] - 125:16                                                                 171:2, 177:6, 195:6
14 [5] - 4:23, 107:21,
                            2024 [1] - 199:20                     7              abrasive [3] - 66:19,     addressing [1] -
                            20th [4] - 101:12,                                                              158:10
 107:23, 108:3,                                                                   66:20, 66:21
                             105:17, 119:23,                                                               adjudicates [1] -
 111:18                                               7 [5] - 4:13, 12:20,       absence [1] - 155:6
                             120:5                                                                          124:22
14th [1] - 109:19                                      91:19, 92:12, 93:17       absolutely [2] - 8:16,
                            221 [2] - 1:17, 2:9                                                            adjudication [2] -
15 [5] - 5:2, 107:21,                                 7-20-15 [1] - 4:21          167:10
                            24/7 [1] - 158:12                                                               131:3, 131:21
 107:24, 108:3, 117:2                                 788 [3] - 107:11,          acceptable [2] - 8:15,
                            26 [1] - 199:20                                                                Adjudication [1] -
15th [1] - 106:8                                       107:14, 109:17             166:4
                            26th [1] - 199:17                                                               122:20
16 [7] - 5:4, 12:19,                                  796 [2] - 107:17,          access [3] - 103:14,
                            27 [1] - 90:6                                                                  adjunct [1] - 176:8
 101:4, 108:20,                                        111:17                     178:18, 178:19
                            28 [1] - 93:19                                                                 admin [1] - 152:16
 108:22, 108:24,                                      7th [1] - 34:7             accident [34] - 31:12,


                                              GIGLIO REPORTING SERVICES
                                                    (513) 861-2200
Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 201 of 218 PAGEID #: 289
                                                                                                                                   2



administrative [13] -     allowed [1] - 174:23      appreciate [7] - 6:23,     assistant [2] - 155:4,      130:7, 130:8,
 68:20, 137:22,           allows [1] - 171:4         38:13, 39:21, 78:19,       155:15                     132:16, 132:21,
 143:6, 143:8, 146:7,     almost [4] - 46:11,        185:3, 191:15, 198:2      assume [5] - 7:23, 8:8,     163:5, 164:2, 164:7
 153:3, 153:4, 154:1,      46:17, 159:13,           appreciated [1] -           9:4, 45:19, 171:18        awareness [1] - 94:10
 154:6, 154:9,             166:13                    139:21                    assumed [1] - 94:19
 154:12, 166:24,          aloof [3] - 47:5, 47:6,   approach [1] - 114:16      assuming [5] - 72:19,                B
 195:7                     148:21                   approached [2] -            94:16, 111:23,
advance [2] - 89:11,      ambition [1] - 136:11      13:20, 14:6                132:10, 133:2
 94:13                                                                                                    baby [1] - 38:8
                          American [1] - 128:17     appropriate [9] - 6:5,     AT [1] - 198:18
advice [2] - 49:11,                                                                                       babysat [1] - 191:2
                          amount [1] - 132:1         51:16, 51:17, 69:4,       Athens [1] - 151:20
 189:5                                               69:10, 70:1, 126:10,                                 bachelor [1] - 113:20
                          analysis [1] - 148:10                                ATL [5] - 161:5,
advise [1] - 131:12                                  126:12, 179:22                                       background [11] -
                          Andrew [12] - 26:15,                                  162:12, 165:16,
advised [1] - 110:20                                appropriately [5] -                                    113:14, 113:15,
                           26:17, 26:23, 27:14,                                 165:22
affect [1] - 9:11                                    51:11, 51:19, 51:23,                                  113:16, 114:11,
                           27:20, 31:10, 36:19,                                ATLs [1] - 161:12
                                                     52:2, 124:22                                          115:7, 115:20,
affected [1] - 44:15       45:2, 181:1, 181:2,                                 attached [2] - 102:21,
                                                                                                           116:21, 137:8,
affidavit [1] - 47:10      181:3, 192:6             approval [1] - 94:13        120:1
                                                                                                           137:14, 148:11
affixed [1] - 3:14        Angela [4] - 124:14,      area [4] - 41:24, 76:19,   attachment [1] - 11:15
                                                                                                          backgrounds [1] -
afford [2] - 172:2,        125:17, 125:22,           77:18, 158:8              attachments [1] - 60:1
                                                                                                           138:19
 172:11                    134:3                    areas [3] - 74:15,         attempted [1] - 165:15
                                                                                                          bad [3] - 86:20, 89:2,
aforesaid [1] - 199:6     annually [1] - 157:18      77:23, 84:23              attend [5] - 95:5,
                                                                                                           191:22
afraid [3] - 151:1,       anonymous [1] -           argumentative [1] -         126:7, 126:8, 157:13
                                                                                                          Baker [10] - 120:6,
 151:2, 185:1              18:21                     190:13                    attendance [1] -
                                                                                                           122:13, 122:19,
African [1] - 128:17      answer [12] - 8:8, 9:3,   arrived [2] - 81:8, 82:5    103:22
                                                                                                           124:15, 125:18,
African-American [1]       12:19, 18:24, 19:1,      articulated [1] - 100:1    attention [1] - 198:3
                                                                                                           130:23, 131:3,
 - 128:17                  50:21, 71:22, 87:23,     Asbury [1] - 2:3           attest [2] - 50:22, 52:3
                                                                                                           132:6, 133:17,
afterwards [1] - 47:6      88:2, 136:23,            ASIC [1] - 73:8            attorney [3] - 9:14,
                                                                                                           135:11
age [2] - 7:3, 170:2       143:23, 150:22           aside [5] - 38:6, 84:1,     23:4, 199:13
                                                                                                          balance [1] - 137:22
agencies [1] - 177:1      answered [5] - 67:24,      100:14, 107:9,            ATTORNEY [1] - 1:7
                                                                                                          balancing [1] - 173:15
agency [1] - 177:2         81:18, 85:19,             117:20                    Attorney [1] - 1:17
                                                                                                          Barkley [6] - 30:7,
Agent [4] - 52:15,         173:19, 185:4            aspect [1] - 148:12        Attorneys [2] - 2:8,
                                                                                                           30:8, 30:20, 49:24,
 73:8, 120:8, 123:1       answering [1] - 137:4     aspects [2] - 168:8,        103:16
                                                                                                           188:24, 189:1
agent [1] - 36:10         anticipate [9] - 13:22,    171:1                     attribute [1] - 65:2
                                                                                                          BARR [1] - 1:6
agent's [1] - 77:5         14:7, 14:16, 15:2,       assert [1] - 147:17        attributed [2] - 64:16,
                                                                                                          bars [2] - 41:23,
agents [5] - 63:9,         15:9, 15:20, 15:24,      assertive [1] - 147:23      134:1
                                                                                                           160:12
 121:13, 127:1,            16:20, 176:17            assess [2] - 79:2,         audio [3] - 75:9,
                                                                                                          base [7] - 111:1,
 127:2, 127:3             anticipated [2] -          144:4                      169:20, 170:1
                                                                                                           111:3, 111:4,
Agents [1] - 102:3         15:17, 16:4              assessing [1] - 103:3      augment [1] - 166:22
                                                                                                           111:14, 111:15,
aggressive [4] -          anxiety [2] - 174:18,     assessment [10] -          August [6] - 1:19,          140:3, 196:18
 46:18, 147:6, 147:8,      174:20                    43:3, 43:5, 81:1,          93:19, 94:2, 94:6,        baseball [1] - 138:11
 148:17                   apologies [2] - 131:8,     81:3, 81:5, 87:15,         125:18, 199:17
                                                                                                          based [16] - 24:3,
ago [1] - 79:24            131:14                    129:22, 144:1,            authority [1] - 48:23
                                                                                                           40:2, 55:6, 62:22,
agreed [2] - 6:4,         appear [1] - 24:11         144:5, 144:8              authorization [3] -         78:6, 83:15, 87:12,
 142:22                   APPEARANCES [1] -         asset [1] - 138:17          19:18, 21:17, 23:4         87:19, 91:8, 91:11,
agreement [2] - 1:15,      2:1                      assigned [20] - 24:19,     authorizations [1] -        130:14, 131:1,
 199:10                   appeared [1] - 83:3        25:12, 27:10, 27:12,       196:23                     136:15, 156:21,
ahead [13] - 6:24,        apple [2] - 191:22,        38:1, 41:24, 74:10,       authorized [1] -            193:10, 195:4
 9:13, 10:2, 28:15,        191:24                    82:10, 83:9, 94:24,        104:22                    basic [5] - 144:14,
 43:17, 75:24, 82:13,     applicable [1] -           96:2, 101:20, 102:5,      availability [1] - 95:9     144:16, 166:7,
 92:23, 98:2, 107:16,      116:17                    110:21, 111:24,           available [7] - 9:16,       187:22, 191:17
 108:17, 148:15,          applicants [2] - 139:6,    112:2, 112:16,             9:23, 10:15, 19:20,       basis [4] - 54:7,
 165:9                     143:14                    116:6, 146:2, 154:8        89:14, 90:13, 91:9         160:19, 161:6, 181:6
alarm [1] - 39:11         applied [5] - 34:11,      assignment [8] -           average [1] - 46:20        Bates [3] - 11:4,
alcohol [1] - 9:10         48:14, 97:3, 137:10,      27:10, 27:23, 32:7,       avoid [1] - 77:7            82:15, 92:15
alerted [1] - 97:2         184:14                    37:16, 50:1, 96:4,        Award [1] - 110:14         beast [1] - 164:10
alertive [1] - 144:20     applies [1] - 62:16        109:24, 110:5             awards [1] - 194:1         beat [1] - 194:22
allegation [1] - 121:3    apply [3] - 71:11,        Assignments [1] -          aware [20] - 55:12,        became [5] - 45:9,
allegations [1] - 39:22    157:12, 175:22            116:6                      55:19, 55:23, 56:3,        45:10, 46:16,
alleged [3] - 25:3,       applying [1] - 184:19     assignments [2] -           56:12, 56:17, 57:8,        156:16, 167:23
 56:13, 133:22            Appraisal [1] - 4:7        27:7, 88:21                67:4, 90:12, 90:20,       become [7] - 56:3,
allow [1] - 96:6          appraisal [1] - 60:11     assist [1] - 115:24         91:5, 100:8, 102:16,


                                            GIGLIO REPORTING SERVICES
                                                  (513) 861-2200
Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 202 of 218 PAGEID #: 290
                                                                                                                                   3



 56:12, 56:17, 57:8,      book [1] - 169:20           110:21, 111:22,           156:9, 157:20,           152:2, 164:12,
 136:6, 171:21,           books [1] - 170:1           114:17                    157:21, 158:12,          189:11
 190:12                   born [1] - 187:7           busy [3] - 152:1           159:8, 159:19,          certainly [3] - 33:6,
beforehand [1] - 47:5     Bornstein [2] - 187:1,     but.. [1] - 33:23          159:20, 178:17           124:18, 184:8
begin [1] - 34:13          192:16                    BY [25] - 7:7, 10:22,     CASE [1] - 1:5           certified [1] - 7:4
behalf [2] - 2:2, 2:6     bornstein [2] - 187:5,      12:4, 12:17, 16:14,      cases [8] - 29:9,        certify [1] - 199:6
beings [1] - 61:24         187:6                      35:4, 58:18, 60:8,        29:11, 29:14,           cetera [1] - 62:5
belong [3] - 172:1,       bother [1] - 160:14         82:3, 84:11, 86:22,       126:11, 128:6,          chain [14] - 4:5, 4:9,
 172:10, 172:13           bottom [1] - 11:4           90:4, 92:18, 93:15,       128:7, 157:22,           4:12, 4:13, 4:15,
beneficial [1] - 138:14   Boughton [13] - 4:7,        98:15, 101:1, 108:7,      159:21                   4:16, 4:18, 4:19,
benefit [2] - 14:11,       6:18, 7:8, 12:5,           109:16, 119:15,          Castro [2] - 2:7, 7:9     4:22, 4:24, 5:3, 5:4,
 100:5                     12:20, 75:3, 77:5,         133:15, 140:23,          CASTRO [76] - 6:1,        5:6, 5:7
Bennie [1] - 36:5          92:20, 98:16,              142:15, 168:17,           6:10, 6:22, 7:7,        change [12] - 45:6,
Bernstein [1] - 187:4      140:24, 175:12,            185:17, 186:12            10:14, 10:17, 10:22,     46:7, 111:16, 165:1,
best [6] - 6:13, 52:4,     186:14, 198:1             Byers [16] - 122:20,       11:16, 11:21, 12:2,      169:9, 170:10,
 52:6, 58:9, 64:11,       BOUGHTON [7] - 1:3,         122:23, 123:4,            12:4, 12:8, 12:17,       170:19, 171:11,
 112:23                    1:11, 3:4, 7:2,            123:8, 123:19,            16:14, 35:4, 58:1,       171:16, 173:6,
Bethany [3] - 137:18,      198:16, 199:7, 199:9       124:15, 125:18,           58:8, 58:14, 58:18,      176:24, 195:4
 141:12, 141:13           bow [1] - 147:14            125:22, 126:1,            59:13, 59:22, 60:8,     changed [9] - 42:7,
bethany [1] - 163:18      boy [1] - 38:10             126:18, 127:11,           81:20, 82:3, 84:3,       42:23, 46:24, 47:2,
better [4] - 42:22,       branch [2] - 73:9,          129:13, 130:7,            84:11, 85:23, 86:2,      48:11, 111:12,
 95:12, 97:16, 162:7       123:7                      130:24, 131:4,            86:12, 86:16, 86:22,     172:20, 174:4, 196:3
between [9] - 1:15,       Brasset [1] - 172:14        133:17                    89:23, 90:4, 91:24,     changes [2] - 114:7,
 3:2, 25:20, 82:19,       breach [1] - 39:6                                     92:4, 92:9, 92:12,       173:9
 101:3, 109:11,           break [8] - 8:4, 36:23,               C               92:16, 92:18, 93:7,     characterization [1] -
 109:19, 112:20,           48:17, 57:22, 92:5,                                  93:15, 98:6, 98:15,      182:9
 133:17                    142:16, 186:4,                                       100:16, 101:1,          characterize [1] - 72:5
                                                     C-i-r-g [1] - 136:21       107:20, 108:7,
beyond [4] - 115:6,        188:10                                                                       charge [2] - 27:14,
                                                     Cady [1] - 14:10           108:19, 109:3,
 131:7, 143:17,           breaking [2] - 109:10,                                                         162:13
                                                     California [1] - 37:16     109:7, 109:14,
 176:23                    198:6                                                                        Charge [2] - 73:9,
                                                     Calvin [1] - 17:10         109:16, 119:7,
biased [1] - 184:21       brief [1] - 13:21                                                              123:1
                                                     camera [1] - 58:7          119:15, 133:7,
big [6] - 28:4, 156:9,    briefing [1] - 29:14                                                          Charlie [1] - 35:7
                                                     cancelled [1] - 33:7       133:15, 140:6,
 159:7, 160:12,           bring [5] - 60:1,                                                             check [6] - 25:21,
                                                     cancerous [1] - 20:16      140:11, 140:18,
 172:23, 181:13            141:23, 157:9,                                                                25:24, 48:2, 48:3,
                                                     candid [1] - 181:15        140:23, 142:15,
biggest [1] - 138:4        161:13, 191:24                                                                197:15, 197:17
                                                     candor [1] - 52:17         168:17, 185:17,
bit [9] - 7:24, 33:23,    Brink [3] - 56:24, 57:1,                                                      checked [1] - 22:16
                                                     cannot [2] - 9:7,          185:21, 186:5,
 118:12, 140:8,            163:14                                                                       Chicago [2] - 26:13,
                                                      179:12                    186:11, 186:12,
 141:7, 145:7,            Brittany [1] - 141:9                                                           27:13
                                                     capacity [2] - 26:2,       196:20, 197:3,
 145:22, 158:18,          broad [2] - 40:21                                                             Chick [1] - 188:2
                                                      81:15                     197:12, 197:19,
 169:5                    broke [2] - 23:16,                                                            Chick-fil-A [1] - 188:2
                                                     car [4] - 28:3, 104:19,    197:21, 197:24,
bite [2] - 46:1, 160:7     47:15                                                                        chief [2] - 24:17, 24:18
                                                      138:12                    198:7, 198:10,
blame [1] - 27:20         brought [2] - 161:10,                                                         child [1] - 63:15
                                                     card [1] - 82:8            198:13
blatantly [1] - 136:6      192:13                                                                       chili [1] - 181:13
                                                     care [1] - 22:9           casual [3] - 126:18,
blight [2] - 176:1,       bucar [10] - 101:17,                                                          choice [1] - 43:16
                                                     career [3] - 174:12,       126:19, 127:5
 177:4                     101:18, 101:19,                                                              choose [1] - 62:1
                                                      175:11, 175:21           casualness [1] -
block [1] - 61:4           102:14, 104:21,                                                              Cincinnati [58] - 1:18,
                                                     cars [2] - 161:19,         126:11
blunt [1] - 150:3          106:15, 106:17,                                                               1:24, 2:5, 2:10,
                                                      161:21                   categories [3] - 82:8,
board [3] - 158:3,         106:19, 106:20,                                                               13:18, 14:22, 18:1,
                                                     case [42] - 7:10, 13:2,    120:21, 148:3
 158:4, 158:9              106:23                                                                        18:2, 18:3, 25:12,
                                                      13:16, 13:23, 14:8,      category [5] - 57:3,
boat [10] - 31:12,        bucars [1] - 104:9                                                             25:13, 26:13, 27:16,
                                                      15:10, 16:8, 16:21,       76:23, 78:3, 78:11,
 42:11, 42:13, 43:14,     built [1] - 175:21                                                             30:23, 34:8, 34:12,
                                                      18:10, 19:17, 19:23,      79:16
 43:18, 43:20, 50:4,      bureau [7] - 29:4,                                                             36:9, 36:11, 48:10,
                                                      20:2, 22:15, 23:9,       caused [2] - 131:9,
 60:24, 137:12,            101:20, 103:4,                                                                48:12, 52:16, 72:10,
                                                      23:23, 24:7, 24:16,       131:15
 162:16                    104:17, 164:13,                                                               72:12, 118:19,
                                                      24:24, 26:11, 26:14,     CC'd [1] - 98:18
boating [6] - 40:16,       176:9                                                                         122:4, 122:5, 122:7,
                                                      27:19, 29:1, 29:8,       census [1] - 165:11
 41:6, 61:3, 64:8,        Burns [1] - 189:14                                                             123:1, 123:10,
                                                      29:10, 29:12, 29:16,     Center [1] - 17:24
 158:10, 159:14           Bustamante [11] -                                                              123:12, 127:15,
                                                      30:9, 31:5, 31:19,       certain [8] - 102:3,
bode [1] - 124:6           36:5, 68:19, 82:20,                                                           136:8, 137:10,
                                                      52:23, 77:4, 95:2,        102:4, 103:23,
body [1] - 95:7            83:12, 83:18, 83:22,                                                          141:16, 145:11,
                                                      151:16, 156:8,            115:19, 116:23,
bond [1] - 157:5           87:13, 109:19,                                                                151:18, 151:19,


                                            GIGLIO REPORTING SERVICES
                                                  (513) 861-2200
Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 203 of 218 PAGEID #: 291
                                                                                                                                    4



 151:22, 152:19,            Columbus [1] -           conclusions [2] -          194:16, 194:18            98:7
 152:24, 153:6,              151:20                   81:8, 82:5               conversations [3] -       COURT [18] - 1:1,
 153:13, 153:20,            combat [1] - 147:12      condescending [8] -        80:22, 123:19,            12:11, 16:12, 59:15,
 154:9, 157:3, 158:8,       combative [5] -           38:22, 48:23, 63:18,      123:21                    84:5, 86:4, 89:21,
 165:13, 167:24,             147:24, 162:20,          63:20, 128:9, 150:3,     convey [1] - 13:15         92:2, 93:13, 98:9,
 169:13, 170:7,              189:13, 189:14,          182:18, 182:19           coordinate [1] -           100:18, 107:22,
 170:12, 170:17,             190:13                  condition [1] - 19:5       158:14                    108:21, 109:5,
 170:18, 192:19,            combining [1] - 63:11    conducted [5] -           coordinating [1] -         119:9, 133:9,
 193:3, 194:22,             comfortable [1] - 89:9    118:13, 118:23,           153:9                     168:15, 185:9
 199:16                     coming [7] - 28:16,       121:7, 124:4, 132:6      coordinator [7] -         Court [3] - 7:11, 11:7,
Cirg [2] - 136:20,           114:6, 116:1, 141:1,    conducting [1] - 126:9     32:15, 152:12,            13:17
 136:21                      141:14, 158:13,         confidentiality [2] -      152:14, 152:15,          cover [3] - 60:19,
cited [1] - 106:19           159:7                    177:9, 177:11             153:2, 166:23,            103:20, 151:18
cites [1] - 100:4           comment [1] - 76:18      conflict [1] - 188:14      167:13                   covers [2] - 23:10,
City [2] - 172:18,          commentary [1] - 63:5    confused [2] - 134:19,    coordinator's [1] -        151:19
 172:19                     comments [9] - 26:18,     192:15                    152:23                   covert [1] - 39:12
Civil [2] - 1:14, 3:7        62:22, 74:14, 74:19,    confusing [1] - 131:10    coordinators [1] -        cower [2] - 146:19,
claim [2] - 106:1,           75:2, 75:18, 75:22,     Connie [1] - 17:12         152:24                    147:4
 106:2                       77:5, 88:8              consent [1] - 88:12       copy [4] - 12:9, 86:17,   coworker [20] - 13:10,
claimed [1] - 30:12         COMMISSION [1] -         consider [10] - 13:11,     92:5, 131:12              14:5, 14:14, 14:23,
claims [5] - 19:12,          199:19                   50:13, 61:11, 75:6,      Cornelius [3] -            15:1, 15:7, 15:15,
 21:16, 35:24, 37:22,       commissioned [1] -        75:21, 76:8, 77:13,       193:14, 193:15,           15:19, 17:5, 17:7,
 176:3                       199:5                    181:22, 182:24,           193:17                    17:8, 17:9, 17:10,
clanking [1] - 142:9        common [1] - 62:3         194:10                   corner [1] - 11:5          17:11, 17:12, 17:13,
clarification [3] -         communicated [2] -       considerations [1] -      correct [28] - 24:7,       17:14, 31:16, 36:8,
 24:13, 43:22, 147:2         13:2, 79:12              115:18                    34:21, 61:1, 66:19,       70:15
clarify [8] - 6:16, 7:14,   communications [1] -     considered [2] -           71:6, 87:4, 87:16,       coworkers [9] - 13:14,
 26:21, 27:7, 76:6,          63:5                     112:9, 191:19             90:14, 93:23, 99:2,       15:23, 16:2, 45:24,
 76:14, 135:16, 180:7       community [1] - 24:2     constantly [1] -           99:18, 99:19,             48:11, 69:5, 70:9,
clarifying [1] - 182:2      comp [1] - 111:11         189:10                    106:11, 107:2,            70:14
class [3] - 29:4,           comparing [1] -          constructive [1] - 65:9    117:18, 121:9,           crackling [1] - 71:23
 192:20, 193:2               169:13                  consulted [1] - 99:12      122:9, 131:4,            crazy [4] - 68:17,
classified [2] - 29:15,     compassionate [1] -      contact [1] - 131:7        134:21, 135:20,           68:18, 68:22, 68:24
 177:20                      149:5                   contacted [2] - 27:21,     153:22, 163:3,           credibility [1] - 146:12
Claudia [3] - 68:17,        complain [1] - 190:10     194:4                     163:7, 164:3,            credible [1] - 135:19
 68:23, 71:15               complaining [2] -        contained [3] -            187:13, 190:5            criminal [1] - 105:5
clearance [10] -             46:11, 189:10            103:15, 103:17,          correctly [2] - 86:17,    critical [2] - 73:14,
 174:11, 175:1,             complaint [1] - 54:8      118:2                     190:12                    77:7
 175:7, 175:9,              complaints [4] - 54:6,   contend [4] - 21:15,      corroborate [1] - 87:6    criticism [3] - 65:9,
 175:14, 175:19,             64:18, 163:2, 163:6      39:5, 69:12, 129:14      corruption [1] - 97:8      67:5, 126:17
 175:20, 175:24,            complement [2] -         contending [1] -          Corson [2] - 35:1,        Croal [2] - 32:20,
 177:3, 178:22               157:1, 157:3             135:18                    35:7                      33:10
clearly [2] - 70:23,        complete [2] - 21:9,     contention [1] - 21:21    counsel [5] - 1:15,       CROSS [1] - 7:6
 129:24                      31:8                    contentious [3] -          3:2, 189:19, 199:10,     cross [2] - 1:13, 3:6
clerk [5] - 86:18,          completed [4] - 63:22,    88:11, 89:1, 89:2         199:14                   CROSS-
 183:9, 183:13,              73:21, 121:15,          continue [2] - 17:3,      counseling [4] -           EXAMINATION [1] -
 183:15, 183:16              121:24                   28:21                     23:13, 23:18, 24:1,       7:6
close [1] - 16:3            completely [3] -         continued [2] - 20:11,     173:17                   cross-examination [2]
closely [1] - 134:5          28:18, 56:7, 174:22      116:11                   counterintelligence        - 1:13, 3:6
closer [1] - 190:8          composed [1] - 106:6     continues [1] - 96:19      [1] - 105:4              cry [2] - 127:22,
Club [2] - 172:15,          computer [5] - 8:22,     contribute [4] - 85:8,    country [2] - 53:12,       127:23
 172:18                      10:10, 114:19,           114:18, 115:22,           153:12                   curiosity [1] - 114:3
clubs [3] - 172:1,           114:22, 125:13           191:18                   COUNTY [1] - 199:4        curious [1] - 181:19
 172:10, 173:5              computers [1] - 103:4    contributed [1] -         couple [7] - 13:18,       current [7] - 13:10,
coalescing [1] -            concerned [2] - 79:15,    130:10                    24:13, 41:5, 41:22,       14:4, 15:7, 15:19,
 188:17                      150:16                  contributing [2] -         185:22, 186:13,           15:23, 16:2, 110:3
coded [1] - 28:4            concerns [3] - 35:14,     83:6, 187:23              196:22                   curriculum [3] - 32:6,
Coke [1] - 191:4             99:24, 100:2            controlling [1] - 153:8   course [1] - 96:13         33:4, 113:22
college [2] - 113:17,       CONCLUDED [1] -          conversation [4] -        court [6] - 3:9, 3:15,    curtailed [1] - 95:22
 113:19                      198:18                   191:14, 194:14,           7:18, 12:9, 14:11,       cut [2] - 165:21,


                                             GIGLIO REPORTING SERVICES
                                                   (513) 861-2200
Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 204 of 218 PAGEID #: 292
                                                                                                                                      5



 165:23                   degree [5] - 33:3,          developing [1] -           discussed [8] - 80:9,      133:1, 151:7, 177:22
cynical [2] - 64:14,       113:19, 113:20,             159:24                     106:20, 142:1,           dog [2] - 145:10,
 65:4                      113:21, 113:22             device [1] - 10:3           159:6, 163:9, 181:2,      145:19
Cypress [1] - 1:23        degrees [1] - 113:17        died [4] - 31:11, 45:17,    181:9, 181:17            dogs [1] - 146:17
                          delay [2] - 131:9,           64:8, 137:12              discussing [3] -          Doll [20] - 82:20,
           D               131:15                     Diet [1] - 191:4            84:16, 133:19,            83:12, 83:18, 83:22,
                          delve [1] - 8:1             difference [3] - 45:11,     163:23                    84:15, 85:7, 85:15,
                          demands [1] - 170:8          183:19, 183:20            discussion [1] - 110:3     87:3, 87:14, 88:20,
D.C [1] - 118:21                                                                 Discussion [1] - 10:18     89:6, 89:12, 91:5,
                          demolished [1] -            different [20] - 8:20,
daily [1] - 102:12                                                               discussions [1] -          91:12, 94:18, 94:22,
                           174:22                      32:19, 44:21, 46:18,
damaged [1] - 20:19                                    48:9, 51:4, 51:13,         181:15                    95:16, 95:20, 96:10,
                          demoted [1] - 172:8
dangerous [1] - 20:17                                  51:14, 53:11, 55:20,      disgruntled [2] -          98:18
                          denied [1] - 154:9
Danielle [1] - 13:7                                    57:2, 98:3, 98:4,          164:15, 165:12           Doll's [2] - 85:3, 97:22
                          departed [1] - 50:1
darkened [1] - 138:12                                  137:24, 152:3,            dismissal [2] - 194:6,    done [12] - 36:24,
                          Department [1] -
date [5] - 25:21, 26:1,    110:13                      152:9, 157:1, 164:9,       194:8                     112:10, 119:4,
 33:23, 34:19, 60:12                                   171:22, 177:17            dismissed [3] - 134:8,     122:1, 144:15,
                          depose [1] - 199:7
dated [3] - 4:7, 4:10,                                differential [1] - 111:9    159:22, 176:1             146:7, 152:23,
                          deposed [1] - 7:5
 4:21                                                 difficult [4] - 72:2,      Disneyland [3] -           156:8, 170:20,
                          deposition [11] - 3:3,
dating [4] - 33:20,                                    97:16, 167:2, 195:20       37:15, 37:19, 37:20       179:4, 190:11
                           3:8, 3:11, 6:5, 7:12,
 33:24, 34:13, 170:2                                  difficulty [2] - 6:11,     disparaging [1] -         double [2] - 197:15,
                           7:16, 199:7, 199:8,
daughter [1] - 181:7       199:9, 199:11,              6:17                       26:17                     197:17
Davis [1] - 17:11          199:12                     dinner [2] - 160:5         dispose [1] - 24:5        doubt [5] - 97:21,
day-to-day [1] -          DEPOSITION [1] -            direct [2] - 66:9, 74:1    disrespectful [4] -        97:24, 106:24, 118:1
 123:13                    198:18                     directly [2] - 131:4,       40:19, 62:10, 64:12,     down [9] - 98:22,
days [8] - 81:16,         Deposition [3] - 1:11,       159:13                     64:19                     119:24, 129:9,
 143:22, 143:24,           3:8, 199:10                director [1] - 165:1       disruption [2] - 131:8,    147:14, 158:18,
 144:11, 144:12,          describe [12] - 42:23,      Disabatino [1] - 15:12      131:15                    172:17, 172:24,
 146:2, 146:5, 176:10      45:3, 65:5, 102:1,         disabatino [2] - 15:13,    Distasio [14] - 37:10,     191:24, 195:5
DC [4] - 56:6, 122:1,      147:19, 147:20,             15:14                      37:12, 37:13, 38:3,      downloaded [1] - 60:5
 122:3, 122:4              148:2, 148:4,              disability [1] - 21:22      43:19, 44:19, 44:20,     Dr [3] - 18:5, 18:9,
deadline [2] - 94:13,      182:23, 194:24,            disagreements [1] -         49:21, 161:16,            19:17
 99:5                      195:1, 196:6                188:18                     161:17, 162:6,           drastically [1] -
dealing [1] - 155:24      described [7] - 66:18,      disappeared [1] -           162:7, 162:21, 192:7      111:13
death [1] - 51:9           68:16, 68:18, 69:22,        56:20                     distinctly [1] - 68:23    drink [1] - 191:4
debrief [1] - 190:2        87:11, 148:21,             disclosed [3] - 34:2,      distract [2] - 39:18,     drinker [1] - 160:13
December [1] - 34:7        196:12                      42:13, 163:9               185:2                    drive [3] - 104:17,
decision [4] - 94:13,     describing [1] - 134:6      disclosing [1] - 164:5     DISTRICT [2] - 1:1, 1:1    188:3, 188:8
 99:3, 100:9, 139:17      description [6] -           disclosure [2] - 11:9,     diverse [2] - 128:8,      drive-through [2] -
decisions [4] -            106:14, 138:14,             24:10                      138:19                    188:3, 188:8
 123:11, 129:20,           161:1, 166:17,             discomfort [3] -           Division [7] - 118:15,    driver [1] - 139:17
 179:11, 196:19            195:3, 196:4                145:13, 149:23,            120:13, 121:11,          driving [1] - 42:12
decrease [1] - 172:3      detail [3] - 13:21, 19:8,    149:24                     121:12, 121:17,          drugs [1] - 9:10
deep [1] - 8:1             95:8                       Discovery [1] - 12:1        121:19, 131:13           duly [3] - 7:4, 199:5,
Defendant [2] - 1:8,      details [7] - 52:20,        discriminated [1] -        division [2] - 42:10,      199:7
 2:6                       136:14, 180:15,             173:13                     100:5                    during [13] - 23:13,
defendant [2] - 1:12,      180:17, 190:5,             discrimination [5] -       DIVISION [1] - 1:2         30:11, 36:1, 65:12,
 3:5                       194:3, 198:14               30:18, 31:21, 31:23,      divisive [1] - 63:4        67:10, 78:17, 83:10,
Defendant's [28] - 4:2,   determination [1] -          33:9, 35:14               divorce [1] - 34:23        87:24, 116:5,
 4:3, 5:1, 12:12,          105:6                      discriminatory [6] -       divorced [1] - 35:10       137:21, 154:19,
 12:14, 59:14, 59:16,     determined [1] - 105:8       18:21, 38:5, 38:11,       doctor [1] - 22:9          169:24
 59:18, 60:10, 84:4,      determining [1] - 95:4       128:14, 129:15,           doctors [3] - 17:15,      duties [17] - 105:5,
 84:6, 84:8, 86:5,        Detroit [20] - 29:23,        180:4                      17:20, 22:1               137:22, 143:7,
 86:7, 89:22, 90:1,        31:17, 31:21, 31:23,       discuss [19] - 10:5,       document [4] - 52:20,      143:8, 152:23,
 91:19, 93:10, 93:14,      32:2, 32:20, 33:23,         69:20, 70:8, 70:13,        52:23, 53:2, 60:16        153:3, 153:5,
 98:10, 98:12,             34:1, 34:5, 34:6,           70:18, 71:4, 71:9,        documentation [2] -        154:12, 154:14,
 100:19, 100:21,           34:9, 35:12, 36:1,          71:14, 74:7, 80:12,        131:14, 132:14            166:8, 167:3,
 107:23, 108:2,            48:9, 48:10, 48:12,         80:14, 94:12, 94:17,      documented [1] -           167:12, 167:13,
 108:24, 119:12,           56:21, 56:22,               94:21, 141:5,              187:20                    191:11, 194:10,
 133:12                    169:24, 170:11              155:12, 155:17,                                      195:7, 196:6
                                                                                 documents [6] -
defensive [1] - 46:17     develop [1] - 38:20          161:8, 163:5               19:16, 58:24, 91:16,     duty [4] - 27:7, 27:9,


                                             GIGLIO REPORTING SERVICES
                                                   (513) 861-2200
Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 205 of 218 PAGEID #: 293
                                                                                                                                     6



 96:4, 195:24              EEOs [3] - 24:21,        encompassed [1] -          25:24                      137:21, 138:2,
dynamics [1] - 42:8         24:22, 102:22            60:23                    examination [4] -           138:24, 139:3,
                           effect [4] - 41:8,       end [5] - 40:16,           1:13, 3:6, 3:13,           139:4, 139:7,
           E                41:11, 41:13, 175:5      116:10, 157:8,            199:13                     139:15, 139:16,
                           effects [1] - 42:6        160:6, 190:1             EXAMINATION [1] -           139:21, 143:4,
                           efficient [1] - 105:3    ended [2] - 187:12,        7:6                        143:7, 143:8,
E-b-y [1] - 52:12                                    189:2                    examined [1] - 7:5          143:17, 143:19,
                           eight [1] - 166:2
E-mail [15] - 4:5, 4:9,                             enforcement [1] -         example [5] - 126:14,       160:21, 160:23
                           either [10] - 86:19,
 4:12, 4:13, 4:15,                                   105:5                     126:20, 156:14,           experienced [7] -
                            88:13, 103:21,
 4:16, 4:18, 4:19,                                                             180:12, 188:3              29:17, 31:20, 31:22,
                            126:12, 141:21,         engage [2] - 39:10
 4:21, 4:22, 4:24, 5:3,                                                                                   67:2, 85:17, 120:19,
                            144:6, 147:13,          enjoy [4] - 167:19,       examples [5] - 67:22,
 5:4, 5:6, 5:7                                                                                            172:3
                            152:1, 166:23,           176:12, 176:15,           84:16, 127:6,
e-mail [44] - 9:14,                                                            136:16, 181:5             experiences [2] -
                            172:20                   176:16
 59:8, 84:14, 85:7,                                                                                       81:10, 143:10
                           Elaine [7] - 82:20,      enjoyed [1] - 176:8       excelled [3] - 75:5,
 89:13, 90:6, 90:10,                                                                                     experiencing [1] -
                            83:11, 87:14, 90:12,    enter [1] - 117:24         75:19, 77:4
 90:24, 91:8, 91:12,                                                                                      35:14
                            90:20, 94:10, 100:2     entire [5] - 41:13,       excellent [5] - 61:7,
 92:5, 95:16, 98:17,                                                                                     expert [1] - 51:7
                           electronic [1] - 27:15    132:19, 175:11,           61:11, 73:3, 73:5,
 99:8, 100:1, 100:11,                                                                                    EXPIRES [1] - 199:19
                           electronically [3] -      191:9, 191:24             75:20
 101:3, 101:7,
                            9:22, 9:24, 58:2        entirely [1] - 58:1       excellents [1] - 73:19     explain [3] - 41:10,
 104:20, 105:16,
                           element [1] - 44:5       entirety [1] - 78:4       except [1] - 11:7           43:4, 120:15
 105:20, 106:14,
                           elements [2] - 73:14,    entrusted [1] - 75:20     exchanged [2] -            explained [1] - 134:7
 109:19, 111:18,
                            73:18                   entry [1] - 106:9          37:18, 93:18              exponential [1] -
 115:1, 115:4,
                           eligible [3] - 175:9,    environment [4] -         excited [2] - 167:24,       45:11
 115:17, 117:4,
                            175:17, 175:23           30:18, 127:8,             168:1                     expressed [2] -
 119:18, 120:5,
                           Elizabeth [1] - 2:3       137:24, 138:20           excuse [2] - 55:17,         115:19, 195:22
 120:10, 122:17,
                           email [1] - 110:7        equipment [2] - 28:5,      161:16                    extend [1] - 127:13
 125:19, 125:22,
                           emergency [2] - 20:1,     192:24                   excuses [1] - 188:6        extended [1] - 96:6
 125:23, 131:7,
                            20:3                    Eric [1] - 15:18          Exhibit [45] - 12:12,      extensive [2] - 123:18,
 133:16, 134:11,
                           emotion [3] - 182:13,    Errol [1] - 33:1           12:14, 22:1, 37:2,         137:20
 135:10, 142:13,
                            183:13, 183:16          especially [7] - 48:23,    59:18, 60:10, 72:23,      extremely [1] - 38:4
 142:14, 177:14,
                           emotional [14] - 63:3,    78:7, 128:7, 146:21,      76:2, 82:14, 84:4,        eye [2] - 187:24,
 177:16, 198:13
                            65:3, 181:23,            148:10, 149:15,           84:6, 84:8, 85:24,         191:10
e-mails [13] - 82:19,
                            181:24, 182:1,           162:11                    86:5, 86:7, 89:22,        eyes [1] - 145:21
 82:23, 91:8, 93:18,
                            182:4, 182:5, 182:6,    Esq [2] - 2:3, 2:7         90:1, 91:19, 91:22,
 93:22, 98:23,
 114:16, 119:20,            182:8, 182:14,          essay [1] - 166:21         93:10, 93:14, 95:14,                  F
                            182:24, 183:10          essential [3] - 105:2,     98:8, 98:10, 98:12,
 134:2, 177:18,
                           emotionally [2] -         105:7                     100:19, 100:21,
 177:24, 178:10,                                                                                         F-e-c-i-c-h [1] - 31:2
                            173:10, 174:8           essentially [1] - 69:23    101:3, 101:7,
 178:18                                                                                                  face [1] - 69:1
                           employed [3] - 117:9,    establish [1] - 157:6      107:23, 108:2,
early [4] - 18:7, 20:10,                                                                                 facets [1] - 154:19
                            141:15, 173:6           established [1] -          108:20, 108:22,
 48:18, 189:23                                                                                           facilitating [1] -
                           employee [12] - 18:21,    145:11                    108:24, 109:18,
ease [1] - 89:3                                                                                            160:16
                            32:9, 34:1, 78:21,      esteem [1] - 174:17        115:3, 117:2, 119:8,
easier [3] - 43:11,                                                                                      facing [2] - 18:13,
                            79:3, 87:14, 102:23,    et [1] - 62:4              119:10, 119:12,
 108:13, 185:19                                                                                            172:7
                            110:18, 110:20,         evaluate [3] - 43:8,       119:17, 122:18,
East [2] - 1:17, 2:9                                                                                     fact [5] - 55:19, 55:23,
                            117:8, 178:21,           78:12, 78:21              133:8, 133:10,
eat [2] - 41:23, 46:1                                                                                      150:2, 150:4, 150:5
                            199:14                                             133:12
Ebersole [1] - 15:18                                evaluating [1] - 78:9
                           employee's [4] - 70:8,                             exhibit [2] - 10:4,        factual [2] - 19:5,
Eby [2] - 52:12, 52:15                              evaluation [10] - 74:7,
                            70:13, 71:4, 78:23                                 14:12                       39:22
economic [1] - 172:7                                 74:19, 77:14, 83:7,
                           employees [19] - 32:2,                             Exhibits [7] - 4:2, 5:1,   faculty [1] - 176:9
Ed [2] - 57:11, 57:14                                83:19, 83:23, 85:8,
                            64:8, 66:22, 67:1,                                 59:14, 59:16, 93:8,       fair [22] - 6:8, 50:7,
education [1] - 113:20                               87:1, 87:8, 90:11
                            67:5, 69:14, 69:16,                                93:17, 100:17               50:14, 50:18, 50:23,
educational [2] -                                   event [1] - 42:24
                            69:21, 103:13,                                    exhibits [2] - 9:14,         51:1, 51:8, 51:16,
 113:15, 113:16                                     eventually [2] - 188:6,
                            122:7, 163:6,                                      10:15                       62:11, 64:21, 81:1,
EEO [13] - 18:18,                                    190:18
                            164:15, 186:19,                                   expect [3] - 6:6, 16:7,      81:4, 83:23, 96:9,
 25:15, 35:24, 54:6,                                evidence [1] - 119:4
                            186:21, 189:20,                                    65:5                        113:12, 148:9,
 57:3, 105:22,                                      evidenced [1] - 67:7
                            192:13, 193:20                                    expected [1] - 126:7         150:24, 166:11,
 105:24, 163:1,                                     ex [1] - 34:24
                           employment [1] -                                   expecting [1] - 89:4         182:9, 182:17,
 163:5, 163:9,                                      ex-husband's [1] -                                     196:18
                            141:18                                            experience [22] - 33:9,
 163:24, 164:5,                                      34:24
                           employments [1] -                                   57:4, 80:18, 124:5,       fairly [4] - 11:12, 71:7,
 180:21                                             exacerbated [1] - 45:9                                 78:21, 104:2
                            173:16                                             130:11, 137:20,
                                                    exact [2] - 25:21,


                                            GIGLIO REPORTING SERVICES
                                                  (513) 861-2200
Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 206 of 218 PAGEID #: 294
                                                                                                                                       7



fairness [1] - 64:22          38:5, 38:12, 64:5,        following [9] - 44:22,     funny [1] - 128:23         group [4] - 164:21,
faith [1] - 24:3              64:16, 83:15,               44:23, 52:22, 54:5,      furious [2] - 162:4,        189:24, 190:1, 190:7
fall [4] - 28:17, 28:19,      122:16, 138:16,             95:20, 96:11,             166:5                     grown [2] - 21:7,
  159:14                      192:15                      138:10, 169:22,                                      191:1
fallopian [2] - 20:5,       few [8] - 11:7, 28:22,        187:22                              G               grown-up [1] - 191:1
  20:19                       41:18, 67:6, 141:4,       follows [1] - 7:5                                     GS-11 [2] - 160:22,
falls [1] - 153:4             146:10, 153:15,           football [1] - 181:14                                  196:1
                              189:1                     foregoing [1] - 199:8      G-e-a-r-t-y [1] - 31:14
false [2] - 37:11, 47:9                                                                                       GS-12 [2] - 152:10,
                            field [8] - 34:1, 35:13,    forever [1] - 176:18       gage [1] - 131:22           154:4
familiar [11] - 7:24,
                              36:1, 37:17, 53:11,       forget [1] - 185:7         Garden [1] - 1:23          GS-13 [2] - 152:12,
  24:12, 25:1, 61:9,
  84:13, 104:2, 104:5,        122:8, 123:10, 196:8      form [1] - 123:23          garden [1] - 169:20         154:4
  118:18, 131:20,           fight [2] - 162:8, 167:5    formal [1] - 144:7         Garvin [2] - 22:3, 22:7    GS-24 [3] - 63:9,
  143:6, 179:15             fights [1] - 38:23          former [22] - 14:14,       gathered [2] - 82:11,       127:18, 129:12
family [1] - 16:3           figure [2] - 9:2, 36:23       15:15, 15:23, 16:2,       132:13                    guess [9] - 15:21,
far [2] - 6:20, 74:20       figured [1] - 97:16           17:4, 17:7, 17:8,        gathering [1] - 120:10      55:22, 127:13,
fast [1] - 192:20           fil [1] - 188:2               17:9, 17:10, 17:11,      gauge [1] - 52:8            130:4, 144:21,
favor [2] - 64:23,          file [1] - 18:12              17:12, 17:13, 17:14,     gears [1] - 57:20           147:1, 167:17,
  64:24                     filed [4] - 7:10, 13:17,      25:11, 25:16, 30:10,     Gearty [1] - 31:14          169:15, 171:22
favorable [1] - 84:22         172:8, 180:21               31:6, 31:16, 36:8,       gender [4] - 18:20,        guy [1] - 138:12
favorably [1] - 77:5        files [1] - 186:17            41:14, 88:17, 184:17      31:20, 31:23, 62:22       guys [6] - 6:11, 58:4,
FBI [26] - 7:10, 7:18,      filing [3] - 14:5, 18:18,   formulate [1] - 126:1      GENERAL [1] - 1:7           109:8, 140:7, 197:6,
  20:24, 30:21, 61:9,         105:24                    forth [2] - 1:16, 199:11   general [4] - 14:24,        198:11
  102:24, 103:7,            filings [1] - 11:8          forum [1] - 29:16           162:24, 179:16,
                                                                                    196:13
  103:18, 105:9,            fills [1] - 74:2            forward [6] - 11:17,                                            H
  112:5, 114:13,            final [1] - 36:3              23:14, 23:19, 36:22,     generally [6] - 71:16,
  141:15, 144:23,           financial [2] - 55:6,         147:8, 177:24             72:4, 104:7, 118:9,
                                                                                    159:12, 177:24            H.R [4] - 103:23,
  159:19, 169:11,             55:8                      forwarded [3] - 94:9,
                                                                                   gentleman's [1] -           110:18, 193:23,
  169:14, 170:7,            financially [1] - 173:8       178:11, 178:17
                                                                                    191:14                     194:5
  171:12, 171:17,           financials [1] - 173:15     forwarding [2] -
                                                                                   giant [1] - 177:3          half [2] - 109:12,
  171:23, 173:7,            fine [5] - 80:1, 85:16,       122:19, 131:12
                                                                                   GIGLIO [1] - 1:23           140:12
  174:16, 176:1,              114:23, 140:16,           four [1] - 172:4
  176:22, 177:7,                                                                   Giglio [3] - 1:20,         Hamilton [11] - 31:12,
                              183:8                     Fourth [2] - 1:18, 2:9
  178:20                                                                            199:5, 199:18              39:4, 39:8, 39:15,
                            finish [1] - 79:17          frame [1] - 195:12
                                                                                   given [9] - 7:12, 31:10,    40:1, 40:9, 41:3,
Fecich [6] - 31:1, 31:3,    finishing [1] - 158:19      fraud [1] - 54:13
                                                                                    52:4, 52:7, 61:15,         46:6, 49:15, 66:2,
  31:5, 57:12, 189:16       first [20] - 7:4, 11:8,     Freking [1] - 2:4
                                                                                    64:17, 67:5, 105:1,        66:4
federal [1] - 7:10            12:8, 19:24, 43:6,        frequently [1] - 137:5
                                                                                    199:8                     HAMILTON [1] - 199:4
Federal [3] - 1:13, 3:6,      52:14, 59:3, 79:17,       Friday [1] - 117:5
                                                                                   Gladd [3] - 56:15,         Hamilton's [1] - 181:7
  13:17                       101:16, 105:23,           friend [3] - 13:12,
                                                                                    56:18, 56:19              hammer [1] - 59:2
feedback [3] - 83:1,          106:3, 119:23,              14:23, 62:1
  85:7, 87:2                                                                       Glennis [3] - 53:17,       hand [3] - 11:5,
                              150:19, 158:18,           friendly [1] - 13:13
                                                                                    54:2, 54:9                 126:23, 199:16
Felder [3] - 17:12,           169:3, 190:19, 199:7      friends [9] - 16:3,
  28:24                                                                            gossip [10] - 179:19,      handle [2] - 52:6,
                            First [1] - 4:3               31:10, 34:22, 41:14,
                                                                                    179:21, 179:24,            167:16
fell [1] - 154:13           firsthand [3] - 54:24,        45:16, 45:19, 45:21,
                                                                                    180:2, 180:5, 180:8,      handled [3] - 51:22,
felt [22] - 36:17, 36:18,     55:2, 130:11                45:24, 46:3
                                                                                    181:20, 183:21,            52:1, 124:7
  40:19, 63:10, 63:23,      fit [2] - 138:14, 138:20    front [13] - 9:18, 9:19,
  64:1, 64:12, 69:7,                                                                184:2, 184:3              handling [2] - 52:9,
                            five [7] - 57:22, 58:12,      24:9, 82:18, 90:5,
  69:10, 88:1, 88:24,                                                              gossiped [1] - 183:24       155:7
                              73:19, 91:24, 103:3,        93:17, 98:17, 101:8,
  115:22, 115:24,                                                                  government [2] -           hands [3] - 113:9,
                              166:3, 186:6                104:21, 105:18,
  116:16, 126:9,                                                                    177:1, 177:2               114:6, 166:14
                            five-minute [1] - 57:22       117:22, 156:7,
  150:7, 150:11,                                                                   grab [2] - 84:2, 160:7     handwritten [1] -
                            fix [2] - 55:7, 139:5         190:16
  157:15, 165:17,                                                                  grade [1] - 117:18          133:23
                            flipped [1] - 53:20         fruition [1] - 116:9
  168:5, 184:17, 196:8                                                             grades [1] - 114:2         harassing [1] - 62:22
                            Floor [1] - 2:5             fueled [1] - 191:8
female [15] - 18:20,                                                               gravy [1] - 38:11          hard [6] - 116:8,
                            focus [1] - 101:15          full [1] - 153:4
  27:17, 38:8, 48:16,                                                              great [3] - 85:21,          131:12, 148:7,
                            focused [1] - 79:4          full-time [1] - 153:4
  63:11, 64:9, 64:13,                                                               140:20, 197:14             148:8, 148:9, 148:11
                            folder [1] - 60:2           fully [2] - 111:24,
  68:10, 72:20, 127:1,                                                             grew [1] - 20:13           harder [1] - 76:15
                            Foley [1] - 57:11             112:2
  138:22, 139:2,                                                                   grief [1] - 52:9           hat [1] - 138:12
                            follow [4] - 49:11,         fun [1] - 63:12
  189:12, 189:20,                                                                  grievances [1] -           Haven [1] - 55:14
                              114:20, 186:13,           function [1] - 155:2
  192:13                                                                            188:22                    head [3] - 68:21,
                              197:22                    functioning [1] -
females [10] - 30:19,                                                              ground [1] - 198:6          122:24, 149:20
                            follow-up [1] - 186:13        155:5


                                               GIGLIO REPORTING SERVICES
                                                     (513) 861-2200
Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 207 of 218 PAGEID #: 295
                                                                                                                                      8



headquarters [16] -         106:22                   husband [11] - 33:16,      inaccurate [1] -             36:12, 37:11, 47:9,
 24:20, 32:5, 96:8,        highly [3] - 75:3,         33:18, 56:22, 172:7,        184:20                     55:10, 56:23, 82:11,
 118:16, 118:17,            75:18, 85:11              178:12, 178:21,           inappropriate [6] -          99:22, 117:22,
 118:19, 118:20,           himself [2] - 57:15,       179:2, 179:11,              124:10, 125:3,             118:1, 120:11,
 166:22, 168:11,            94:17                     179:20, 180:10,             127:11, 128:3,             130:14, 130:23,
 168:21, 169:1,            hints [1] - 136:22         180:24                      128:21, 129:6              132:22, 134:16,
 176:11, 193:1,            hire [5] - 137:6,         husband's [1] - 34:24      inappropriately [1] -        143:23, 144:3,
 193:10, 195:10,            137:14, 143:2,           hysterectomy [1] -           126:24                     148:12, 179:1,
 195:23                     176:2, 193:5              21:10                     incident [1] - 189:22        179:9, 196:19
heads [1] - 162:1          hired [3] - 138:3,                                   incidents [5] - 35:17,     informed [1] - 89:11
Health [1] - 22:13          141:10, 187:17                       I                35:22, 38:6, 54:14,      infrequent [1] - 34:19
health [3] - 23:13,        hobbies [8] - 169:6,                                   173:12                   initiate [1] - 106:2
 23:18, 174:1               169:7, 169:17,                                      include [1] - 19:9         initiating [1] - 106:1
hear [6] - 8:15, 71:19,                              ID [3] - 4:2, 5:1, 39:12                              input [5] - 87:13, 95:3,
                            170:12, 170:15,                                     included [3] - 76:11,
 75:10, 109:8,              170:18, 171:22,          idea [9] - 97:14,                                       142:3, 142:4
                                                                                  111:9, 160:14
 153:24, 175:4              174:7                      110:10, 115:10,                                     insert [2] - 32:9, 125:3
                                                                                includes [3] - 41:3,
heard [8] - 57:16,                                     116:9, 131:19,
                           hobby [2] - 171:1,                                     104:8, 151:20            inserting [1] - 124:9
 63:19, 88:4, 88:5,                                    132:2, 132:4, 132:5,
                            171:9                                               income [2] - 63:12         inside [1] - 149:19
 88:7, 127:10, 150:7,                                  151:8
                           hold [1] - 53:19                                     incorporate [1] -          inspection [2] -
 190:17                                              ideal [1] - 108:10
                           holding [1] - 158:24                                   157:2                      118:15, 125:4
hearing [4] - 6:11,                                  identification [13] -
                           Holliday [1] - 24:15                                 increase [1] - 157:7       Inspection [5] -
 6:17, 142:8, 169:3                                    12:16, 59:20, 84:10,
                           Holyfield [3] - 56:10,                               independent [1] -            120:13, 121:11,
hearsay [2] - 78:8,                                    86:9, 90:3, 91:21,
                            56:11, 56:13                                          149:7                      121:12, 121:17,
 130:16                                                93:12, 98:14,
                           home [6] - 101:24,                                   Indianapolis [3] -           121:19
                                                       100:23, 108:4,
held [3] - 88:15, 96:14,    102:2, 102:9,                                         29:23, 30:1, 30:5        instance [6] - 78:16,
                                                       109:2, 119:14,
 166:14                     104:18, 158:8                                       indicated [3] - 6:15,        79:3, 80:3, 80:7,
                                                       133:14
help [12] - 6:16, 15:22,   Home [6] - 102:6,                                      54:3, 90:13                155:14, 187:24
                                                     identified [1] - 195:12
 55:7, 96:20, 97:18,        102:17, 104:11,                                     indicates [1] - 85:7       instances [4] - 22:21,
 145:15, 155:18,                                     idle [3] - 112:24,
                            104:12, 104:22,                                     indication [1] - 186:16      80:12, 125:24,
 158:14, 173:22,                                       113:2, 113:9
                            105:2                                               individual [16] - 15:6,      167:14
 174:1, 177:6, 189:8                                 III's [1] - 112:10
                           Home-to-Work [5] -                                     26:16, 36:7, 39:3,       instead [4] - 11:22,
helped [3] - 85:19,                                  ill [1] - 89:3
                            102:17, 104:11,                                       40:24, 44:15, 47:22,       32:9, 33:5, 147:23
 126:1, 181:8                                        imitate [1] - 128:8
                            104:12, 104:22,                                       88:12, 110:16,           instigating [1] - 69:24
helpful [3] - 115:8,        105:2                    impact [10] - 42:18,
                                                                                  118:23, 128:18,          instructed [1] - 188:5
 115:24, 116:5                                         43:8, 43:11, 43:13,
                           honest [2] - 9:7, 84:22                                141:10, 149:5,           instructing [1] -
helping [2] - 114:21,                                  43:20, 50:5, 70:10,
                           honestly [3] - 34:18,                                  149:6, 160:18,             111:22
 139:5                                                 70:15, 175:2, 175:6
                            50:20, 153:17                                         160:21                   instruction [2] - 33:4,
helps [1] - 172:14                                   impacted [14] - 43:23,
                           hope [1] - 9:15                                      individual's [1] - 50:5      113:22
Henderson [3] -                                        44:1, 44:2, 44:16,
                           horns [1] - 165:16                                   individually [2] -         insubordinate [1] -
 68:17, 68:23, 71:15                                   50:10, 110:4,
                           hot [1] - 157:10                                       43:13, 187:15              191:20
                                                       110:22, 110:24,
henpecking [1] -           hour [2] - 109:12,                                   individuals [17] - 13:1,   intelligence [1] -
                                                       111:1, 111:2, 111:3,
 191:3                      140:13                                                13:3, 23:7, 24:14,         105:4
                                                       111:4, 111:5, 111:7
Herb [3] - 90:16,          hours [4] - 48:18,                                     37:8, 45:17, 53:11,      intending [1] - 150:1
                                                     impacting [1] - 145:6
 124:16, 141:24             166:2, 166:3                                          53:15, 54:5, 83:1,       intention [2] - 149:17,
                                                     impacts [2] - 71:5,
Herbert [4] - 61:20,       house [6] - 121:7,                                     89:4, 122:6, 122:10,       149:22
                                                       96:5
 72:17, 134:3, 141:21       121:13, 121:15,                                       137:18, 139:1,           interact [1] - 44:4
                                                     important [3] - 44:14,
hereby [1] - 199:6          181:8, 181:10,                                        151:1, 189:11            interacted [1] - 146:8
                                                       95:4, 188:7
herein [3] - 1:12, 3:4,     192:10                                              ineffectiveness [1] -      interacting [2] - 46:10,
                                                     impose [1] - 151:3
 7:3                       housed [1] - 157:3                                     39:19                      50:9
                                                     impression [2] - 91:7,
hereinafter [2] - 1:16,    Houston [1] - 56:20                                  infection [1] - 20:20      interaction [5] - 26:15,
                                                       147:10
 7:4                       HRD [1] - 110:8                                      inferred [1] - 90:23         30:16, 44:21,
                                                     improve [2] - 77:18,
hereinbefore [1] -         hugging [1] - 149:3                                  inflection [1] - 124:10      123:14, 189:17
                                                       189:8
 199:11                    Hugh [2] - 52:12,                                    inflict [1] - 150:18       interactions [14] -
                                                     improvement [5] -
hereunto [1] - 199:16       52:15                                               influence [2] - 9:9,         26:23, 27:1, 38:16,
                                                       47:20, 47:21, 47:23,
herself [1] - 147:17       human [7] - 41:1,                                      192:3                      40:3, 44:2, 45:9,
                                                       48:4, 84:23
hierarchy [1] - 123:3       41:2, 41:4, 49:3,                                   information [32] -           66:16, 66:17, 77:6,
                                                     IN [1] - 199:16
high [3] - 26:14,           49:9, 61:24, 110:13                                   13:4, 13:15, 17:16,        79:19, 79:22, 124:3,
                                                     in-house [3] - 121:7,
 114:4, 158:11             humiliated [1] -                                       18:8, 19:5, 22:10,         174:19, 189:19
                                                       121:13, 121:15
highest [1] - 123:9         174:16                                                23:23, 29:15, 30:9,      intercede [1] - 190:22
                                                     in.. [1] - 118:20
highlighted [1] -          humor [1] - 196:16                                     31:4, 31:9, 31:18,       interest [3] - 42:3,


                                             GIGLIO REPORTING SERVICES
                                                   (513) 861-2200
Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 208 of 218 PAGEID #: 296
                                                                                                                                        9



  115:19, 199:15             118:24, 120:16,            137:16, 143:20,          Kennelly [3] - 26:5,         134:13, 141:6,
interesting [2] - 114:7,     120:18, 121:15,            153:4, 154:12,            26:8, 26:10                 159:16, 168:16
  151:9                      121:24, 122:11,            156:2, 160:24,           Kenneth [1] - 17:6         late [4] - 20:10, 28:19,
interests [3] - 170:13,      132:19                     166:7, 167:10,           Kevin [6] - 56:10,           34:16, 159:14
  170:16, 170:18           investigations [3] -         167:12, 167:22,           56:11, 57:5, 193:14,      law [6] - 86:18, 105:5,
interference [2] -           121:6, 132:6, 184:6        170:8, 170:23,            193:15, 193:17              183:9, 183:13,
  121:22, 121:23           investigative [1] -          175:10, 176:6,           kid [1] - 38:9               183:15, 183:16
interject [1] - 65:14        54:19                      191:18                   kids [2] - 9:1, 49:10      lawful [1] - 7:3
interjections [1] -        Investigative [1] -        jobs [6] - 172:4,          kill [1] - 45:15           Lawrence [4] - 32:21,
  65:16                      117:10                     175:18, 175:19,          killed [1] - 40:17           32:23, 56:2, 56:4
intermittently [1] -       invited [1] - 160:4          175:20, 175:22           kind [29] - 22:5, 23:16,   lawsuit [1] - 172:9
  170:6                    involved [8] - 25:10,      Joe [7] - 56:15, 56:19,     29:9, 46:9, 46:14,        lead [2] - 89:6, 146:14
internal [4] - 103:9,        29:1, 30:17, 100:8,        181:6, 181:9,             51:6, 59:1, 64:7,         leader [47] - 25:4,
  103:10, 178:7,             115:18, 151:22,            181:10, 181:11            67:9, 88:10, 126:21,        26:12, 29:6, 45:13,
  180:10                     163:11, 163:13           John [2] - 55:12, 56:1      136:10, 140:6,              54:12, 55:5, 55:11,
interpersonal [3] -        IS [2] - 133:20, 134:13    Johnson [4] - 17:21,        142:4, 151:14,              57:7, 70:17, 125:1,
  156:12, 160:1,           issue [7] - 23:14, 39:8,     18:9, 19:17, 22:24        153:18, 154:18,             125:2, 130:1,
  160:17                     52:17, 155:1,            Johnson's [1] - 18:5        154:24, 156:2,              133:24, 136:3,
Interrogatories [6] -        155:16, 161:11,          joke [6] - 39:20, 63:7,     157:4, 158:1, 160:8,        136:5, 136:6,
  4:4, 11:19, 37:3,          177:13                     126:20, 127:19,           170:24, 174:13,             136:12, 152:7,
  53:10, 54:4, 197:4       issued [1] - 61:19           128:12                    180:3, 184:14,              152:11, 152:14,
Interrogatory [1] -        issues [24] - 6:7, 45:8,   joked [1] - 127:5           184:23, 190:2, 193:1        152:20, 153:5,
  12:19                      48:15, 55:6, 55:7,       jokes [4] - 127:11,        kinds [1] - 174:19           153:8, 153:23,
interrogatory [3] -          55:8, 70:8, 70:13,         128:3, 128:5, 129:11     knowledge [10] - 53:3,       154:4, 154:13,
  12:24, 47:8, 52:11         70:18, 154:21,           Jones [7] - 53:18,          54:8, 54:23, 55:2,          154:20, 154:22,
interrupt [2] - 190:6,       155:7, 155:8,              54:2, 54:9, 54:23,        55:4, 88:18, 112:7,         155:4, 155:5, 155:6,
  190:9                      155:12, 161:8,             55:1, 55:3                121:14, 130:11,             155:10, 155:16,
interrupting [2] - 20:6,     161:13, 161:14,          Joseph [5] - 31:12,         130:14                      155:20, 165:16,
  165:8                      165:19, 172:7,             39:4, 39:8, 46:6,        knowledgeable [1] -          167:12, 167:20,
interview [7] - 25:5,        174:1, 187:19,             66:1                      196:16                      167:21, 167:23,
  25:14, 30:15, 31:7,        187:21, 189:1,           Joy [1] - 2:12             known [2] - 29:5,            168:2, 179:14,
  136:12, 139:2,             189:2, 198:4             Judd [1] - 110:8            164:14                      190:10, 195:10,
  139:23                   itemize [1] - 76:11        judging [1] - 183:5        knows [1] - 165:7            195:21, 195:24
interviewed [14] -         items [1] - 71:10          judgment [5] - 85:3,       Knull [1] - 15:5           leader's [2] - 153:24,
  25:17, 30:12, 30:13,     itself [1] - 19:6            140:3, 182:2,            Kristi [2] - 26:5, 26:7      194:21
  53:5, 121:2, 121:4,                                   182:15, 183:13           KSA [1] - 136:14           leaders [2] - 167:3,
  132:9, 132:10,                      J               July [8] - 101:4, 101:7,   Kuchay [1] - 106:4           180:1
  132:17, 137:10,                                       101:12, 101:16,                                     leading [1] - 190:8
  139:7, 142:2,                                         105:17, 106:8,                                      learn [1] - 170:24
                           jailhouse [1] - 112:9                                            L
  143:11, 178:24                                        109:19, 117:5                                       learned [1] - 97:10
                           James [5] - 17:11,                                                               least [6] - 7:24, 36:16,
interviewers [1] -                                    jump [1] - 6:16
                             36:17, 46:23, 110:8,                                L.A [1] - 37:18              115:23, 157:19,
  120:13                                              juncture [1] - 195:14
                             188:20                                              labeled [7] - 11:3,          159:18, 196:18
interviews [4] - 119:2,
                           Janes [1] - 17:10                                       11:15, 11:24, 37:2,      leave [8] - 34:9, 58:3,
  131:1, 137:21, 142:1
                           Jason [3] - 37:10,
                                                                 K                 82:15, 178:4, 178:5
intoxicated [1] - 42:12                                                                                       96:5, 103:23, 115:9,
                             43:19, 192:6                                        lack [2] - 65:3, 174:17      116:1, 154:16
Intranet [3] - 103:8,
                           Jen [1] - 111:23           K-e-n-n-e-l-l-y [1] -      lacked [1] - 63:6          leaving [2] - 35:12,
  105:10, 136:18
                           Jennifer [5] - 4:7,         26:8                      language [15] - 65:15,       37:23
introducing [1] -
                             59:24, 124:17,           Karl [6] - 25:7, 72:14,      66:24, 67:3, 67:12,      LeCompte [1] - 2:12
  118:11
                             124:23, 186:24            190:20, 190:22,             67:15, 67:18, 67:20,     led [3] - 137:14,
inverted [1] - 101:10
                           JENNIFER [7] - 1:3,         191:13                      67:21, 67:23, 68:1,        138:23, 195:18
investigated [9] -
                             1:11, 3:4, 7:2,          keep [2] - 36:21,            69:6, 69:14, 70:4,       left [6] - 33:22, 159:19,
  52:18, 53:18, 54:5,
                             198:16, 199:7, 199:9      127:21                      77:1, 183:1                169:11, 170:17,
  54:11, 54:17,
                           Jesse [1] - 15:12          keeping [1] - 92:11        large [1] - 20:3             171:12, 171:17
  120:19, 120:20,
  120:22, 121:13           Jim [7] - 188:19,          keeps [1] - 71:23          Larry [1] - 32:24          legally [1] - 133:3
                             189:13, 190:23,          Ken [8] - 72:13,           last [16] - 8:24, 9:15,    legitimate [1] - 97:23
investigation [18] -
                             190:24, 191:17,           127:21, 129:5,              9:21, 23:16, 71:19,      length [1] - 167:13
  18:17, 18:23, 25:15,
                             191:21, 194:16            168:13, 168:23,             71:24, 78:7, 79:13,      Leopold [6] - 32:21,
  25:16, 30:12, 47:24,
  53:6, 55:18, 56:18,      job [18] - 44:10,           188:21, 190:20,             80:24, 108:5,              32:23, 33:12, 56:2,
  118:13, 118:14,            117:17, 136:14,           193:13                      116:20, 131:6,             56:3, 56:4


                                             GIGLIO REPORTING SERVICES
                                                   (513) 861-2200
Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 209 of 218 PAGEID #: 297
                                                                                                                                 10



less [6] - 26:1, 76:16,       122:14, 126:15,           119:18, 120:5,           Mary [4] - 31:1, 57:12,    88:24, 89:7, 89:10,
  81:16, 143:21,              134:11, 136:19,           120:10, 122:17,           57:17, 189:15             89:12, 89:16, 91:1,
  146:1, 146:13               138:18, 148:11,           125:19, 125:22,          mask [1] - 6:13            91:6, 91:10, 149:12,
lesson [3] - 63:23,           184:24, 185:22            125:23, 131:7,           mass [5] - 20:4, 20:14,    162:12
  64:1, 64:2                looked [3] - 65:19,         133:16, 134:11,           20:16, 21:4, 21:6        meetings [5] - 124:4,
level [6] - 8:15, 66:3,       65:20, 81:10              135:10, 142:13,          master's [2] - 33:3,       124:5, 126:3, 126:4,
  116:12, 116:15,           looking [15] - 25:6,        142:14, 177:14,           113:21                    126:10
  156:11, 156:22              26:4, 37:4, 60:16,        177:16, 198:13           matches [1] - 192:8       member [8] - 30:11,
levels [1] - 173:22           75:16, 94:1, 106:8,      mails [13] - 82:19,       maternity [2] - 115:8,     32:24, 40:11, 43:12,
lie [2] - 83:18, 146:15       122:17, 125:7,            82:23, 91:8, 93:18,       116:1                     44:24, 49:12, 49:24,
lied [2] - 49:4, 52:20        125:8, 131:2, 138:8,      93:22, 98:23,            math [4] - 114:1,          180:11
life [11] - 62:4, 157:24,     138:9, 184:24, 189:9      114:16, 119:20,           114:10, 114:11,          members [42] - 16:3,
  169:7, 169:9, 170:9,      looks [15] - 76:17,         134:2, 177:18,            181:8                     29:15, 30:13, 31:7,
  170:10, 171:11,             90:11, 93:22, 94:5,       177:24, 178:10,          matter [4] - 126:5,        40:17, 41:9, 41:14,
  171:16, 173:6,              99:11, 99:24, 100:7,      178:18                    134:10, 150:1, 150:5      41:22, 43:9, 43:18,
  174:4, 176:14               104:21, 106:13,          main [5] - 68:16,         matters [3] - 7:18,        45:21, 46:4, 46:10,
light [1] - 112:8             110:19, 112:14,           126:17, 138:24,           179:11, 180:10            46:22, 51:21, 52:6,
likelihood [2] - 19:15,       115:17, 119:24,           139:16, 146:7            mean [36] - 9:21,          55:24, 57:14,
  110:17                      124:9, 133:18            maintained [1] -           13:13, 38:17, 38:18,      137:11, 145:4,
limit [1] - 163:16          lose [1] - 28:6             116:14                    61:9, 85:17, 96:7,        145:11, 156:13,
limited [2] - 100:4,        loss [3] - 174:10,         major [1] - 29:10          97:13, 99:7, 102:23,      156:18, 160:2,
  174:12                      174:24, 175:6            maker [1] - 38:8           104:15, 110:12,           160:19, 161:8,
line [2] - 62:5, 131:6      lost [7] - 27:22, 39:12,   male [16] - 32:8, 32:9,    112:2, 112:11,            161:9, 161:13,
Lisa [6] - 68:19, 82:20,      67:9, 75:9, 138:15,       63:9, 63:19, 63:20,       131:18, 133:1,            162:20, 162:24,
  83:12, 87:13,               174:14, 178:18            65:9, 65:14, 65:19,       135:1, 139:11,            163:24, 166:10,
  114:16, 189:14            Louis [2] - 50:2,           66:22, 67:1, 67:5,        139:23, 146:4,            179:20, 183:22,
list [12] - 12:24, 16:20,     163:19                    127:1, 127:3,             146:8, 146:23,            184:1, 184:17,
  24:6, 30:7, 31:1,         love [2] - 136:24,          129:18, 129:20,           147:3, 147:4,             188:19, 189:15,
  37:6, 37:8, 53:10,          167:19                    138:11                    161:23, 166:15,           192:4, 194:24,
  114:17, 124:16,           loved [6] - 167:10,        males [4] - 64:10,         166:19, 169:7,            196:1, 196:11
  134:15, 188:22              167:11, 167:22,           64:24, 67:3, 68:2         170:22, 174:10,          memo [1] - 4:10
listed [3] - 19:22,           168:2, 168:3             man [1] - 65:5             174:18, 180:7,           memorandum [3] -
  28:23, 39:3               ludicrous [3] - 184:14,    manage [1] - 173:22        181:6, 184:13,            120:1, 125:9, 125:19
listened [1] - 79:11          184:18, 184:20           managed [1] - 166:10       185:14, 195:22           Memphis [1] - 29:22
litany [1] - 64:17          lunch [4] - 56:8,          manner [1] - 149:3        meaning [2] - 153:15,     men [5] - 62:17, 62:19,
literally [3] - 44:9,         140:9, 140:22,           Manual [2] - 103:16,       196:7                     64:20, 64:22, 65:18
  146:1, 149:19               157:10                    103:18                   means [4] - 64:22,        mental [3] - 23:13,
lived [1] - 179:6           lying [2] - 134:8, 134:9   manual [1] - 103:20        104:16, 107:4,            23:17, 174:1
Liza [3] - 10:14, 59:22,                               March [1] - 199:20         191:15                   mention [1] - 106:17
  197:22                               M               Margaret [2] - 2:7, 7:9   meant [1] - 145:10        mentioned [5] - 18:16,
LLC [1] - 2:4                                          mark [10] - 59:13,        mediate [3] - 154:24,      18:17, 148:24,
load [2] - 157:20,                                      84:3, 85:23, 93:7,        155:1, 155:18             174:24, 189:22
                            ma'am [1] - 16:13                                                              mentions [1] - 29:24
  157:21                                                98:7, 100:16,            mediation [1] - 105:23
                            mad [1] - 165:20                                                               mentor [2] - 189:4,
loaded [1] - 156:7                                      107:20, 108:19,          medical [17] - 17:15,
                            magically [1] - 28:3        119:7, 133:7              17:16, 17:19, 18:13,      189:6
local [1] - 13:18
                            mail [59] - 4:5, 4:9,      marked [29] - 12:15,       18:14, 19:5, 19:19,      mentoring [1] - 161:2
locality [2] - 111:5,
                             4:12, 4:13, 4:15,          59:4, 59:19, 60:10,       21:18, 22:2, 22:11,      met [1] - 74:6
  111:15
                             4:16, 4:18, 4:19,          61:5, 61:6, 76:1,         22:17, 23:5, 23:22,      Michael [6] - 17:9,
located [1] - 17:22
                             4:21, 4:22, 4:24, 5:3,     82:14, 84:9, 86:8,        24:2, 179:8, 196:24,      55:1, 55:3, 128:5,
lock [1] - 165:16            5:4, 5:6, 5:7, 9:14,
locks [2] - 39:10,                                      90:2, 91:20, 92:3,        197:10                    128:19, 129:8
                             59:8, 84:14, 85:7,         93:11, 95:14, 98:13,     medication [2] -          Michigan [1] - 172:12
  39:11                      89:13, 90:6, 90:10,
log [6] - 139:5, 139:13,                                100:22, 101:2,            173:21, 173:24           microphone [2] -
                             90:24, 91:8, 91:12,        101:6, 108:3, 109:1,                                8:14, 8:21
  144:15, 144:17,                                                                medications [2] -
                             92:5, 95:16, 98:17,        109:18, 111:18,
  190:3, 190:4                                                                    9:10, 21:1               middle [1] - 192:8
                             99:8, 100:1, 100:11,       115:3, 117:2,
logs [1] - 46:13                                                                 medicinally [1] - 21:13   might [18] - 16:17,
                             101:3, 101:7,              119:13, 119:16,
Lois [1] - 17:8                                                                  meet [3] - 91:2,           17:5, 17:7, 17:8,
                             104:20, 105:16,            122:18, 133:13
look [19] - 11:8, 11:18,                                                          123:16, 190:1             17:9, 17:10, 17:11,
                             105:20, 106:14,           Marked [2] - 4:2, 5:1     meeting [17] - 80:10,      17:12, 17:13, 17:14,
  11:21, 12:18, 17:1,        109:19, 111:18,
                                                       married [3] - 34:23,       87:3, 87:7, 87:24,        22:21, 24:24, 41:7,
  61:4, 72:22, 76:1,         115:1, 115:4,
  82:14, 84:12, 119:5,                                  171:18, 171:19            88:4, 88:11, 88:15,       58:3, 97:3, 146:19,
                             115:17, 117:4,


                                              GIGLIO REPORTING SERVICES
                                                    (513) 861-2200
Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 210 of 218 PAGEID #: 298
                                                                                                                                11



 177:6, 194:21              58:14, 58:18, 59:13,                               57:12                      133:23, 185:23
                                                               N
mike [1] - 58:7             59:21, 59:22, 59:24,                              new [9] - 8:23, 113:5,     nothing [4] - 27:22,
mind [5] - 22:4, 42:2,      60:8, 81:20, 82:3,                                 113:6, 145:13,             181:17, 193:6, 199:8
 92:23, 152:17, 186:2       84:3, 84:11, 85:23,     name [21] - 14:1,          146:21, 147:7,            notice [1] - 131:3
mine [3] - 25:12,           86:1, 86:2, 86:3,        14:10, 25:6, 26:4,        165:1, 165:4, 198:8       Notice [3] - 3:7,
 103:15, 129:19             86:12, 86:13, 86:16,     30:6, 30:24, 31:13,      newer [1] - 158:21          122:20, 199:10
minimally [1] - 73:20       86:22, 89:23, 90:4,      32:5, 32:11, 34:24,      NEWMAN [27] - 6:9,         noticeable [1] - 45:11
minimum [1] - 100:7         91:22, 91:24, 92:4,      36:4, 43:17, 52:22,       10:16, 11:14, 11:20,      noticed [1] - 197:3
minute [2] - 57:22,         92:7, 92:9, 92:10,       59:4, 69:22, 70:5,        11:23, 12:3, 59:21,       notified [1] - 120:20
 76:3                       92:12, 92:14, 92:16,     118:22, 165:2,            59:24, 86:1, 86:3,        November [1] - 35:9
minutes [6] - 58:12,        92:17, 92:18, 93:7,      165:4, 168:16,            86:13, 91:22, 92:7,       NPR [1] - 14:22
 58:13, 140:14,             93:15, 98:6, 98:15,      172:21                    92:10, 92:14, 92:17,      number [11] - 11:4,
 185:22, 186:1, 186:6       100:16, 101:1,          named [1] - 155:5          109:15, 140:10,            61:4, 86:1, 107:12,
minutia [1] - 46:11         107:20, 108:7,          names [9] - 24:11,         140:14, 140:20,            112:20, 158:5,
misapplies [1] -            108:19, 109:3,           28:22, 36:21, 37:7,       142:10, 197:2,             158:9, 160:11,
 184:22                     109:7, 109:14,           69:16, 83:15,             197:9, 197:15,             178:10, 187:18
misquoted [1] - 65:21       109:15, 109:16,          168:18, 168:24            197:20, 197:23,           Number [2] - 82:15,
missing [3] - 27:20,        119:7, 119:15,          narrative [2] - 74:14,     198:12                     92:15
 49:24, 95:8                133:7, 133:15,           75:17                    Newman [2] - 2:3,          numbers [2] - 101:10,
mix [1] - 155:23            140:6, 140:10,          national [2] - 158:12,     196:22                     148:12
                            140:11, 140:14,          159:7                    next [13] - 14:1, 14:10,   numeric [1] - 60:3
mobile [1] - 164:24
                            140:18, 140:20,         natural [1] - 109:10       25:6, 26:4, 31:13,
moment [2] - 57:20,
                            140:23, 142:10,         necessarily [4] -          39:3, 53:9, 73:13,
 185:9
                            142:15, 168:17,          134:15, 134:24,
                                                                                                                    O
Monday [2] - 95:20,                                                            74:13, 76:18, 98:22,
                            185:17, 185:21,          176:12, 182:10            190:20, 192:2
 105:17
                            186:5, 186:11,          necessary [2] - 70:20,    nice [1] - 85:19           oath [3] - 58:22,
month [8] - 65:12,
                            186:12, 196:20,          71:9                     Nickell [2] - 22:3, 22:7    141:2, 186:15
 65:24, 67:10, 67:11,
                            197:2, 197:3, 197:9,    need [21] - 8:3, 19:8,    Nicole [7] - 30:7,         obligated [1] - 19:21
 81:13, 126:6, 139:3,
                            197:12, 197:15,          21:19, 23:6, 42:4,        31:14, 186:24,            obligation [1] - 19:13
 144:5
                            197:19, 197:20,          43:22, 96:20, 97:18,      187:4, 187:16,            observations [2] -
mood [1] - 195:4
                            197:21, 197:23,          99:4, 125:1, 125:2,       188:24, 189:1              87:13, 144:9
Moore [1] - 17:8
                            197:24, 198:7,           129:22, 144:17,          night [3] - 9:15, 9:21,    obtain [2] - 19:19,
Morgan [1] - 17:9
                            198:10, 198:12,          156:20, 168:24,           111:9                      21:18
morin [1] - 123:5
                            198:13                   184:24, 191:2,           nitpicked [1] - 191:1      obtained [1] - 134:13
Morin [12] - 73:6, 73:7,
                           MST [3] - 28:10,          195:13, 195:14           NO [1] - 1:5               obviously [7] - 22:11,
 98:18, 98:24, 99:12,
                            164:23, 166:9           needed [12] - 39:17,      nobody [1] - 165:7          28:5, 124:5, 155:24,
 99:17, 111:19,
                           muddy [1] - 79:18         64:1, 64:2, 77:18,       noise [1] - 142:8           162:9, 173:11, 179:6
 111:21, 115:7,
                           muffled [2] - 71:21,      135:16, 137:23,          nonagent [1] - 102:5       occasions [1] - 166:7
 115:23, 130:18,
                            75:13                    160:20, 166:13,          none [7] - 6:20, 16:4,     occur [1] - 28:7
 130:20
                           multi [1] - 152:13        166:17, 166:19,           139:6, 139:8,             occurred [10] - 28:20,
morning [1] - 90:17
                           multi-team [1] -          166:20, 194:5             139:15, 163:11             36:15, 50:14, 50:19,
most [8] - 40:14,
                            152:13                  needs [4] - 36:22,        nonexpert [1] - 11:10       54:23, 55:3, 88:11,
 45:20, 68:11, 103:6,
                           multiple [18] - 20:22,    79:1, 112:10, 195:11     nonresponsive [1] -         163:15, 163:19,
 151:22, 175:19,
                            21:14, 23:1, 25:14,     negative [14] - 63:4,      19:1                       163:21
 176:16, 196:16
                            26:2, 32:2, 39:9,        66:17, 66:24, 67:21,     Norfolk [1] - 137:9        October [5] - 60:21,
motivation [2] - 46:14,
                            63:1, 136:7, 137:24,     67:23, 68:1, 76:10,      normal [4] - 65:21,         90:6, 119:19,
 46:15
                            159:7, 162:20,           76:18, 76:24, 77:14,      66:3, 153:6, 153:7         119:23, 120:5
mourning [1] - 50:15
                            166:6, 168:9, 188:4,     77:15, 145:1, 149:9,                                OF [4] - 1:1, 1:7,
move [7] - 15:22, 16:6,                                                       normally [3] - 50:11,
                            189:21, 190:14,          149:10                                               199:2, 199:4
 19:2, 39:2, 52:10,                                                            99:21, 183:16
                            190:23                  neighborhood [2] -                                   offensive [9] - 63:24,
 80:23, 117:21                                                                Northeast [1] - 172:15
                           multitude [1] - 54:10     161:20, 192:9                                        179:23, 180:3,
moved [1] - 121:1                                                             Nos [7] - 59:18, 93:10,
                           Munafo [14] - 26:15,     nerdy [1] - 170:22                                    181:20, 181:23,
moving [1] - 146:6                                                             93:14, 100:19,
                            26:17, 26:24, 31:11,    never [16] - 7:18,                                    182:7, 183:1, 183:6,
MS [103] - 6:1, 6:9,                                                           100:21, 107:23,
                            36:19, 45:2, 49:19,      25:17, 37:20, 47:20,                                 183:11
 6:10, 6:22, 7:7,                                                              108:2
                            161:16, 162:22,          47:21, 48:3, 53:2,                                  offer [3] - 16:8, 24:24,
 10:14, 10:16, 10:17,                                                         notably [1] - 44:20
                            180:24, 181:1,           63:18, 65:15, 67:2,                                  154:5
 10:22, 11:14, 11:16,                                                         notary [4] - 1:20, 3:9,
                            181:2, 181:3, 192:6      68:3, 113:10,                                       offered [2] - 79:9,
 11:20, 11:21, 11:23,                                                          3:14, 199:5
                           mute [1] - 186:7          135:23, 136:1,                                       116:22
 12:2, 12:3, 12:4,                                                            Notary [1] - 199:18
                           MY [1] - 199:19           155:11, 184:8                                       offering [2] - 65:8,
 12:8, 12:17, 16:14,                                                          notes [5] - 81:10,
                           Myers [1] - 2:4          New [3] - 17:13, 55:14,                               84:22
 35:4, 58:1, 58:8,                                                             86:24, 126:16,


                                            GIGLIO REPORTING SERVICES
                                                  (513) 861-2200
Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 211 of 218 PAGEID #: 299
                                                                                                                                  12



Office [2] - 2:8, 123:1     Ohio [9] - 1:18, 1:21,      152:21, 153:1,           organization [4] -          199:5, 199:18
office [78] - 27:11,         1:24, 2:5, 2:10,           153:7, 153:12,            24:3, 165:6, 178:1,       pandemic [2] -
 29:3, 29:7, 29:19,          151:20, 199:6,             154:3, 154:8, 155:3,      178:2                      126:22, 149:1
 29:20, 31:21, 31:23,        199:17, 199:18             166:23                   organize [1] - 156:21      paper [6] - 134:16,
 32:3, 34:1, 34:10,         on-call [1] - 167:8        ones [4] - 17:19,         organized [3] -             135:1, 135:6, 136:1,
 35:13, 36:1, 36:9,         onboard [1] - 142:17        76:10, 84:2, 163:12       157:16, 176:10,            136:2, 191:4
 37:17, 52:16, 54:12,       once [5] - 38:9, 126:6,    online [4] - 112:19,       195:19                    paperwork [1] - 193:9
 55:8, 55:15, 57:13,         160:21, 173:20             112:20, 112:21,          organizing [5] - 153:9,    PAR [1] - 193:23
 68:17, 81:13, 82:10,       one [106] - 11:8, 11:11,    149:15                    154:1, 154:11,            paragraph [3] - 79:9,
 102:5, 115:12,              11:15, 11:23, 16:9,       op [4] - 96:14, 97:2,      154:15, 154:18             79:10, 82:6
 115:13, 115:15,             16:16, 16:19, 21:12,       97:5, 97:11              origin [1] - 20:4          pardon [1] - 20:6
 121:1, 122:8,               27:3, 27:19, 29:13,       open [13] - 29:16,        original [2] - 106:23,     part [19] - 23:16,
 123:10, 123:17,             29:18, 31:6, 36:3,         52:23, 59:12, 82:16,      189:15                     40:14, 45:20, 71:19,
 124:18, 127:23,             36:16, 39:13, 43:23,       89:20, 91:17, 92:22,     originated [1] - 122:4      77:11, 80:10, 80:21,
 128:13, 134:4,              53:24, 54:12, 54:13,       92:24, 98:2, 100:14,     Oscar [2] - 35:8, 35:9      88:13, 105:11,
 136:8, 137:9,               55:15, 55:24, 59:3,        103:11, 103:12           outside [9] - 24:2,         106:22, 116:20,
 137:17, 137:23,             59:7, 63:7, 64:5,         opening [1] - 52:23        89:4, 115:12,              131:20, 148:8,
 141:19, 143:5,              64:7, 65:22, 68:16,       openness [1] - 157:15      161:19, 161:21,            150:19, 160:24,
 143:9, 145:6,               69:2, 74:10, 77:8,        operated [1] - 195:18      169:7, 177:24,             161:7, 166:19,
 145:14, 146:3,              78:15, 78:16, 79:3,       operation [1] - 97:12      178:2, 192:10              170:23, 197:11
 146:7, 146:21,              79:17, 80:2, 80:7,        operational [4] -         outstanding [1] -          partake [1] - 171:24
 151:15, 151:19,             88:20, 94:6, 94:24,        100:1, 153:10,            73:19                     particular [7] - 51:24,
 152:9, 152:10,              98:3, 98:4, 100:13,        154:14, 188:11           ovary [4] - 20:4, 20:19,    78:15, 79:3, 80:3,
 152:13, 152:19,             101:15, 102:21,           operationally [1] -        20:23, 21:5                80:7, 142:24, 159:20
 152:21, 153:1,              103:22, 107:13,            138:7                    overall [7] - 61:16,       particularly [3] -
 153:6, 153:7, 154:3,        108:6, 114:16,            operations [5] - 102:3,    79:2, 84:18, 84:20,        145:4, 149:1, 149:2
 154:5, 155:3, 157:4,        114:20, 115:18,            102:9, 102:10,            111:2, 119:3, 165:11      parties [2] - 3:3,
 157:22, 158:8,              119:23, 120:10,            144:14, 144:15           overly [8] - 63:2, 63:3,    199:14
 158:21, 161:22,             120:12, 122:13,           opinion [17] - 38:2,       181:24, 182:1,            pass [2] - 136:12,
 163:15, 163:19,             127:17, 127:20,            38:14, 38:15, 38:20,      182:5, 182:7,              147:15
 163:21, 170:11,             129:11, 134:2,             39:2, 39:14, 39:23,       183:10, 183:19            passed [1] - 32:3
 170:12, 170:17,             137:8, 137:17,             39:24, 48:6, 48:20,      overqualified [1] -        passes [1] - 155:10
 170:18, 177:13,             137:19, 137:23,            61:21, 78:6, 123:23,      168:8                     passport [1] - 39:12
 193:1, 194:4, 199:16        138:4, 141:22,             124:6, 124:9, 125:3,     overreacted [1] - 63:3     past [2] - 28:17, 103:2
office's [1] - 193:10        143:5, 143:9,              126:1                    oversaw [1] - 25:2         patient [1] - 18:4
officer [2] - 36:10,         143:14, 145:5,            opinions [4] - 40:2,      overtime [1] - 111:10      PAU [1] - 110:8
 68:20                       147:17, 152:10,            40:4, 156:1, 196:19      own [9] - 39:18, 40:7,     pay [15] - 110:4,
offices [11] - 1:17,         152:19, 152:21,           opportunities [2] -        87:12, 91:2, 103:19,       110:22, 110:24,
 53:11, 137:19,              153:1, 153:7,              75:4, 75:19               103:20, 107:6,             111:1, 111:2, 111:3,
 138:1, 143:15,              153:12, 153:21,           opportunity [11] -         135:16, 149:19             111:4, 111:5, 111:7,
 152:24, 153:12,             154:3, 154:8, 155:3,       9:15, 38:19, 38:21,                                  111:14, 111:15,
 154:7, 154:8,               155:13, 157:19,            88:3, 88:7, 111:10,
 166:23, 181:12              158:19, 161:15,
                                                                                            P                117:18, 117:22,
                                                        111:11, 123:22,                                      172:3
official [12] - 32:16,       162:19, 163:15,            158:7, 158:16, 161:3                                PC [3] - 96:14, 97:1,
 73:7, 74:2, 123:9,          163:19, 165:19,           opposed [1] - 150:17      P.M [1] - 198:18            97:5
 123:11, 141:18,             166:23, 172:12,           OPR [19] - 18:17,         Page [4] - 12:20, 37:4,    PDF [2] - 11:3, 59:5
 141:20, 142:6,              172:19, 172:21,            18:22, 25:15, 30:11,      53:22, 53:23              PDFs [1] - 9:24
 142:13, 178:6,              173:3, 177:12,             37:14, 47:19, 53:4,      page [14] - 53:9,
                                                                                                            pending [1] - 164:5
 190:4, 199:16               177:21, 181:11,            53:5, 53:7, 54:5,         53:19, 60:15, 73:13,
                                                                                                            people [40] - 29:13,
offish [1] - 148:21          185:5, 185:9, 188:3,       54:18, 55:17, 56:18,      74:13, 76:19, 80:24,
                                                                                                             30:14, 30:16, 31:11,
offset [1] - 29:11           189:15, 190:15,            57:2, 118:13, 121:6,      98:23, 101:13,
                                                                                                             38:24, 41:13, 41:15,
offsite [3] - 39:6, 39:9,    192:5                      124:21, 184:2, 184:3      103:20, 125:12,
                                                                                                             42:9, 48:1, 62:10,
 115:12                     one-on-one [2] - 69:2,     OPR'd [1] - 180:20         125:15, 136:19
                                                                                                             62:14, 62:16, 62:19,
often [11] - 38:11,          190:15                    OPRs [1] - 131:21         pages [2] - 114:21,
                                                                                                             81:11, 82:9, 100:8,
 39:18, 41:18, 41:22,       one-team [20] - 29:18,     opted [1] - 158:21         125:7
                                                                                                             119:1, 121:22,
 64:15, 65:13,               54:12, 55:15, 137:8,                                paid [2] - 113:1, 166:1
                                                       options [1] - 174:12                                  122:3, 128:10,
 126:20, 149:12,             137:17, 137:19,                                     pain [1] - 108:16
                                                       orally [2] - 134:18,                                  128:17, 129:11,
 180:17, 188:20,             137:23, 143:5,                                      Pam [4] - 6:15, 81:21,
                                                        136:1                                                132:11, 138:13,
 190:6                       143:9, 143:14,                                       109:8, 198:13
                                                       order [2] - 60:3, 114:6                               138:19, 142:2,
OHIO [2] - 1:1, 199:2        152:10, 152:19,                                     Pamela [3] - 1:20,
                                                       ordinary [1] - 181:18                                 143:11, 146:19,


                                              GIGLIO REPORTING SERVICES
                                                    (513) 861-2200
Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 212 of 218 PAGEID #: 300
                                                                                                                                  13



 148:20, 149:16,          54:22, 161:8, 188:9          27:3, 39:13, 42:13,      141:11, 142:17,           42:19, 43:21, 43:24,
 150:7, 150:11,          personalities [3] -           60:6, 63:7, 64:5,        142:23, 143:4             44:6, 44:14, 50:6,
 150:16, 155:13,          42:11, 44:3, 156:1           81:13, 81:14,           Prater's [2] - 137:13,     137:14, 171:13,
 165:11, 168:12,         personality [10] -            109:10, 113:13,          138:2                     171:16, 174:5,
 168:24, 169:21,          40:15, 46:19, 46:20,         114:20, 140:7,          prefer [2] - 43:15,        175:3, 175:7
 174:20, 181:12           139:20, 140:1,               145:5, 153:18,           176:19                   professionals [1] -
people's [2] - 115:14,    147:7, 147:9,                178:9, 181:11,          preferred [1] - 88:14      23:22
 127:4                    154:21, 188:14,              195:14, 197:8           preliminary [1] - 119:2   program [19] - 24:19,
per [1] - 157:19          196:14                      points [4] - 6:16,       prepared [1] - 131:17      25:1, 25:2, 83:10,
perfect [2] - 8:16,      personality-wise [2] -        84:22, 141:4, 196:22    presence [3] - 3:10,       88:13, 88:18, 89:5,
 34:18                    139:20, 196:14              poking [1] - 192:6        3:14, 15:1                89:10, 104:22,
Performance [2] - 4:7,   personally [1] - 56:5        policies [4] - 104:2,    present [2] - 2:11,        136:17, 136:19,
 110:14                  personnel [3] - 18:12,        104:6, 177:8, 177:11     91:5                      136:21, 139:5,
performance [44] -        118:2, 179:10               policy [15] - 96:12,     presented [1] - 107:2      139:13, 164:14,
 32:16, 44:1, 44:7,      phase [1] - 160:13            102:17, 102:19,         presenting [1] - 19:16     167:22, 168:4,
 44:16, 45:4, 45:7,      phone [3] - 45:12,            103:1, 103:10,          pressure [1] - 195:23      179:14
 46:8, 47:1, 47:3,        128:12, 161:15               103:24, 104:8,          presume [1] - 104:1       programming [1] -
 47:19, 47:21, 47:22,    phonetic [3] - 32:20,         105:10, 105:12,         pretty [3] - 64:6,         114:19
 48:4, 50:6, 50:10,       33:1, 172:14                 106:19, 106:23,          85:10, 118:9             prohibited [1] -
 60:11, 60:18, 70:8,     phrase [4] - 64:16,           107:1, 107:2, 177:7     primarily [3] - 106:16,    158:24
 70:13, 70:16, 71:4,      112:4, 145:9, 184:22        politics [1] - 62:4       115:12, 127:2            prohibitions [1] -
 72:23, 74:7, 74:15,     phrasing [1] - 191:16        pondering [1] -          primary [2] - 22:9,        177:15
 75:7, 75:17, 76:4,      physical [1] - 113:24         149:13                   139:18                   project [3] - 63:22,
 78:2, 83:2, 83:6,       physics [4] - 113:20,        poor [2] - 72:7, 72:8    print [1] - 9:16           84:16, 114:20
 83:19, 83:23, 87:1,      113:21, 113:24,             population [1] - 128:8   priority [2] - 26:14,     projects [13] - 81:12,
 87:8, 105:3, 144:2,      114:11                      portion [4] - 75:17,      158:11                    94:24, 95:1, 109:24,
 144:4, 144:9,           picked [2] - 13:18,           82:1, 172:5, 185:12     privileges [1] - 104:16    110:21, 112:6,
 144:23, 145:1,           78:15                       position [16] - 43:2,    privy [2] - 120:17,        112:8, 112:12,
 187:19, 188:23,         picky [2] - 63:3, 65:3        43:7, 48:15, 55:21,      132:7                     112:21, 114:15,
 193:24, 194:1           piece [7] - 28:5,             56:21, 73:15, 81:16,                               116:23, 117:13,
                                                                               proactive [5] - 155:22,
performed [1] - 196:6     134:15, 135:1,               113:6, 117:9,                                      121:1
                                                                                156:5, 156:14,
performing [2] - 66:3,    135:6, 135:24,               120:23, 129:10,          159:24, 160:16           promoted [1] - 34:11
 194:10                   136:2, 162:6                 138:23, 152:5,          probationary [4] -        pronounce [1] -
perhaps [3] - 29:23,     place [3] - 1:15, 41:6,       166:24, 167:20           186:19, 186:21,           101:17
 127:5, 139:13            199:9                       positive [14] - 66:7,     187:12, 194:3            pronouncing [2] -
period [13] - 20:10,     Plaintiff [1] - 2:2           66:14, 66:15, 67:18,    problem [1] - 28:4         15:12, 31:1
 23:14, 25:22, 60:19,    plaintiff [4] - 1:4, 1:12,    67:20, 75:2, 75:7,      problems [1] - 20:23      pronouncing) [1] -
 60:24, 114:15,           3:4, 7:3                     75:22, 76:8, 77:6,                                 31:3
                                                                               Procedure [2] - 1:14,
 145:2, 146:13,          plaintiff's [1] - 11:9        79:19, 81:3, 144:16,                              properly [1] - 51:21
                                                                                3:7
 159:8, 159:12,          Plaintiff's [3] - 4:3,        195:8                                             prospective [1] -
                                                                               proceeding [2] - 7:19,
 159:16, 187:12,          11:18, 11:24                possession [1] -                                    29:18
                                                                                164:6
 194:3                   plan [6] - 47:20, 47:21,      106:21                                            protective [1] - 105:4
                                                                               proceedings [3] -
perished [1] - 41:15      47:23, 48:4, 138:15,        possible [2] - 96:20,                              protocol [1] - 74:20
                                                                                163:9, 163:10,
permanently [1] -         156:4                        97:19                                             protocols [1] - 187:22
                                                                                163:24
 187:17                  planned [1] - 96:14          possibly [3] - 18:6,                               provide [8] - 12:9,
                                                                               process [3] - 8:1,
permissible [2] -        planning [2] - 19:16,         57:22, 196:3                                       19:7, 22:15, 23:3,
                                                                                8:13, 120:16
 164:3, 164:4             156:6                       post [1] - 136:22                                   23:8, 23:22, 24:10,
                                                                               Production [1] - 4:4
permitted [2] - 16:17,   plans [1] - 158:1            posted [1] - 14:6                                   92:1
                                                                               production [1] -
 177:23                  platform [1] - 177:23        pot [1] - 181:13                                   provided [14] - 13:5,
                                                                                197:11
person [24] - 25:3,      platforms [2] - 177:17,      potential [2] - 16:21,                              47:9, 55:9, 85:7,
                                                                               professional [17] -
 36:3, 41:1, 42:23,       178:20                       76:18                                              87:15, 116:4,
                                                                                44:7, 45:4, 45:8,
 51:3, 62:6, 69:24,      play [2] - 169:19,           pouring [1] - 142:11                                130:15, 130:17,
                                                                                46:8, 47:1, 47:3,
 74:1, 105:22, 106:3,     172:23                      practice [2] - 22:12,                               130:23, 131:3,
                                                                                70:7, 75:5, 76:24,
 108:13, 114:23,                                       161:2                                              133:20, 134:18,
                         played [5] - 167:15,                                   77:19, 85:12,
 122:15, 126:21,                                      Prater [15] - 133:20,                               135:10, 161:3
                          172:21, 172:22,                                       101:23, 123:23,
 126:23, 147:10,                                       133:21, 133:23,                                   providers [1] - 22:2
                          173:2                                                 124:3, 126:2, 127:8,
 147:11, 147:12,                                       134:13, 135:10,                                   provides [1] - 24:20
                         pleasant [1] - 85:11                                   127:9
 149:3, 149:7, 150:8,                                  135:19, 137:6,                                    providing [3] - 75:5,
                         plowing [1] - 36:21                                   professionalism [3] -
 150:11, 154:9                                         137:7, 138:22,                                     76:24, 77:19
                         point [22] - 10:4,                                     63:6, 65:4, 116:12
personal [4] - 16:3,                                   139:22, 141:7,                                    psychological [1] -
                          21:20, 26:19, 26:21,                                 professionally [12] -


                                             GIGLIO REPORTING SERVICES
                                                   (513) 861-2200
Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 213 of 218 PAGEID #: 301
                                                                                                                                 14



 51:7                      quiet [1] - 149:14          reason [18] - 9:6,        reflected [1] - 63:10     removal [1] - 106:20
public [8] - 1:20, 3:9,    quit [1] - 173:4             74:22, 83:17, 83:21,     reflective [1] - 165:13   remove [3] - 20:3,
 3:15, 97:8, 103:11,       quite [4] - 21:13,           85:2, 87:18, 87:22,      reflects [1] - 78:2        20:18
 103:12, 136:15,            153:15, 171:21,             97:21, 105:1,            refused [3] - 25:13,      removed [9] - 20:24,
 199:5                      191:15                      106:24, 107:5,            166:7, 190:24             21:8, 27:13, 28:9,
Public [1] - 199:18        quote [2] - 66:9,            118:1, 121:18,           regal [1] - 128:20         28:12, 28:18, 55:16,
public-court [2] - 3:9,     105:12                      121:21, 136:4,           Regal [3] - 128:5,         120:22, 143:22
 3:15                      quoted [1] - 63:1            136:11, 138:3,            128:19, 129:9            reoccurrence [2] -
published [2] -                                         178:15                   regard [3] - 22:19,        20:23, 21:3
 102:18, 103:21                        R               reasonable [2] -           155:20, 187:16           REOs [1] - 154:16
pull [5] - 9:24, 10:4,                                  131:24, 185:15           regarding [5] - 18:12,    repeat [5] - 16:15,
 107:10, 107:16,                                       reasons [3] - 138:5,       38:12, 101:16,            23:15, 75:15,
 133:5                     radio [5] - 27:10,           138:6, 188:14                                       168:18, 175:13
                                                                                  121:3, 161:9
pulled [5] - 9:22, 12:7,    27:19, 27:22, 28:4,        reassurance [1] -                                   repeating [1] - 22:4
                                                                                 regina [1] - 17:13
 12:22, 38:6, 124:17        188:1                       117:8                    regular [4] - 37:24,      rephrase [1] - 66:6
purposes [1] - 190:3       radios [3] - 27:12,         receive [1] - 144:5        40:15, 160:19, 161:6     rephrased [1] - 66:13
pursuant [5] - 1:13,        27:15, 37:18               received [6] - 73:19,     regularly [4] - 111:8,    replacing [1] - 137:11
 1:14, 3:6, 3:7,           raise [1] - 88:8             106:14, 132:11,           156:15, 189:24,          report [20] - 35:17,
 199:10                    raised [1] - 100:2           132:18, 132:22,           192:7                     35:19, 35:21, 53:4,
push [1] - 33:5            raises [1] - 113:12          161:15                                              53:7, 54:20, 55:15,
                                                                                 reiterating [1] - 70:2
put [11] - 47:19, 47:20,   ranking [1] - 123:9         receiving [1] - 22:18                                60:11, 61:15,
                                                                                 relate [3] - 78:12,
 47:21, 48:3, 48:4,        rapport [1] - 157:6         recently [1] - 172:20      78:14, 78:22              120:11, 122:19,
 55:20, 186:6, 194:5,      rating [19] - 60:12,        recess [3] - 58:17,       related [9] - 14:14,       128:20, 129:1,
 194:8, 194:20,             60:18, 61:5, 61:6,          140:22, 186:10            24:16, 26:10, 29:9,       129:3, 131:17,
 195:24                     61:8, 61:12, 61:13,        recognize [1] - 36:4       30:9, 31:5, 134:5,        132:19, 132:23,
putting [2] - 120:11,       61:15, 61:16, 61:17,       recollection [1] -         169:16, 179:13            133:2, 139:4, 161:23
 198:3                      61:18, 73:3, 73:4,          96:22                                              Report [2] - 4:7,
                                                                                 relating [5] - 76:23,
                            84:19, 84:21, 87:12,       recommendation [1] -                                 122:20
                                                                                  77:2, 77:19, 78:3,
                            106:17, 144:22,
           Q                144:23
                                                        141:23                    78:11                    reported [9] - 34:7,
                                                       reconvene [1] - 140:9     relationship [1] -         36:14, 36:16, 37:12,
                           RDO [1] - 38:1              record [8] - 6:2, 7:8,                               72:13, 72:14, 72:17,
                                                                                  85:14
qualification [1] -        reach [2] - 162:2,                                                               192:19
                                                        10:19, 35:3, 60:12,      relationships [4] -
 143:4                      162:14                      176:1, 177:4              155:21, 156:13,          reporter [7] - 3:9,
qualified [4] - 32:10,     reached [1] - 56:8                                                               3:15, 12:10, 14:11,
                                                       records [9] - 19:19,       160:1, 160:17
 33:1, 33:2, 199:5         react [1] - 156:2                                                                81:24, 98:7, 185:11
                                                        19:20, 21:18, 22:11,     relative [2] - 199:13,
quarterback [2] -          reacting [1] - 182:16        23:5, 48:2, 118:2,                                 REPORTER [18] -
                                                                                  199:14
 124:8, 124:19             reactionary [2] -            196:24, 197:10                                      12:11, 16:12, 35:2,
                                                                                 relayed [1] - 56:23
Queen [2] - 172:18,         155:20, 156:10             recovery [2] - 22:17,                                59:15, 84:5, 86:4,
                                                                                 release [1] - 23:4
 172:19                    read [13] - 76:7, 81:21,     179:8                                               89:21, 92:2, 93:13,
                                                                                 released [1] - 187:11
questioned [1] - 57:7       81:24, 103:11,             red [1] - 145:22                                     98:9, 100:18,
                                                                                 releases [1] - 197:17
questioning [1] - 7:21      135:5, 169:20,             refer [1] - 78:16                                    107:22, 108:21,
                                                                                 relevancy [1] - 95:6
questions [30] - 6:19,      169:21, 170:2,             referenced [6] - 41:5,                               109:5, 119:9, 133:9,
                                                                                 relevant [14] - 18:9,
 8:6, 8:12, 11:13,          185:8, 185:11,              83:8, 110:8, 127:17,                                168:15, 185:9
                                                                                  19:12, 19:14, 21:16,
 25:4, 85:19, 87:24,        191:4, 198:12               134:12, 135:11                                     reporters [1] - 13:19
                                                                                  22:15, 22:22, 23:8,
 88:2, 88:8, 103:23,       reading [5] - 22:6,                                                             reporting [1] - 48:16
                                                       references [1] -           31:19, 36:13, 43:5,
 124:17, 131:8,             128:11, 130:9,                                                                 REPORTING [1] - 1:23
                                                        155:10                    44:7, 139:14,
 133:20, 133:22,            151:7, 181:8                                                                   reports [4] - 35:23,
                                                       referencing [1] -          152:18, 152:22
 133:23, 134:1,            ready [13] - 10:3, 12:6,                                                         37:14, 87:15, 156:7
                                                        125:21                   relieve [1] - 27:5
 134:12, 134:14,            12:21, 17:2, 58:19,        referred [5] - 64:14,     remarks [3] - 38:12,      representing [1] - 7:9
 134:17, 135:11,            59:6, 59:10, 92:19,         68:19, 84:19, 90:9,       75:7, 77:8               reputation [2] -
 135:24, 136:1,             92:20, 93:16,               184:12                   remediated [1] -           164:11, 174:21
 136:4, 136:5,              136:16, 191:8              referring [19] - 18:15,    193:22                   request [6] - 94:9,
 136:12, 136:15,           real [3] - 108:16,           21:3, 26:20, 47:14,      remember [12] -            99:21, 142:14,
 137:4, 185:24,             157:12, 157:22              47:16, 67:16, 76:20,      49:14, 52:21, 53:8,       193:10, 193:11,
 186:14, 196:21            realized [1] - 106:18        76:22, 77:12, 80:7,       68:20, 68:22, 81:17,      193:19
quick [3] - 57:22,         really [9] - 69:13, 72:2,    102:11, 115:1,            96:8, 96:17, 137:1,      requested [4] - 32:5,
 186:3, 186:6               97:23, 125:2,               115:5, 117:8,             144:19, 168:20,           82:1, 94:2, 185:12
quickly [5] - 11:13,        127:24, 128:13,             117:17, 118:19,           179:12                   requesting [2] - 93:23,
 19:3, 37:8, 41:8,          171:5, 176:7, 179:22        124:13, 125:9,           remind [3] - 58:21,        166:22
 59:2                      reappeared [1] - 28:3        159:11                    141:1, 186:14            requests [1] - 82:24


                                                GIGLIO REPORTING SERVICES
                                                      (513) 861-2200
Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 214 of 218 PAGEID #: 302
                                                                                                                                15



Requests [1] - 4:4          65:13, 67:10, 67:11,     111:12                     184:9, 184:17            SF50's [1] - 118:3
requirements [1] -          144:23                  scheduled [3] - 64:6,      sees [1] - 22:11          shake [1] - 126:23
 191:18                   revoked [1] - 178:19       83:10, 154:17             select [2] - 137:15,      share [5] - 9:20,
reserved [1] - 126:21     right-hand [1] - 11:5     school [1] - 114:4          138:23                    179:1, 179:3,
Resources [1] -           Ritenour [8] - 137:18,    science [3] - 114:10,      selected [4] - 77:24,      179:10, 180:17
 110:13                     141:9, 141:23,           114:22, 148:11             137:7, 142:18,           shattered [1] - 175:11
respect [8] - 40:20,        142:23, 143:1,          sciences [1] - 113:24       142:20                   Shaw [3] - 55:12,
 40:24, 41:1, 49:3,         144:1, 163:18           sciency [1] - 170:22       selecting [3] - 141:17,    55:13, 56:1
 49:8, 61:23, 166:6,      Ritenour's [2] -          scorings [1] - 142:2        141:20, 193:7            shift [4] - 37:16, 46:1,
 194:19                     141:18, 143:17          screaming [4] -            self [1] - 174:17          160:6, 190:1
respectful [2] - 62:6,    Road [1] - 172:14          161:18, 161:20,           self-esteem [1] -         shit [1] - 162:6
 62:9                     Robert [3] - 16:18,        192:8, 192:10              174:17                   shocked [1] - 50:16
respective [1] - 3:3        32:22, 56:22            scroll [2] - 98:22,        send [4] - 121:12,        short [6] - 58:16,
respects [1] - 199:9      role [5] - 152:6,          119:24                     193:9, 197:7, 197:18      106:13, 140:21,
respond [4] - 45:14,        152:20, 153:24,         seal [1] - 199:16          sending [1] - 21:17        165:21, 165:24,
 63:17, 156:10, 167:7       154:20, 155:19          search [1] - 103:10        sense [4] - 8:10,          186:9
responded [7] - 50:12,    roles [1] - 48:11         searched [2] - 124:18,      139:24, 147:15,          shortly [3] - 60:24,
 51:11, 51:18, 51:21,     Romeo [1] - 35:8           134:4                      196:16                    61:2, 158:5
 90:16, 94:6, 95:20       Ron [2] - 32:13, 33:4     searching [1] - 60:6       sensitive [2] - 95:2      shoulders [2] -
responding [1] -          Ronald [2] - 34:3,        season [1] - 173:3         sent [17] - 89:13,         126:24, 127:4
 50:11                      35:20                   second [1] - 79:24          89:14, 90:23, 90:24,     shout [1] - 59:5
responds [1] - 51:9       room [4] - 20:1, 58:4,    section [2] - 74:14,        91:8, 120:6, 120:13,     show [4] - 48:3,
Response [2] - 4:3,         124:22, 129:23           105:10                     121:10, 122:3,            124:12, 182:13,
 11:19                    Rose [4] - 32:13, 33:4,   secure [1] - 28:5           122:5, 132:24,            190:16
response [13] - 12:24,      34:3, 35:20             securing [2] - 39:9,        178:11, 193:13,          showed [2] - 64:23,
 47:7, 50:14, 50:18,      rotated [1] - 161:5        177:13                     193:15, 193:22,           133:23
 50:21, 50:23, 51:1,      round [1] - 106:3         security [11] - 36:10,      194:2                    showing [1] - 37:23
 51:2, 52:11, 54:4,       rounds [1] - 158:20        36:14, 39:6, 39:19,       sentence [3] - 78:7,      shown [1] - 64:23
 75:8, 79:9, 145:17       rub [1] - 192:3            174:10, 175:1,             79:13, 80:6              shows [1] - 134:3
responses [1] - 37:3      rude [1] - 150:3           175:7, 175:8,             separate [6] - 10:9,      sic [1] - 141:9
Responses [1] - 12:1      ruined [1] - 175:11        175:14, 175:24,            56:7, 103:19, 134:9,     side [2] - 120:17,
responsive [1] - 85:12    rule [1] - 96:8            177:3                      134:17, 142:1             162:4
rest [1] - 51:20          rules [2] - 8:2, 96:7     see [58] - 11:14, 20:12,   September [6] - 41:7,     Sierra [1] - 35:8
restaurant [1] - 29:16    Rules [2] - 1:14, 3:6      31:13, 37:6, 37:10,        60:12, 60:21, 61:1,      sign [6] - 19:18, 21:17,
result [3] - 19:13,       run [4] - 115:13,          53:4, 53:7, 54:19,         98:19, 99:9               23:6, 73:10, 121:4,
 42:24, 199:15              161:4, 194:20, 196:2     55:15, 60:10, 60:13,      serious [1] - 41:12        198:11
resume [2] - 175:10,      running [4] - 127:19,      61:10, 63:16, 73:16,      serve [2] - 161:5,        signature [4] - 3:13,
 175:21                     143:9, 154:17, 161:2     74:16, 75:1, 75:18,        195:21                    197:1, 199:13
resurfaced [1] - 56:21    Ryan [6] - 16:18,          76:17, 77:4, 82:23,       served [1] - 26:2         signed [11] - 24:21,
retained [1] - 117:17       32:22, 33:14, 33:16,     84:14, 84:18, 84:24,      service [2] - 75:5,        37:13, 47:9, 47:12,
retaliated [2] - 47:24,     34:14, 56:22             86:16, 90:10, 94:1,        76:24                     47:18, 48:5, 63:2,
 173:13                                              95:17, 95:19, 98:23,      SERVICES [1] - 1:23        65:22, 66:10,
                                                     99:6, 105:16, 109:3,      services [2] - 77:20,      136:13, 197:5
retaliation [1] - 151:3              S
retired [1] - 36:9                                   109:23, 110:2,             105:5                    significant [1] - 50:5
returned [1] - 41:20                                 110:6, 111:18,            set [15] - 1:16, 11:2,    signs [1] - 74:3
                          S-t-o-s-u-r [1] - 13:8     111:21, 114:16,            39:11, 84:1, 96:3,       silence [2] - 149:15,
returning [1] - 27:14
                          sad [1] - 42:24            115:17, 116:9,             100:13, 107:9,            188:1
Reul [1] - 2:4
                          safe [2] - 105:3, 157:5    117:4, 117:7,              117:20, 139:20,          similar [6] - 29:7,
revamped [1] - 66:5
                          Samaritan [1] - 17:23      122:15, 122:18,            143:17, 157:7,            29:17, 68:22, 89:15,
revenge [5] - 150:12,
 150:18, 184:9,           sandwiches [1] -           122:21, 134:12,            192:21, 199:11,           90:24, 133:24
 184:12, 184:18            157:10                    135:13, 138:9,             199:16                   similar-sized [1] -
review [12] - 9:17,       SAP [1] - 193:18           139:13, 145:16,           Set [1] - 4:3              29:7
 10:5, 66:1, 72:24,       sat [5] - 65:13, 65:24,    146:13, 146:18,           setting [1] - 154:17      similarly [3] - 29:3,
 75:17, 76:4, 78:17,       67:10, 87:3, 141:24       155:19, 160:19,           setup [1] - 8:20           89:16, 91:9
 81:14, 83:2, 87:14,      Saturday [1] - 94:6        178:5, 185:23,            several [2] - 53:10,      similarly-sized [1] -
 87:19, 144:6             saw [7] - 22:16, 34:20,    197:13                     82:19                     29:3
reviewed [1] - 9:21        53:2, 124:4, 144:13,     seeing [4] - 22:24,        severe [2] - 20:2,        simple [1] - 48:2
                           146:10, 186:16            33:20, 79:8, 144:19        20:20                    simply [1] - 144:8
reviewing [3] - 32:16,
                          scale [1] - 61:10         seek [6] - 23:12,          severely [1] - 20:20      single [1] - 190:17
 73:7, 74:2
                          schedule [2] - 111:9,      23:17, 24:1, 150:12,      sex [1] - 35:14           SIS [1] - 75:3
reviews [5] - 32:17,


                                            GIGLIO REPORTING SERVICES
                                                  (513) 861-2200
Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 215 of 218 PAGEID #: 303
                                                                                                                                 16



sit [3] - 90:14, 152:2,    182:17, 196:15            188:19                     159:2, 178:19              20:24, 24:18, 25:13,
 191:4                    somewhat [7] - 95:22,     specifics [1] - 137:16     stapleton [2] - 61:22,      30:21, 49:24, 58:22,
sitting [4] - 90:21,       145:21, 151:9,           specified [1] - 79:13       62:21                      60:6, 86:10, 117:9,
 91:12, 152:4, 188:8       179:23, 180:3,           spell [3] - 35:2, 35:5,    Stapleton's [2] -           117:12, 129:8,
situation [32] - 14:5,     184:21, 196:15            136:21                     84:20, 99:17               141:2, 142:18,
 14:15, 14:23, 15:8,      somewhere [1] - 28:2      spelling [1] - 35:6        STAR [1] - 136:24           159:22, 170:4,
 15:15, 15:19, 18:13,     soon [2] - 113:3,         spend [1] - 151:13         star [1] - 187:7            171:18, 171:19,
 18:14, 18:19, 42:7,       113:7                    spin [1] - 159:21          start [8] - 8:13, 13:7,     172:16, 173:11,
 52:4, 52:7, 57:15,       sorry [38] - 16:22,       spin-off [1] - 159:21       26:6, 44:19, 53:17,        173:14, 179:15,
 57:16, 71:13, 71:14,      18:3, 21:2, 22:6,        spit [1] - 193:2            60:9, 77:2, 174:13         186:15
 71:17, 112:23,            23:15, 26:19, 47:15,     spot [1] - 194:21          started [7] - 9:13,        stipulate [1] - 6:3
 115:14, 124:6,            50:24, 53:19, 67:14,     spouse [4] - 16:10,         19:24, 20:22, 40:15,      stipulated [1] - 3:2
 124:21, 137:2,            67:19, 71:23, 74:12,      16:11, 16:16, 172:6        46:11, 170:7, 192:6       stipulations [2] - 1:16,
 147:7, 149:20,            75:15, 86:10, 86:19,     spouse's [1] - 63:12       starting [2] - 61:2,        199:10
 151:14, 155:17,           87:11, 88:1, 99:7,       spring [2] - 8:24,          113:6                     stoic [1] - 196:15
 178:24, 180:23,           107:3, 107:12,            20:11                     starts [1] - 59:7          stolen [1] - 39:13
 182:13, 182:21,           108:9, 124:19,           spun [1] - 193:1           State [3] - 1:21, 199:6,   stood [4] - 137:2,
 183:14, 183:17            125:12, 131:10,          squad [1] - 63:9            199:18                     143:1, 143:10,
situations [3] - 29:17,    141:13, 142:10,          SS [1] - 199:3             state [1] - 47:8            143:18
 115:15, 178:23            142:11, 148:15,          SSA [4] - 120:6, 120:7,    STATE [1] - 199:2          stop [3] - 8:4, 158:2,
six [10] - 58:13, 61:5,    164:16, 164:17,           130:22, 135:11            statement [17] - 37:14,     191:2
 65:12, 65:24, 67:10,      165:8, 169:12,           SSG [5] - 28:10,            47:12, 47:18, 48:5,       stopped [5] - 46:9,
 67:11, 81:13, 139:3,      171:14, 171:15,           102:8, 164:13,             50:7, 66:10, 85:4,         161:17, 161:19,
 144:5, 166:3              175:4, 175:12, 185:5      164:16, 164:18             96:10, 106:4, 121:5,       161:24
six-month [7] - 65:12,    sort [6] - 39:6, 45:23,   St [2] - 50:2, 163:19       136:13, 145:18,           stopping [1] - 140:7
 65:24, 67:10, 67:11,      47:6, 120:16,                                        146:16, 166:11,           story [1] - 15:16
                                                    stack [1] - 58:24
 81:13, 139:3, 144:5       150:18, 151:3                                        184:13, 184:20,           Stosur [2] - 13:8, 13:9
                                                    staff [4] - 77:7, 79:20,
sized [2] - 29:3, 29:7    sought [3] - 75:4,                                    184:21                    straight [2] - 166:2,
                                                     79:22, 79:23
skill [5] - 139:20,        75:19, 173:17                                       statements [7] -            167:18
                                                    stake [1] - 124:20
 143:17, 144:16,          sound [2] - 87:16,                                    24:21, 24:22, 31:8,       stray [2] - 145:10,
                                                    stamped [1] - 11:4
 156:22, 157:7             99:16                                                63:2, 65:23, 128:21,       145:18
                                                    stand [3] - 16:22,
skilled [2] - 75:3,       sounds [13] - 50:4,                                   136:7                     Street [3] - 1:18, 2:4,
                                                     120:7, 148:21
 75:19                     66:19, 85:10, 96:9,                                 states [1] - 30:17          2:9
                                                    stand-offish [1] -
skills [5] - 116:17,       106:18, 112:22,                                     STATES [2] - 1:1, 1:7      stress [5] - 20:13,
                                                     148:21
 144:14, 156:19,           114:10, 115:6,                                      States [1] - 1:17           167:6, 173:14,
                                                    standard [1] - 35:6
 157:4, 161:1              120:9, 159:8, 166:9,                                stating [3] - 71:6,         173:18, 173:22
                                                    stands [2] - 110:15,
slanted [1] - 66:13        191:21, 194:1                                        142:14, 150:4             stressful [4] - 159:8,
                                                     164:24
slash [1] - 110:8         SOUTHERN [1] - 1:1                                   stationed [2] - 24:20,      159:15, 173:14,
                                                    Stapleton [60] - 61:20,
sleep [1] - 174:14        southern [1] - 151:19                                 115:11                     173:16
                                                     64:18, 65:2, 66:5,
sleeping [1] - 27:4       speaking [3] - 78:22,                                status [1] - 110:3         strictly [1] - 152:15
                                                     66:16, 68:11, 69:22,
Smith [2] - 17:14, 57:5    80:20, 149:12                                       stein [1] - 187:7          strike [1] - 18:24
                                                     70:22, 71:12, 72:5,
sniffing [3] - 145:9,     special [9] - 36:9,                                  stenotype [2] - 3:9,       string [1] - 119:20
                                                     72:18, 73:2, 73:21,
 145:18, 146:17            37:16, 81:12,                                        199:11                    strong [1] - 125:1
                                                     74:6, 74:21, 74:23,
snippets [1] - 125:21      109:24, 110:21,                                     step [2] - 131:11,         struck [1] - 145:1
                                                     79:21, 81:8, 82:4,
so.. [1] - 109:4           114:15, 117:13,                                      196:2                     subject [8] - 7:21,
                                                     82:19, 82:24, 83:6,
socially [1] - 34:21       121:1, 164:20                                       Stephanie [8] -             18:20, 18:22, 52:23,
                                                     84:15, 86:24, 87:10,
someone [13] - 18:11,     Special [6] - 52:15,                                  133:21, 133:22,            52:24, 56:18, 128:7,
                                                     87:11, 87:19, 87:23,
 68:15, 88:18, 89:9,       73:8, 102:3, 116:6,                                  134:5, 134:7, 134:8,       188:1
                                                     88:9, 88:16, 90:12,
 95:21, 149:11,            120:8, 123:1                                         135:10, 135:19,           subject's [1] - 161:20
                                                     94:5, 95:17, 98:18,
 149:18, 179:17,          Specialist [1] - 117:10                               141:7                     subjective [1] - 51:6
                                                     98:23, 99:9, 99:11,
 182:1, 182:6, 182:7,     specific [11] - 18:20,     101:4, 106:15,            Stephen [2] - 17:21,       submit [1] - 190:3
 184:9, 195:13             27:11, 40:22, 42:5,       106:19, 109:20,            32:20                     submitted [3] - 3:12,
sometime [2] - 25:20,      112:6, 125:24,            111:19, 111:22,           stepped [1] - 129:9         52:21, 199:12
 109:11                    126:13, 138:21,           123:5, 127:18,            steps [1] - 189:18         subordinate [4] -
sometimes [13] - 46:2,     143:16, 180:17,           129:7, 129:10,            stereotypical [2] -         36:18, 36:19, 77:8,
 63:5, 126:24,             189:7                     129:19, 130:21,            64:4, 64:15                77:9
 149:15, 154:6,           specifically [8] -         134:3, 141:21,            Steven [2] - 15:5,         subordinates [14] -
 157:9, 157:20,            17:18, 32:4, 42:17,       141:24, 142:22,            22:23                      45:21, 65:9, 65:14,
 157:23, 160:9,            76:7, 128:16,             156:16, 157:13,           stick [2] - 42:3, 152:18    69:5, 69:20, 78:13,
 161:12, 162:13,           129:14, 129:17,           158:3, 158:4, 159:1,                                  78:23, 79:1, 79:12,
                                                                               still [23] - 19:21,


                                           GIGLIO REPORTING SERVICES
                                                 (513) 861-2200
Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 216 of 218 PAGEID #: 304
                                                                                                                            17



 80:20, 129:19,          support [1] - 154:6         170:9                    154:20, 154:22,        term [2] - 181:20,
 155:12, 155:21,         supposed [12] - 78:9,     TDY [26] - 26:13,          155:2, 155:3, 155:4,     181:22
 179:2                    78:12, 78:20, 121:8,       26:18, 27:6, 27:7,       155:5, 155:6, 155:9,   terminate [3] - 193:8,
suburbs [1] - 18:2        121:16, 125:4,             28:16, 29:8, 32:7,       155:13, 155:15,          193:12, 193:20
successful [4] -          133:2, 133:3, 137:3,       33:5, 38:1, 41:21,       155:19, 156:13,        terms [12] - 61:9,
 73:20, 144:21,           153:8, 155:7, 162:13       56:7, 57:1, 57:6,        156:18, 156:21,          69:21, 123:3,
 144:22                  supposedly [1] -            57:9, 66:8, 95:21,       156:23, 157:5,           130:22, 146:12,
suddenly [1] - 56:20      27:14                      96:3, 96:7, 96:8,        157:6, 160:1, 160:5,     156:12, 159:5,
suit [1] - 138:12        surgeries [1] - 23:2        158:13, 160:3,           160:7, 160:19,           159:18, 162:15,
Suite [2] - 1:18, 2:9    surgery [4] - 20:3,         168:23, 179:4,           161:2, 161:4, 161:7,     162:23, 170:12,
suited [2] - 64:11,       22:20, 23:1, 26:21         181:12                   161:9, 161:12,           170:15
 168:5                   Surikov [4] - 17:4,       TDYs [5] - 41:18,          162:11, 162:20,        test [1] - 157:4
summary [6] - 61:6,       72:15, 168:14,             158:6, 158:10,           162:23, 163:17,        testified [4] - 19:11,
 73:4, 80:2, 84:19,       168:23                     159:7, 168:12            163:24, 164:24,          64:19, 71:3, 130:7
 84:21, 119:3            surprised [9] - 130:2,    tea [1] - 142:11           165:12, 165:14,        testify [2] - 51:10,
summer [2] - 28:19,       130:4, 130:6,            teacher [2] - 113:7,       165:16, 165:21,          130:3
 113:11                   148:14, 148:20,            176:5                    165:23, 166:9,         testimony [16] - 6:8,
supervised [4] - 77:7,    150:6, 150:10,           teaching [4] - 113:23,     166:19, 166:23,          7:16, 7:17, 9:7, 9:11,
 79:19, 79:22, 79:23      150:13, 150:15             176:7, 176:8, 176:12     167:2, 167:4, 167:7,     16:8, 16:17, 19:16,
supervising [6] -        surprising [1] - 151:1    team [196] - 25:3,         167:12, 167:20,          22:15, 23:9, 24:23,
 76:19, 76:22, 79:16,    surveillance [17] -         26:12, 26:13, 27:5,      167:21, 167:23,          68:5, 71:17, 82:2,
 80:24, 81:15, 82:5       138:8, 144:14,             27:12, 29:6, 29:7,       168:2, 179:7,            142:19, 185:13
supervision [1] -         146:10, 151:8,             29:14, 29:18, 30:11,     179:14, 179:20,        THE [38] - 1:7, 6:20,
 199:12                   154:17, 154:18,            30:13, 30:14, 31:6,      180:1, 180:10,           10:20, 12:11, 16:12,
supervisor [52] -         154:19, 161:18,            32:24, 36:15, 37:17,     180:11, 180:16,          35:2, 58:6, 58:12,
 25:11, 25:19, 25:23,     161:24, 164:9,             38:24, 40:11, 40:17,     183:22, 184:1,           58:15, 59:15, 60:4,
 27:18, 32:8, 32:12,      164:20, 164:24,            41:9, 41:13, 41:15,      184:17, 186:18,          84:5, 86:4, 86:10,
 32:14, 32:18, 34:3,      167:11, 167:23,            41:21, 42:8, 42:11,      187:23, 188:17,          86:20, 89:21, 92:2,
 34:12, 35:20, 38:7,      176:21, 187:23,            42:18, 42:23, 43:9,      188:18, 189:11,          93:13, 98:9, 100:18,
 42:20, 48:13, 61:20,     192:9                      43:12, 43:17, 44:3,      189:13, 189:23,          100:24, 107:22,
 68:12, 70:19, 71:9,     surveillances [1] -         44:4, 44:6, 44:8,        190:10, 191:9,           108:5, 108:21,
 71:12, 72:5, 72:7,       151:23                     44:9, 44:17, 44:21,      191:11, 191:18,          109:5, 109:13,
 72:9, 74:1, 78:20,      survey [1] - 18:21          45:1, 45:13, 45:20,      191:24, 192:4,           119:9, 133:9,
 85:17, 88:17, 98:24,    Susan [3] - 14:1,           46:5, 46:21, 47:22,      192:21, 192:22,          140:16, 142:7,
 99:17, 99:22,            14:15, 24:15               48:11, 48:17, 49:12,     194:21, 194:23,          142:12, 168:15,
 102:13, 102:16,         Swenson [5] - 25:7,         50:9, 51:21, 52:6,       195:5, 195:10,           185:9, 185:14,
 104:1, 127:14,           25:18, 72:14,              54:12, 55:4, 55:11,      195:11, 195:17,          186:3, 186:8, 198:5,
 127:15, 127:24,          190:21, 190:22             55:15, 55:24, 57:7,      195:18, 195:21,          198:8
 128:5, 129:5, 129:8,                                57:13, 63:17, 64:9,      195:24, 196:1,         theme [1] - 92:8
                         switch [1] - 57:20
 154:23, 156:3,                                      68:11, 68:15, 70:10,     196:2, 196:11          themselves [2] -
                         sworn [14] - 7:1, 7:4,
 156:16, 163:4,                                      70:16, 70:17, 71:5,    teams [6] - 27:6,          51:23, 152:5
                          7:20, 24:21, 37:14,
 166:18, 187:8,                                      78:8, 133:24, 136:3,     28:16, 143:9,          thereafter [1] - 158:5
                          47:12, 47:18, 48:5,
 188:21, 190:18,                                     136:4, 136:6,            154:21, 158:13,        therefore [1] - 183:15
                          63:2, 65:22, 66:10,
 192:12, 194:11,                                     136:12, 137:8,           164:9                  thinking [4] - 149:14,
                          121:4, 136:13, 199:7
 195:14                                              137:11, 137:17,        technical [2] - 197:6,     149:19, 149:20
                         sympathetically [1] -
supervisor's [1] -                                   137:19, 137:23,          198:4                  thinks [1] - 85:10
                          64:7
 162:12                                              137:24, 143:5,         technicians [1] -        thoughtful [1] - 148:6
                         system [2] - 39:11,
supervisors [17] -                                   143:9, 143:14,           27:15                  threaten [1] - 184:9
                          103:9
 25:16, 32:19, 42:14,                                145:4, 145:7, 151:8,   Telephonically [1] -     threatened [2] - 36:17,
 68:16, 69:13, 72:11,                                152:6, 152:10,           2:12
                                    T                152:11, 152:13,        temporarily [2] -
                                                                                                       36:18
 83:9, 83:11, 102:4,                                                                                 threatening [1] -
 126:7, 127:20,                                      152:14, 152:15,          82:10, 85:18             45:15
 127:21, 128:3,          T-III's [1] - 112:10        152:19, 152:20,        temporary [4] - 27:7,    threats [1] - 45:14
 156:17, 157:13,         take-home [1] - 102:2       152:21, 153:1,           27:9, 83:10, 96:4
                                                                                                     three [8] - 1:23, 29:9,
 168:9, 168:22           talks [1] - 190:23          153:4, 153:5, 153:7,   ten [1] - 153:16           32:19, 48:18, 100:8,
Supervisory [1] -        tall [1] - 114:5            153:8, 153:10,         tennis [4] - 169:19,       159:21, 172:4, 186:1
 117:9                   Tana [1] - 14:19            153:12, 153:23,          172:1, 172:10,         throughout [2] -
supervisory [5] -        target's [1] - 192:9        153:24, 154:3,           172:24                   53:12, 116:13
 81:15, 120:8, 126:4,    taught [2] - 64:1, 64:2     154:4, 154:8,          Tennis [2] - 172:15,     throw [1] - 170:24
 129:10, 161:1           taxing [2] - 167:4,         154:13, 154:15,          172:18
                                                                                                     tie [1] - 114:12


                                           GIGLIO REPORTING SERVICES
                                                 (513) 861-2200
Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 217 of 218 PAGEID #: 305
                                                                                                                                   18



Tiffany [5] - 120:6,         139:13, 148:9,             43:4, 49:14, 102:24,      58:22, 81:12, 82:15,      vacillated [1] - 153:18
  122:13, 124:15,            156:18, 156:21,            112:22, 124:19,           83:9, 85:18, 129:10,      vague [1] - 120:24
  125:18                     156:22, 158:20,            136:5, 156:6,             141:2, 186:15,            valid [1] - 84:21
time-wise [1] - 170:9        176:9, 176:10,             170:24, 185:2, 189:3      199:12                    values [1] - 74:10
timecard [2] - 54:13,        192:20                   tube [2] - 20:5, 20:19     undermine [2] - 48:22,     variable [1] - 111:8
  55:6                     trainings [8] - 32:4,      Tuesday [2] - 99:8,         190:9                     variety [1] - 151:21
timecards [1] - 46:12        112:20, 112:21,            109:18                   undersigned [1] -          various [2] - 74:14,
timeline [1] - 106:7         139:11, 157:16,          turn [14] - 37:1, 45:12,    199:5                      117:22
timing [1] - 159:6           157:17, 158:24,            55:1, 58:7, 59:4,        understood [3] - 8:9,      vary [1] - 151:15
timothy [2] - 35:1,          176:11                     73:13, 74:13, 85:21,      9:4, 105:14               vehicle [3] - 101:21,
  35:6                     transcribed [4] - 3:10,      91:15, 105:14,           unease [1] - 146:18         102:2, 104:17
Timothy [1] - 35:7           3:11, 199:11, 199:12       109:17, 111:17,          unfair [1] - 77:15         vehicles [4] - 102:6,
tire [1] - 28:2            transcript [2] - 132:11,     114:24, 117:1            unique [1] - 151:9          103:24, 151:23,
title [3] - 117:12,          132:18                   turned [1] - 162:21        unit [3] - 24:17, 24:18,    192:23
  117:17, 164:19           transcriptions [1] -       turning [3] - 30:6,         110:14                    vengeful [1] - 150:7
TJ [2] - 17:11, 28:24        112:9                      53:9, 104:20             UNITED [2] - 1:1, 1:7      venue [2] - 9:21, 14:24
to.. [1] - 66:11           transcripts [1] -          twice [2] - 36:16,         United [1] - 1:17          verbal [7] - 35:23,
today [7] - 6:23, 7:9,       128:11                     127:3                    unknown [2] - 20:3,         78:17, 87:2, 129:2,
  9:7, 9:11, 159:17,       transferred [1] -          two [21] - 29:9, 31:11,     20:14                      129:3, 134:21,
  176:5, 198:3               141:16                     40:17, 45:16, 48:18,     unless [1] - 154:5          134:22
together [5] - 44:6,       transition [1] - 6:7         71:24, 82:24, 119:1,     unlike [1] - 40:15         verbally [4] - 79:6,
  44:17, 120:11,           transportation [1] -         122:3, 122:10,           unpredictable [1] -         80:10, 80:13, 80:15
  156:23, 179:6              104:13                     122:15, 137:11,           157:21                    verification [1] - 197:7
tom [1] - 56:24            Transportation [1] -         137:18, 148:3,           unprofessional [4] -       versus [1] - 170:17
Tom [2] - 57:1, 163:14       105:2                      177:17, 186:1,            69:17, 69:20,             via [1] - 9:20
tomorrow [1] - 90:17       treat [2] - 20:21, 21:13     186:17, 186:18,           124:11, 128:1             video [1] - 6:4
took [14] - 41:6, 46:14,   treating [2] - 19:24,        192:13, 192:15,          unrelated [2] - 56:7,      views [1] - 62:4
  46:19, 61:14, 79:2,        22:24                      193:20                    134:9                     Vine [1] - 2:4
  87:1, 97:17, 129:14,     treatment [6] - 20:12,     type [17] - 67:12,         up [52] - 6:14, 9:22,      violations [1] - 36:15
  129:18, 131:17,            21:16, 22:18, 22:21,       67:15, 69:5, 69:14,       9:24, 10:5, 11:2,         violence [1] - 45:15
  142:16, 146:22,            23:13, 23:18               115:20, 126:22,           12:7, 12:22, 13:18,       visiting [1] - 181:13
  147:4, 183:18            treatments [1] - 21:1        147:9, 147:11,            20:24, 23:16, 37:23,      volunteered [2] - 64:3,
top [3] - 118:6, 123:4,    tremendously [2] -           149:3, 149:6,             41:18, 47:15, 59:12,       64:6
  166:16                     50:10, 144:24              150:11, 151:15,           61:3, 79:18, 89:20,       vs [1] - 1:5
touch [2] - 126:22,        Trencher [1] - 119:4         151:16, 171:2,            92:24, 96:7, 98:2,
  126:24                   tried [16] - 21:13,          179:9, 183:16,            107:10, 107:17,
                             27:20, 32:8, 33:5,         184:12                    114:6, 116:1, 125:6,
                                                                                                                       W
touching [2] - 127:4,
  149:2                      39:18, 40:10, 40:12,     types [3] - 65:1, 65:16,    129:21, 133:5,
tournaments [2] -            41:1, 48:22, 49:3,         116:23                    147:11, 154:17,           wait [3] - 76:3, 98:6,
  172:22, 172:24             116:8, 139:11,           typewriting [1] -           155:9, 158:12,             152:2
toward [5] - 62:13,          157:19, 158:7,             199:12                    158:19, 159:17,           waiting [2] - 131:14,
  64:19, 68:6, 68:8,         160:20, 196:18           Typewritten [1] - 4:10      161:10, 161:13,            152:4
  79:18                    trifecta [1] - 166:20      typical [1] - 138:10        162:2, 167:18,            waiver [1] - 19:18
towards [9] - 38:22,       TriHealth [1] - 17:23      typically [1] - 138:8       168:23, 186:13,           walk [1] - 128:24
  64:4, 64:21, 66:24,      trip [1] - 37:21                                       189:2, 190:1, 191:1,      Wall [9] - 17:6, 72:13,
  67:3, 68:1, 77:6,        trouble [9] - 8:5, 50:8,              U                191:8, 192:21,             127:21, 129:5,
  95:15, 160:10              78:10, 86:11, 92:21,                                 194:5, 194:8, 195:5,       168:13, 168:23,
track [2] - 92:11,           118:11, 169:3,                                       196:2, 197:22, 198:4       188:21, 190:20,
                                                      U.S [2] - 2:8, 103:16
  127:21                     188:16, 189:16                                      ups [1] - 82:8              193:14
                                                      UC [2] - 22:13, 110:8
traffic [1] - 37:18        true [2] - 95:23,                                     upset [3] - 65:19,         Washington [2] -
                                                      unbiased [1] - 125:5
tragic [4] - 42:24,          151:10                                               66:4, 146:18               56:6, 118:21
                                                      unclassified [3] -
  50:18, 51:9              truth [3] - 199:7, 199:8                              upsetting [1] - 145:20     watched [1] - 181:14
                                                       177:21, 177:23,
trainer's [1] - 136:20     try [16] - 49:8, 58:10,                               USA [1] - 175:18           ways [2] - 159:23,
                                                       178:5
training [26] - 29:4,        59:1, 61:23, 70:3,                                  useful [2] - 115:7,         160:15
                                                      uncomfort [1] -
  32:5, 32:6, 33:3,          148:7, 148:8, 148:9,                                 116:22                    web [2] - 114:21,
                                                       145:13
  33:6, 33:7, 75:4,          148:11, 150:12,                                                                 136:18
                                                      uncomfortable [4] -
  93:23, 94:2, 95:5,         150:17, 160:4,
                                                       69:7, 128:10,
                                                                                            V               websites [1] - 175:20
  95:7, 95:22, 99:4,         160:18, 170:2,                                                                 Wednesday [1] - 1:19
                                                       149:16, 149:18
  99:12, 100:10,             172:5, 190:14                                                                  week [4] - 41:20,
                                                      under [11] - 9:9, 55:17,   vacation [1] - 96:6
  112:19, 139:12,          trying [13] - 9:1, 19:4,                                                          96:14, 126:6, 134:13


                                             GIGLIO REPORTING SERVICES
                                                   (513) 861-2200
Case: 1:19-cv-00154-DRC Doc #: 17 Filed: 09/15/20 Page: 218 of 218 PAGEID #: 306
                                                                              19



weeks [1] - 41:18         women [10] - 38:22,         166:5
Weingartner [1] -          48:24, 62:17, 62:20,      yoga [1] - 169:20
 14:19                     64:20, 64:22, 68:8,       York [1] - 57:13
weird [2] - 75:12,         186:17, 186:18,           your's [1] - 50:23
 142:8                     187:11                    yourself [3] - 147:19,
well-suited [1] - 168:5   Women's [1] - 17:23         148:4, 183:3
Wendy [5] - 17:4,         wondering [1] - 194:7
 72:14, 72:19,            word [11] - 20:16,                    Z
 168:13, 168:23            21:23, 68:22, 70:2,
WESTERN [1] - 1:2          89:2, 95:12, 105:7,
                           179:22, 180:2,            Zachary [1] - 2:12
WHEREOF [1] -
 199:16                    180:4, 183:18             Zoom [2] - 1:11, 9:1
white [1] - 138:11        worded [1] - 89:16
whole [6] - 79:9,         words [8] - 65:1, 65:4,
 136:18, 148:10,           71:24, 76:7, 76:12,
 176:14, 184:13,           107:7, 129:18,
 199:7                     147:24
wiggle [2] - 124:22,      work-related [1] -
 129:23                    169:16
William [1] - 119:4       Work-to-Home [1] -
WILLIAM [1] - 1:6          102:6
Williams [1] - 2:12       workplace [4] - 127:7,
Wilson [20] - 36:17,       127:8, 154:24,
 46:23, 47:8, 48:7,        174:19
 48:8, 48:21, 49:17,      works [4] - 10:7,
 161:17, 162:6,            14:22, 90:17, 120:16
 162:7, 162:19,           world [1] - 157:12
 162:21, 162:22,          worst [1] - 72:9
 165:20, 188:19,          worth [1] - 160:22
 188:20, 189:14,          worthwhile [1] - 41:7
 189:19, 191:21,          wow [1] - 114:5
 194:7                    write [2] - 82:8, 144:17
wise [4] - 139:20,        write-ups [1] - 82:8
 170:9, 196:14            writer [1] - 190:5
Wisecarver [3] -          writing [4] - 34:4,
 186:24, 187:2,            106:5, 107:8, 139:3
 192:16                   written [4] - 106:11,
withdrawn [1] - 145:3      107:6, 135:24, 136:2
WITNESS [20] - 6:20,      wrongdoing [4] -
 10:20, 58:6, 58:12,       53:16, 55:13, 56:3,
 58:15, 60:4, 86:10,       56:13
 86:20, 100:24,           wrote [7] - 18:11,
 108:5, 109:13,            74:18, 80:7, 142:6,
 140:16, 142:7,            142:12, 142:13,
 142:12, 185:14,           166:21
 186:3, 186:8, 198:5,     Wullenweber [5] -
 198:8, 199:16             14:2, 14:3, 14:10,
witness [17] - 3:11,       14:13, 14:15
 3:12, 7:20, 13:23,
 14:8, 14:17, 15:3,                  Y
 15:10, 16:21, 19:22,
 24:7, 66:21, 68:1,
 68:4, 73:24, 89:15,      year [6] - 21:11, 25:18,
 199:13                    26:1, 35:10, 131:24,
witnessed [2] - 67:6,      157:20
 68:9                     year's [1] - 160:22
witnesses [5] - 11:10,    years [5] - 21:14,
 15:24, 16:5, 22:1,        46:20, 103:3,
 24:11                     117:23, 153:19
woman [1] - 63:24         yelling [2] - 162:5,



                                            GIGLIO REPORTING SERVICES
                                                  (513) 861-2200
